Exhibit 10.2



THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO ITEM 601(b)(10)(iv) WHEREBY
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE IT IS BOTH NOT MATERIAL
AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED:
(**)



BRAND FEE AGREEMENT



This BRAND FEE AGREEMENT (the “Agreement”) is made and entered into by and
between ExxonMobil Oil Corporation, having an office and place of business at
3225 Gallows Road, Fairfax, Virginia 22037, hereinafter called ExxonMobil, and
Global Companies LLC, having an office at 800 South Street, Suite 200, Waltham,
Massachusetts, 02453, hereinafter called BFA Holder.



WHEREAS, BFA Holder acknowledges that ExxonMobil has established the following
core values (“Core Values”) to build and maintain a lasting relationship with
its customers, the motoring public:



(1)           To deliver quality products that customers can trust.

(2)           To employ friendly, helpful people.

(3)           To provide speedy, reliable service.

(4)           To provide clean and attractive retail facilities.

(5)           To be a responsible, environmentally-conscious neighbor.



WHEREAS, BFA Holder does or in the future will either own, operate or supply
certain retail motor fuel outlets at those locations identified on Exhibit 1
hereto and may, subject to ExxonMobil’s consent, own, operate or supply certain
retail motor fuel outlets in those certain jurisdictions set out on Exhibit 2
(hereinafter referred to as the “Designated Geography(ies)”);



WHEREAS, BFA Holder wishes to sell Exxon and/or Mobil-branded motor fuel to or
through these outlets and to receive certain services, and be eligible to
participate in certain programs, related to the Exxon and Mobil brands, but
currently does not wish to purchase the motor fuel product from ExxonMobil or
its Affiliates;



WHEREAS, BFA Holder wishes to undertake full responsibility for the sourcing of
motor fuel product at the retail motor fuel outlets that are subject to this
Agreement;



WHEREAS, ExxonMobil is willing to furnish BFA Holder with certain services and
programs, as more particularly defined herein, associated with the Exxon and
Mobil brands;



WHEREAS, ExxonMobil is willing to allow BFA Holder to utilize the Proprietary
Marks in accordance and subject to the terms of this Agreement in connection
with the retail identification of the retail motor fuel outlets that are subject
to this Agreement and to allow motor fuel sold from or through these outlets to
be branded as Exxon or Mobil-branded motor fuel;



NOW THEREFORE, ExxonMobil and BFA Holder agree as follows:



1.           PERIOD.



Unless sooner terminated as provided elsewhere herein, this Agreement shall be
in full force and effect for the period of fifteen (15) years beginning on
September 8, 2010 (“Effective Date”), and ending on September 7, 2025
(“Expiration Date”) (such period, the “Term”).  By written notice furnished to
BFA Holder, ExxonMobil may, at its sole discretion, grant temporary extensions
of the Term for periods not exceeding one hundred and eighty (180) days for each
extension.  An extension shall not be construed as renewal of this Agreement or
of the Franchise Relationship.



1

--------------------------------------------------------------------------------

2.           GRANT.



By this Agreement, ExxonMobil and BFA Holder establish a “Franchise” and a
“Franchise Relationship” as defined by the Petroleum Marketing Practices Act, 15
U.S.C. Sections 2801-2806 (the “PMPA”).  Subject to the terms and conditions of
this Agreement:



(a)          With respect to the Proprietary Marks (as defined below) to be used
in connection with the retail sale of Exxon or Mobil-branded motor fuel
(including both gasoline and diesel), as the case may be (“Products”),
ExxonMobil grants BFA Holder the limited and non-exclusive right to:



(1)          Use the Mobil Proprietary Marks (as defined below) at (i) those
Mobil-branded retail outlets identified as CORS locations on Exhibit 1 hereto
and (ii) such Mobil-branded retail outlets as may be approved under
Section 2(e) and operated by BFA Holder (or a third party operator with
experience in the operation of similar service station properties) (“Operated
Mobil Branded Outlets”);



(2)           Use the Exxon Proprietary Marks (as defined below) at such
Exxon-branded retail outlets as may be approved under Section 2(e) and operated
by BFA Holder (or a third party operator with experience in the operation of
similar service station properties) (“Operated Exxon Branded Outlets”);



(3)           Grant the use of the Mobil Proprietary Marks to BFA Holder’s
franchised lessees or franchised independent dealers (collectively, “Mobil
Franchise Dealers”) at (i) those Mobil-branded retail outlets identified as CODO
or DOSS locations on Exhibit 1 hereto and (ii) such Mobil-branded retail outlets
as may be approved under Section 2(e) and operated by a franchised lessee or
franchised independent dealer (“Franchised Mobil Branded Outlets”); and



(4)           Grant the use of the Exxon Proprietary Marks to BFA Holder’s
franchised lessees or franchised independent dealers (collectively, “Exxon
Franchise Dealers”) at such Exxon-branded retail outlets as may be approved
under Section 2(e) and operated by a franchised lessee or franchised independent
dealer (“Franchised Exxon Branded Outlets”).



In this Agreement, (i) the Operated Mobil Branded Outlets and Operated Exxon
Branded Outlets may be collectively referred to as the “Operated Branded
Outlets”, (ii) the Franchised Mobil Branded Outlets and Franchised Exxon Branded
Outlets may be collectively referred to as the “Franchised Branded Outlets”,
(iii) the Operated Branded Outlets and the Franchised Branded Outlets, whether
they be BFA Holder Direct Served Outlets or BFA Holder Sub-Jobber Outlets may be
collectively referred to as the “BFA Holder Branded Outlets”, and (iv) the Mobil
Franchise Dealers and the Exxon Franchise Dealers may be collectively referred
to as the “Franchise Dealers”.



For purposes of this Agreement, BFA Holder Branded Outlets can be supplied in
one of two methods, (i) BFA Holder’s Direct Served Business, which are those BFA
Holder Branded Outlets that are supplied Product for retail sale through an
agreement directly with BFA Holder or any of its Affiliates (the “Direct Served
Outlets”), or (ii) BFA Holder’s Sub-Jobber Business, which are those BFA Holder
Branded Outlets that are supplied Product for retail sale through an agreement
between BFA Holder or one of its Affiliates and any branded wholesaler that is
not an Affiliate of BFA Holder (the “Sub-Jobber Outlets”).  Note that for
purposes of this Agreement, the term “branded wholesaler(s)” shall include
“distributor(s)”, as may be applicable.



(b)         Under this Agreement, “Mobil Proprietary Marks” shall mean (i) only
those trademarks identified on Exhibits 13-A and 13-B hereto and (ii) related
trade dress.  “Exxon Proprietary Marks” shall mean (i) only those trademarks
identified on Exhibits 14-A and 14-B hereto and (ii) related trade



2

--------------------------------------------------------------------------------

dress.  “Proprietary Marks” shall mean the Mobil Proprietary Marks and the Exxon
Proprietary Marks, collectively or separately, as appropriate in context.  The
grants set forth in Section 2(a) and Section 2(d)(1) by ExxonMobil to BFA Holder
for BFA Holder’s use of the Proprietary Marks, as to each Proprietary Mark,
shall be limited to only the specific corresponding goods and services listed on
Exhibits 13-A and 14-A (as to the retail motor fuels Business only), and 13-B
and 14-B (as to the Related Businesses only) (the “Authorized Uses”).  For the
avoidance of doubt, BFA Holder hereby agrees and acknowledges that the
Proprietary Marks may be used only during the Term and only at the BFA Holder
Branded Outlets and that nothing set forth in this Agreement shall be
interpreted to grant BFA Holder any rights in or to such Proprietary Marks for
any offsite use unless expressly authorized by ExxonMobil in writing.  BFA
Holder further hereby acknowledges and agrees that notwithstanding anything to
the contrary set forth herein, it shall not be permitted to use, or grant the
use of, any of the Exxon Proprietary Marks prior to June 1, 2011.  In addition,
specifically excluded from any Authorized Use is BFA Holder’s use of any
Proprietary Mark on or in connection with any auto repair services or any
trucks, cars or other rolling stock of any nature.  BFA Holder shall not have
any authority under this Agreement to use any trademark or other intellectual
property of ExxonMobil or its Affiliates not specifically identified on
Exhibit 13-A, 13-B, 14-A or 14-B or any taglines or reward programs of
ExxonMobil or its Affiliates.  BFA Holder shall be permitted only to use or
grant the use of either the Mobil Proprietary Marks, or the Exxon Proprietary
Marks, at any one retail outlet and shall not use or permit the use of both
Mobil Proprietary Marks and Exxon Proprietary Marks at any retail outlet.  As
used in this Agreement, the term “Affiliate” as it relates to ExxonMobil means, 
(1) ExxonMobil Oil Corporation or its successors-in-interest, (2) any parent
corporation, partnership, or other entity of the ExxonMobil Oil Corporation or
its successors-in-interest which now or hereafter owns or controls, directly or
indirectly through one or more intermediaries, fifty percent or more of the
ownership interest having the right to vote for or appoint directors of
ExxonMobil Oil Corporation or its successors-in-interest (“Parent Company”),
(3) any corporation, partnership, or other entity, regardless of where situated,
at least fifty percent of whose ownership interest having the right to vote for
or appoint directors is now or hereafter owned or controlled, directly or
indirectly through one or more intermediaries, by ExxonMobil Oil Corporation or
its successors-in-interest or by its Parent Company.  As used in this Agreement,
the term “Affiliate” as it relates to BFA Holder means, any person directly or
indirectly controlling, controlled by, or under common control with BFA Holder,
including any other person directly or indirectly controlling, controlled by, or
under common control with such person.  For purposes of this definition, the
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of any person, whether
through the ownership of voting securities or by contract or otherwise.  For the
purposes of this Agreement, Alliance Energy LLC, a Massachusetts limited
liability company (“Alliance”) and AE Holdings Corp., a Massachusetts
corporation and the managing member of Alliance shall not be considered
Affiliates of BFA Holder.



(c)          BFA Holder will arrange for and be solely responsible for procuring
an adequate supply of unbranded motor fuel (“Base Product”) that meets the
requirements of Section 5 of this Agreement.  After Base Product has been
additized as provided in Section 5 hereof, it may be distributed by BFA Holder
as Product to the BFA Holder Branded Outlets subject to all terms and conditions
of this Agreement.



(d)          (1)          ExxonMobil acknowledges that BFA Holder may wish to
operate additional businesses of the type described in the Authorized Uses set
forth on Exhibit 13-B or 14-B (“Related Businesses”) during the Term utilizing
Proprietary Marks at any or all of the BFA Holder Branded Outlets. Subject to
the specific corresponding Authorized Uses(s) listed on Exhibit 13-B or 14-B,
and other terms and conditions of this Agreement, ExxonMobil grants BFA Holder
the right to utilize the Proprietary Marks set forth on Exhibit 13-B or 14-B in
connection with Related Businesses and to grant to a Franchise Dealer the right
to use such Proprietary Marks in connection with Related Businesses solely to
the extent and in the manner specified by ExxonMobil from time to time. For the
avoidance of doubt, ExxonMobil shall have the right to change, modify, amend,
add or remove, in its





3

--------------------------------------------------------------------------------

sole discretion, the Related Businesses permitted pursuant to this
Section 2(d)(1) and the Authorized Use(s) set forth on Exhibit 13-B or 14-B.



(2)          BFA Holder acknowledges, and shall require its Franchise Dealers to
acknowledge, that the operation of a Related Business using any Proprietary Mark
impacts customers’ perceptions and acceptance of the Products and Proprietary
Marks.  Accordingly, BFA Holder may operate, or authorize a Franchise Dealer to
operate, a Related Business utilizing Proprietary Marks at a BFA Holder Branded
Outlet only in compliance with ExxonMobil’s requirements as set out from time to
time by ExxonMobil and at all times in compliance with this Agreement.  If BFA
Holder or any Franchise Dealer fails to comply with ExxonMobil’s requirements
for such a Related Business at any BFA Holder Branded Outlet, without limiting
ExxonMobil’s other rights or remedies under applicable laws or under this
Agreement or any related or supplemental agreement, including termination or
non-renewal of this Agreement and the Franchise Relationship, ExxonMobil may
withdraw its approval for the use of any such Proprietary Mark for that Related
Business.



(3)          During the Term, BFA Holder shall operate and shall cause its
Franchise Dealers to operate any Related Business utilizing any Proprietary
Mark, as approved under Section 2(e), in compliance with this Agreement and
shall not operate, and shall cause its Franchise Dealers not to operate, any
other businesses or activities utilizing Proprietary Marks at any BFA Holder
Branded Outlet unless agreed in writing by the parties hereto.  During the Term,
and except as expressly provided in this Agreement, BFA Holder (or any of its
Franchise Dealers) may change, delete or add a Related Business at a BFA Holder
Branded Outlet only with the prior written consent of ExxonMobil.  Nothing
contained in this Section 2 may be construed as limiting or preventing
ExxonMobil from changing, deleting, adding or substituting any Proprietary Mark
used in connection with a Related Business.



(4)          The motor fuels business, under which BFA Holder distributes the
Products hereunder for retail sale at the BFA Holder Branded Outlets, the retail
sales of motor fuels at the BFA Holder Branded Outlets and the Related
Businesses are herein collectively referred to as the “Businesses.”



(e)           (1)         BFA Holder may use or operate at an Operated Branded
Outlet, or grant and allow the use or operation at a Franchised Branded Outlet
of any Businesses or exercise any other rights under Sections 2(a) and (d), only
if:



(i)          ExxonMobil has expressly approved the Exxon or Mobil-branding, as
the case may be, of that retail outlet and the operation of the Businesses at
that retail outlet; and



(ii)         ExxonMobil has not:



(A)         Debranded that outlet; or



(B)         Withdrawn ExxonMobil’s approval for the operation of any Business in
question at that retail outlet.



For the purposes of Section 2(e)(1)(i) above, only those retail outlets set out
on Exhibit 1 are expressly approved for Mobil-branding.  In particular, BFA
Holder acknowledges that, absent the express approval of ExxonMobil or
assignment by ExxonMobil in accordance with the terms of this Agreement, no
retail outlet or other operation that is Mobil or Exxon-branded and branded
wholesaler-served as of the Effective Date is subject to operation under the
terms of this Agreement.  Approval of any outlets in



4

--------------------------------------------------------------------------------

addition to those set out on Exhibit 1 will be on a site by site basis and shall
be memorialized by a trademark authorization letter in a form to be specified by
ExxonMobil from time to time.  Notwithstanding the previous sentence, any Exxon
or Mobil branded retail outlet to be added under this Agreement that is approved
at that time for Exxon or Mobil-branding shall not require re-approval to be
added under this Agreement; provided, however, that ExxonMobil shall be entitled
to review the Exxon or Mobil branding of such outlet to ensure compliance with
Section 2(g) hereof.



(2)           In its sole discretion, ExxonMobil may approve or not approve the
branding of any outlet or the use or operation of any Businesses proposed by BFA
Holder or any Franchise Dealer.  ExxonMobil is not obligated to furnish a reason
for withholding approval.  ExxonMobil’s furnishing of a reason does not in any
way limit its rights to withhold for any reason any approval of that or any
future branding proposal.  BFA Holder shall comply, and cause its Franchise
Dealers to comply, with any requirements and conditions imposed by ExxonMobil in
giving its approval under this Section.



(3)          By written notice to BFA Holder, ExxonMobil may withdraw its
approval to:



(i)          Brand any BFA Holder Branded Outlet (“debrand”); or



(ii)         Use or operate any Business (including, for the avoidance of doubt,
any Related Business) at any outlet



if, in ExxonMobil’s sole judgment:



(a)          That outlet (or any Businesses thereat) fails to portray the image
and standards ExxonMobil expects from its branded retail outlets;



(b)          BFA Holder, or any Franchise Dealer, is in default of any material
obligation, condition, representation or warranty under this Agreement or any
related or supplemental agreement with respect to that retail outlet (or any
Business); or



(c)          Any actions by BFA Holder, any Franchise Dealer, any Affiliate of
BFA Holder or any third party management company in connection with its
operations on behalf of BFA Holder, whether in violation of its obligations
under this Agreement or otherwise, cause harm to the value or reputation of the
Proprietary Marks.



ExxonMobil shall provide prior written notice of its intention to withdraw its
approval pursuant to Section 2(e)(3)(a) or (b) and BFA Holder shall have a time
period, which shall in no event exceed thirty (30) days, in which to take
corrective action with respect to the BFA Holder Branded Outlet at issue.  In
the event that BFA Holder has not satisfied ExxonMobil as to resolution of the
issue within such thirty (30) day period, ExxonMobil may withdraw its approval.



(4)          If ExxonMobil debrands any BFA Holder Branded Outlet, or withdraws
its approval to use or operate any Businesses at any BFA Holder Branded Outlet,
BFA Holder shall comply, and cause any Franchise Dealer at the retail outlet to
comply, with the provisions of Section 3 with respect to the retail outlet in
question.  The debranding of one or more of the BFA Holder Branded Outlets does
not constitute a termination or non-renewal of this Agreement.



(5)          BFA Holder shall not permit and shall ensure that its Franchise
Dealers do not permit the following activities or types of business to occur at
any BFA Holder Branded Outlet:





5

--------------------------------------------------------------------------------

(i)          The sale or use of illegal drugs or drug paraphernalia or other
illegal substances or activities,



(ii)         The sale of any pornographic material or other material that
ExxonMobil in its sole judgment determines may be offensive to the general
public (examples include but are not limited to Playboy, Hustler, and Penthouse
magazines),



(iii)        Adult businesses (examples include but are not limited to massage
parlors, strip clubs, and video stores),



(iv)         Bars or establishments that allow for any consumption of
intoxicating beverages or any sales or consumption of intoxicating beverages in
violation of applicable federal, state, county or local laws, statutes,
ordinances, codes, regulations, rules, orders or permits, or



(v)          The illegal sale of any tobacco products, including without
limitation, sales in violation of any federal, state, county or local laws,
statutes, ordinances, codes, regulations, rules, orders, or permits relating to
youth access to tobacco products. BFA Holder shall promptly advise ExxonMobil,
and shall ensure that Franchise Dealers promptly advise BFA Holder, of any
citations or notifications of violations received at any BFA Holder Branded
Outlet from any regulatory authority resulting from any such tobacco sales and
of the resolution of any such citations and notifications.  BFA Holder agrees to
comply with the requirements set forth in Exhibit 8.



(6)          The terms and conditions of this Agreement and the Franchise
Relationship are exclusively between ExxonMobil and BFA Holder.  Nothing in this
Agreement may be construed as creating any Franchise or Franchise Relationship
with any other person, including without limitation, any Franchise Dealer,
employee or contractor of BFA Holder.



(f)           This Agreement does not give BFA Holder an exclusive right in any
market or geographic area to sell Products or conduct any Related Business.  BFA
Holder acknowledges that ExxonMobil and its Affiliates may directly or
indirectly compete with BFA Holder by using, or, subject to
Section 2(g) authorizing the use of any trademark, trade names and trade dress
owned by ExxonMobil (or any of its subsidiaries or Affiliates) from time to time
including, without limitation, the Proprietary Marks, including in close
proximity to, and notwithstanding any commercial impact on, any BFA Holder
Branded Outlet.



(g)          In order to protect the integrity of the Exxon and Mobil brands in
the Designated Geographies,  notwithstanding anything to the contrary herein, no
retail outlet may become a BFA Holder Direct Served Outlet or Sub-Jobber Outlet
pursuant to the terms of this Agreement if such site is located within two
(2) miles of any then-existing Exxon or Mobil branded retail outlet, which
then-existing Exxon or Mobil branded retail outlet is not also a BFA Holder
Direct Served Outlet or Sub-Jobber Outlet.  The distance between any two retail
outlets shall be determined by the most geographically direct street route
between the closest identification sign located at each retail outlet.



The foregoing provision shall not restrict the operation of any retail outlet
that may be set forth on Exhibit 16 hereto from time to time.  Exhibit 16 shall
set forth all Exxon or Mobil branded retail outlets in the Designated
Geographies existing as of the Effective Date.  Any new Exxon or Mobil branded
retail outlet that is added to an existing branded wholesaler agreement between
ExxonMobil and any of its existing branded wholesalers in the Designated
Geographies shall be



6

--------------------------------------------------------------------------------

added to Exhibit 16 by ExxonMobil.  Any Exxon or Mobil branded retail outlet
that is debranded shall be deleted from Exhibit 16 by ExxonMobil.



3.           TRADEMARKS



(a)           BFA Holder is permitted to display the Proprietary Marks solely to
designate the brand of the Products or other approved Businesses being operated
at a BFA Holder Branded Outlet (which uses shall be limited to only the specific
corresponding Authorized Use(s) as to each Proprietary Mark).  BFA Holder agrees
that no Product will be sold under any of the Proprietary Marks unless it meets
the product quality specifications set forth in this Agreement and is additized
as specified in this Agreement nor shall any Business be operated unless it
meets the quality specification and other standards (including any brand
identity standards or retail image standards) existing as of the Effective Date
or modified or established by ExxonMobil from time to time, as such standards
and specifications may be amended from time to time after the Effective Date. 
If there shall be posted, mounted, or otherwise displayed on or in connection
with any BFA Holder Branded Outlet any sign, poster, placard, plate, device or
form of advertising matter whether or not received from ExxonMobil, consisting
in whole or in part of the name of ExxonMobil or any of the Proprietary Marks,
BFA Holder agrees at all times to display same, or cause the Franchise Dealers
to display same, properly and not to diminish, dilute, denigrate, or otherwise
adversely affect same.  BFA Holder further agrees to take no action that will
diminish or dilute the value of any Proprietary Mark.



(b)          Immediately upon termination (whether in full or as to any
individual outlet) or expiration of this Agreement, or prior thereto upon demand
by ExxonMobil, BFA Holder shall discontinue all uses of the Proprietary Marks,
including the posting, mounting or display of any Proprietary Mark and all uses
of Proprietary Marks in connection with business cards, advertisements and
letterhead/stationary, and shall cause its Franchise Dealers to do the same.  If
BFA Holder or any Franchise Dealer ceases to do business at any BFA Holder
Branded Outlet, BFA Holder shall, and shall cause its Franchise Dealer to,
discontinue the posting, mounting or display of any Proprietary Marks
immediately upon BFA Holder or its Franchise Dealer(s), as the case may be,
ceasing to sell the Products or operate the Business, including, without
limitation, in the event that the BFA Holder Branded Outlet in question is
debranded by ExxonMobil under Section 2(e) or in any event upon demand by
ExxonMobil.  BFA Holder acknowledges ExxonMobil’s self-help rights set forth in
this Agreement, including the rights of entry described in Sections 26(e) and
35, and agrees that BFA Holder shall be solely responsible for all fees, cost
and expenses incurred by ExxonMobil or its Affiliates in exercising any such
rights.



(c)           BFA Holder agrees to notify ExxonMobil or its designee of any
apparent or threatened infringement, dilution or other misuse (“Misuse”) of any
Proprietary Mark promptly after becoming aware of such Misuse.  ExxonMobil shall
have the sole right, in its sole discretion, to take any action, legal or
otherwise, against such Misuse, and notwithstanding any other provisions in this
Agreement, BFA Holder agrees to provide ExxonMobil with any assistance which, in
the opinion or judgment of ExxonMobil, is necessary to protect ExxonMobil’s
right, title and interest in and to the Proprietary Marks.  ExxonMobil shall be
entitled in such event to retain all monetary recovery from any misusing third
party by way of judgment, settlement or otherwise.  BFA Holder shall have no
right to, and hereby agrees that it will not (except as requested by
ExxonMobil), take any action, with respect to any apparent or threatened Misuse
of any Proprietary Mark.  BFA Holder shall have no recourse against ExxonMobil,
ExxonMobil’s agents, officers, directors, and employees or third parties under
their control in the event ExxonMobil chooses not to act against any apparent or
threatened Misuse of any of the Proprietary Marks or if any third party
challenges the right of ExxonMobil or BFA Holder to use any of the Proprietary
Marks.



(d)           BFA Holder shall not, and shall cause its Franchise Dealers not
to, sell non-Exxon or Mobil-branded motor fuels under any Proprietary Mark,
including without limitation, any Exxon or Mobil-identified canopy or at any
fueling island where BFA Holder or a Franchise Dealer is selling Products. As
used in this Section, “non-Exxon or Mobil-branded motor fuels” shall not be
construed to apply to gasohol or other synthetic motor fuels of similar
usability, to the extent



7

--------------------------------------------------------------------------------

provided for in the Gasohol Competition Act of 1980, Pub. L.96-493 or renewable
fuels as defined in Section 2807 of the Petroleum Marketing Practices Act;
provided however, that BFA Holder and its Franchise Dealers shall label such
product so as to ensure that consumers are not confused that such product is an
Exxon or Mobil-branded motor fuel.



(e)          Without affecting BFA Holder’s obligations under Section 3(d), if
BFA Holder or any Franchise Dealer offers non-Exxon or Mobil-branded motor fuels
at a BFA Holder Branded Outlet, BFA Holder agrees to protect, and cause its
Franchise Dealer(s) in question to protect, the identity of the Products and the
Proprietary Marks by all reasonable methods, which would prevent customer
confusion or misinformation. BFA Holder agrees to conform, and cause its
Franchise Dealers to conform, to ExxonMobil’s de-branding requirements as
outlined in Exhibits 9A and 9B, as same may be revised from time to time,
including but not limited to posting of ExxonMobil approved signs which clearly
distinguish the Products from non-Exxon or Mobil-branded motor fuels,
disclaiming any product liability of ExxonMobil for damage resulting from use of
non-Exxon or Mobil-branded motor fuels, and removing or covering any signs which
may mislead, confuse, or misinform any customers or reduce their goodwill toward
any Proprietary Mark. In addition, BFA Holder agrees to comply, and cause its
Franchise Dealers to comply, with any additional steps beyond the ExxonMobil
de-branding requirements set forth in any applicable law, ordinance or
regulation regarding the labeling of petroleum products.



(f)           In furtherance of its obligations as set forth in this Section,
BFA Holder agrees that it will for itself, and as to any of its Franchise
Dealers, require of such Franchise Dealers that they will, while identifying the
source of the Products sold at any BFA Holder Branded Outlet, comply with the
provisions of this Section. Such assistance includes, but is not limited to, the
authorization to ExxonMobil to commence legal proceedings in BFA Holder’s name,
and at BFA Holder’s expense, for the purposes of enforcing BFA Holder’s
obligations in this Section.



(g)          BFA Holder shall have neither the right to use or display at
marinas, nor the right to authorize or permit the use or display at marinas by
Franchise Dealers of, any Proprietary Mark and shall not sell, and shall cause
its Franchise Dealers not to sell, Products at marinas.



(h)          To permit ExxonMobil to carry out its rights to protect its
Proprietary Marks from diminution, dilution, or destruction by misuse or failure
by those to whom permission to display them has been granted under this
Agreement, BFA Holder agrees that upon request by ExxonMobil it will provide
ExxonMobil with a list of the names and addresses of Franchise Dealers to whom
BFA Holder has provided any Proprietary Mark and where such BFA Holder Branded
Outlets are displaying such Proprietary Marks.



(i)           If BFA Holder, for whatever reason, ceases to display or authorize
the display of Proprietary Marks at any BFA Holder Branded Outlet, then BFA
Holder will notify ExxonMobil in writing within thirty (30) days of that event.



(j)           Except as may be expressly permitted by ExxonMobil, BFA Holder
shall not, and shall cause its Franchise Dealers not to, use the Proprietary
Marks as part of BFA Holder’s or any Franchise Dealer’s corporate or other name
or as part of or in conjunction with any domain name.



(k)           BFA Holder shall, and shall cause its Franchise Dealers to,
immediately stop using the Proprietary Marks relating to any Business at any BFA
Holder Branded Outlet if:



(1)          this Agreement is terminated or the Term expires and is not renewed
or extended; or



(2)          ExxonMobil withdraws its approval to use or operate that Business
at that outlet under Section 2(e); or



(3)          BFA Holder or its Franchise Dealer(s) stops operating that Business
at that outlet;



8

--------------------------------------------------------------------------------

and, in any such event, to follow any de-branding requirements that may then be
applicable.



(l)          BFA Holder’s use of any of the Proprietary Marks in conjunction
with any uniforms, business cards or business stationary at all times shall be
subject to and in accordance with the terms of this Agreement and all standards
set forth by ExxonMobil or its Affiliates, as such standards may be amended by
ExxonMobil or its Affiliates, in their sole discretion, from time to time.  All
uniforms used in connection with the Businesses bearing any of the Proprietary
Marks shall be purchased solely and exclusively from an ExxonMobil approved
vendor.



(m)         BFA Holder acknowledges that ExxonMobil (or Exxon Mobil Corporation
or any of its Affiliates as the case may be) is the exclusive owner of the
Proprietary Marks, and no ExxonMobil act, or failure to act, will give BFA
Holder or any Franchise Dealer any ownership interest or right in any of the
Proprietary Marks. All goodwill resulting from the use of the Proprietary Marks
by BFA Holder or its Franchise Dealers shall inure to the benefit, and is the
property, of ExxonMobil (or its Affiliates as the case may be). ExxonMobil may,
at any time or from time to time, change or substitute any Proprietary Marks
used in connection with the Products or any Business. In case of any change or
substitution, BFA Holder shall immediately use, and cause its Franchise Dealers
to immediately use, the Proprietary Marks as changed.



(n)          BFA Holder hereby acknowledges that failure on the part of BFA
Holder or its Franchise Dealer(s) to use any Proprietary Mark in accordance with
the provisions of this Agreement will cause irreparable injury to ExxonMobil and
that any court of competent jurisdiction may, at the request of ExxonMobil,
enforce the provisions of this Agreement by the entry of a temporary or
permanent injunction against BFA Holder and in favor of ExxonMobil.  BFA Holder
agrees not to contest the appropriateness of injunctive relief but may contest
whether it has failed to use the Proprietary Marks in accordance with the
provisions of this Agreement.  BFA Holder will incorporate in its agreements
with each Franchise Dealer the undertakings and obligations provided in this
Agreement (including this Section 3).  BFA Holder agrees to immediately notify
ExxonMobil of any Franchise Dealer failing to comply with any such undertaking
or obligation and agrees to assist ExxonMobil in its enforcement thereof.



(o)          In order to foster the continued public acceptance of the
Proprietary Marks and to protect the brand reputation of the Products which are
the subject of this Agreement, BFA Holder will use best efforts to promptly
inform ExxonMobil of any event or condition which will significantly impact the
operation of any BFA Holder Branded Outlet or which has resulted in or may
result in significant media exposure related to any BFA Holder Branded Outlets.



4.           QUALITY, GRADE, SPECIFICATION, OR NAME OF PRODUCT; QUALITY
ASSURANCE PROCEDURES.



(a)           ExxonMobil shall have the right, at its sole discretion and at any
time during the Term, to change, alter, amend or eliminate any of the grades or
brands of Products or any Proprietary Marks covered by this Agreement. 
ExxonMobil may also, in its sole discretion and from time to time, change or
alter the quality or specification of any of the Products covered by this
Agreement.  In the event that a certain grade, quality or specification of motor
fuels is offered in one of the states within the Designated Geographies by more
than thirty-five percent (35%) of the then existing non-Exxon or Mobil branded
retail outlets that is not covered by this Agreement at that time, BFA Holder
shall have the right to request that ExxonMobil consent to a change or
alteration in, or addition to, the grades, quality or specifications of the
Products to offer such grade, quality or specification of motor fuel in the
relevant state within the Designated Geographies, and ExxonMobil shall not
unreasonably withhold its consent to any such request.



(b)           ExxonMobil has provided BFA Holder a copy of “QUALITY CONTROL
PROCEDURES FOR GASOLINES AND DIESEL FUEL” attached as Exhibit 10.  This is the
same document furnished to Traditional Wholesalers who are purchasing motor fuel
product directly from ExxonMobil.  BFA Holder agrees to store, handle, sell and
dispense all fuel sold through BFA Holder Branded



9

--------------------------------------------------------------------------------

Outlets in compliance with all the procedures and specifications set out in
Exhibit 10 and to procure the compliance of its Franchise Dealers,
notwithstanding the fact that BFA Holder is not purchasing motor fuel from
ExxonMobil.  ExxonMobil reserves the right to revise the procedures and
specifications at any time and BFA Holder agrees that it will, upon written
notice of such revision, immediately begin compliance with the revised
procedures and specifications and will procure compliance of its Franchise
Dealers.  In the event BFA Holder fails to comply with this Section, ExxonMobil
may, without limitation to any other remedies available to ExxonMobil, engage
the services of an outside contract firm to perform sampling, testing and
reporting.  The fees, costs and expenses of such outside contract firm shall be
borne solely by BFA Holder.



(c)           Time is of the essence in complying with this Section 4.  BFA
Holder is obligated to take commercially reasonable steps to mitigate any
potential losses or damage resulting from any product quality defects.  BFA
Holder’s notice of consumer quality claims should be sent to the ExxonMobil
Business Support Centre Canada, ULC, Attn: Branded Wholesaler Contract Team
Lead, P.O. Box 2245, Buffalo, NY 14240-2245.



5.            PRODUCT DISTRIBUTION.



(a)           ExxonMobil and BFA Holder acknowledge and agree that this is not a
product sales or supply agreement.  ExxonMobil has no obligation under this
Agreement or otherwise to supply BFA Holder with either branded or unbranded
motor fuel products or its proprietary additive package, including without
limitation, gasoline and diesel.  BFA Holder is solely responsible for securing
and paying for Base Product and the additive package, which meet all federal,
state, and local regulatory and product quality standards in effect for motor
fuels offered for sale through retail outlets in the Designated Geographies. 
Base Product must also meet ExxonMobil quality specifications as more
specifically set out in Exhibit 3 (as confirmed by testing as described in
Exhibit 3).  BFA Holder shall participate in ExxonMobil’s annual Marker Program
in order to confirm compliance with the requirements of this Agreement and
ExxonMobil’s standards.



(b)          BFA Holder shall not (i) acquire any motor fuels from ExxonMobil or
any of its Affiliates within the Designated Geographies, nor (ii) acquire any
motor fuels from ExxonMobil or any of its Affiliates within the United States of
America for resale as motor fuel in the Designated Geographies.  Notwithstanding
the previous sentence, BFA Holder shall be permitted to purchase motor fuels
from ExxonMobil through in tank sales for a time period beginning on the
Effective Date and ending upon the later of (A) one hundred and twenty (120)
days following the Effective Date, and (B) December 31, 2010.



(c)           BFA Holder shall procure the additives identified on Exhibit 4
from only those suppliers specified on Exhibit 4 (or such other supplier as may
be subsequently identified by ExxonMobil).  BFA Holder shall additize the Base
Product in accordance with the specifications set forth in Exhibit 4, using
industry standard computer controlled additive injection equipment, prior to
distribution through any BFA Holder Branded Outlet as Product.  In the event
that BFA Holder desires a waiver from ExxonMobil with respect to the specified
additive or suppliers, or the fuel quality specifications, BFA Holder shall
contact the appropriate ExxonMobil fuels quality manager to discuss such a
request, as provided on Exhibit 4.



(d)           BFA Holder will bear full financial responsibility for the cost of
installation and maintenance of additive racks at all terminals from which it
distributes Products.  If ExxonMobil desires that a third party(s) with whom it
has a brand fee agreement or other license, distribution or wholeasaler
agreement have access, BFA Holder agrees to allow that third party(ies) to use
the additive system on a terminal by terminal basis and shall charge such third
party(s) commercially reasonable rates for such access.



(e)           ExxonMobil agrees to undertake reasonable efforts to cooperate
with BFA Holder as BFA Holder attempts to negotiate supply and/or additive
injection arrangements with potential supply partners, provided that ExxonMobil
is not obligated hereby to waive or amend any rights it has under this Agreement
or undertake any financial obligations not set forth in this Agreement.



10

--------------------------------------------------------------------------------

6.           EXXONMOBIL PROGRAMS.



(a)          ExxonMobil and BFA Holder expressly acknowledge and agree that the
arrangement contemplated by and set forth in this Agreement is materially
different from the arrangement that ExxonMobil has with its branded wholesalers
throughout the country who purchase motor fuel directly from ExxonMobil
(hereinafter referred to as “Traditional Wholesalers”).  BFA Holder acknowledges
that it has been advised and understands that it will not be eligible for
various types of financial assistance or support programs, including without
limitation Brand Incentive Programs (BIP), Image Assistance Programs, Speedpass
Rebate Program and Brand Standard Program, that are available to Traditional
Wholesalers.  BFA Holder specifically acknowledges and agrees that ExxonMobil
has absolutely no obligation of any kind to offer BFA Holder any programs or
services not expressly provided for in this Agreement and BFA Holder further
acknowledges that this fact constitutes a material inducement for ExxonMobil to
enter into this Agreement.



(b)         BFA Holder shall participate in (i) ExxonMobil’s credit card program
offerings through ExxonMobil’s approved third party provider; (ii) either
ExxonMobil’s proprietary Mystery Shopper program or an ExxonMobil-approved third
party Mystery Shopper program; and (iii) effective January 1, 2011, the
ExxonMobil Point of Purchase signage program.  Reasonable efforts should be used
to post the current ExxonMobil Point of Purchase signage where applicable and
allowable.  Such participation shall be solely at BFA Holder’s expense.



(c)          BFA Holder will be eligible to participate in the ExxonMobil
programs listed immediately below on the same basis as Traditional Wholesalers:



(1)           Retailer Promotional Marketing access, including Point-of-Purchase
Signage

(2)           Card marketing

(3)           Education Alliance

(4)           Training

(5)           Uniform

(6)           Station Locator

(7)           Relevant portions of the ExxonMobil branded wholesaler website (as
determined by ExxonMobil consistent with this Agreement).



BFA Holder will also be eligible to participate in those ExxonMobil programs
offered from time to time to another “BFA Holder” under a separate brand fee
agreement in the Designated Geographies.



(d)          BFA Holder acknowledges and agrees that all programs referenced in
Sections 6(b) and 6(c) hereof are subject to change or cancellation at
ExxonMobil’s sole discretion and that ExxonMobil may, from time to time and in
its discretion, add new or existing programs to the required programs list or
the eligible programs list.  BFA Holder further acknowledges that nothing set
forth in this Agreement obligates ExxonMobil to provide (or continue to provide)
support for any such program and that such support is provided at ExxonMobil’s
discretion.



7.           BRAND FEES.



BFA Holder shall pay to ExxonMobil the Brand Fees as described in this
Section 7, such fees to be paid in equal monthly amounts in accordance with the
terms of this Agreement, in consideration of the services that may be provided
by ExxonMobil, BFA Holder’s participation in those ExxonMobil programs that may
be offered to BFA Holder, and the use of the Proprietary Marks at the BFA Holder
Branded Outlets during the fifteen (15) year Term, subject to the terms of this
Agreement.



(a)          BFA Holder’s Direct Served Business.  With respect to the Direct
Served Outlets, (i) the “Brand Fee” during the first ten (10) years of the Term
of this Agreement shall equal the 10 Year Brand Fee, calculated under
Section 7(a)(i); and (ii) the “Brand Fee” for the Direct Served Outlets during
the final five (5) years of the Term of this Agreement shall equal an amount
agreed to between the



11

--------------------------------------------------------------------------------

parties or the Adjusted Brand Fee calculated pursuant to Section 7(a)(ii).  In
addition, BFA Holder shall pay to ExxonMobil the fees described in
Section 7(a)(iii).



(i)          For purposes of this Section 7(a)(i):



“10 Year Brand Fee” means the Initial Base Brand Fee for the first year of this
Agreement.   For each subsequent year during the first ten (10) years of the
Term of this Agreement, “10 Year Brand Fee” means the sum of (i) the Initial
Base Brand Fee plus (ii) an amount equal to (A) the number of Base Outlets minus
the Initial Base Outlets times (B) the New Site Brand Fee.



“Annual Recalculation Date” means the date which is sixty days (60) days prior
to each anniversary of the Effective Date.



“Base Outlets” means, for the first year of this Agreement, the Initial Base
Outlets.  For each subsequent year during the first ten (10) years of the Term
of this Agreement, “Base Outlets” shall mean the greater of (i) the Base Outlets
(under this definition) for the immediately prior year, and (ii) the Initial
Base Outlets plus the cumulative number of Direct Served Outlets added under
this Agreement from the Effective Date up to the Annual Recalculation Date,
minus the cumulative number of Closed Direct Served Outlets from the Effective
Date up to the Annual Recalculation Date.



Example calculation:  **



Thirty (30) days prior to each anniversary of the Effective Date, BFA Holder
shall deliver to ExxonMobil a statement showing the adjustment to the Base
Outlets as of the Annual Recalculation Date along with supporting
documentation.  ExxonMobil shall have the right to review and approve the
adjustment to the Base Outlets.  Any dispute between the parties hereto relating
to the adjustment shall be resolved in accordance with Section 39 of this
Agreement, without regard to the amount in controversy limitation set forth in
Section 39(b)(i).



“Closed Direct Served Outlets” means any Direct Served Outlet that has
permanently ceased selling Exxon or Mobil-branded motor fuels, excluding
Rebranded BFA Holder Outlets.



“Initial Base Brand Fee” means an amount equal to ** times the Initial Total
Volume set forth in Exhibit 15 hereto.



“Initial Base Outlets” means 221.



“Initial Total Volume” means the total volume of Product set forth on Exhibit 15
hereto.



“New Site Brand Fee” means an amount equal to $**.



“Rebranded BFA Holder Outlets”  means (i) any former Direct Served Outlet that
is supplied motor fuel by BFA Holder for sale under any brand other than Exxon
or Mobil (excluding in each case any such outlet that was debranded by
ExxonMobil pursuant to Section 2(e)(3) hereof), and (ii) any former Direct
Served Outlet sold by BFA Holder to a third party for continued petroleum use
that sells motor fuel under any brand other than Exxon or Mobil.



(ii)          Within six (6) months before the end of tenth (10th) year of the
Term of this Agreement, ExxonMobil and BFA Holder agree to engage in good faith
negotiations regarding an adjustment to the Brand Fee for the final five
(5) years of the Term of this Agreement for BFA Holder’s Direct Served Outlets;
provided, however, that such obligation shall not require either party to reach
definitive agreement on such adjustment.  In the event that the parties are
unable to mutually agree on an adjustment to the Brand Fee for BFA Holder’s
Direct Served Outlets, each year (whether partial or full) during the final five
(5) years of the Term of this Agreement, BFA Holder





12

--------------------------------------------------------------------------------

shall pay to ExxonMobil the Adjusted Brand Fee as described in this
Section 7(a)(ii).



For purposes of this Section 7(a)(ii):



“Adjusted Brand Fee” means, for the 11th year of this Agreement, the
Recalculated Base Brand Fee.  For each subsequent year during the remainder of
the Term of this Agreement, “Adjusted Brand Fee” means the sum of (i) the
Recalculated Base Brand Fee plus (ii) an amount equal to (A) the number of
Recalculated Base Outlets minus the Initial Recalculated Base Outlets times
(B) the New Site Brand Fee.



“Annual Recalculation Date” means the date which is sixty days (60) days prior
to each anniversary of the Effective Date.



“Closed Direct Served Outlets” means any Direct Served Outlet that has
permanently ceased selling Exxon or Mobil-branded motor fuels, excluding
Rebranded BFA Holder Outlets.



“Initial Base Brand Fee” means an amount equal to ** times the Initial Total
Volume set forth in Exhibit 15 hereto.



“Initial Total Volume” means the total volume of Product set forth on Exhibit 15
hereto.



“Initial Recalculated Base Outlets” means the total number of Direct Served
Outlets existing as of the Recalculation Date.



“New Site Brand Fee” means an amount equal to $**.



“Rebranded BFA Holder Outlets”  means (i) any former Direct Served Outlet that
is supplied motor fuel by BFA Holder for sale under any brand other than Exxon
or Mobil (excluding in each case any such outlet that was debranded by
ExxonMobil pursuant to Section 2(e)(3) hereof), and (ii) any former Direct
Served Outlet sold by BFA Holder to a third party for continued petroleum use
that sells motor fuel under any brand other than Exxon or Mobil.



“Recalculated Base Brand Fee” means:



(a)   in the event that the Recalculated Total Volume is less than the Initial
Total Volume, the Initial Base Brand Fee plus an amount equal to the number of
Rebranded BFA Holder Outlets as of the Recalculation Date times the New Site
Brand Fee; or



(b)   in the event that the Recalculated Total Volume is greater than the
Initial Total Volume, the amount calculated pursuant to Paragraphs (1) through
(5) below:



(1)          Divide the total volume of Recalculated Total Volume by the
Recalculated Base Outlets, in order to calculate the average gallons of Product
sold per Recalculated Base Outlet.  [For example, **]



(2)          Divide the Initial Total Volume by the average gallons of Product
sold per Recalculated Base Outlet determined pursuant to Paragraph (1) above,
and round the resulting quotient up to the nearest whole number, in order to
calculate the number of outlets necessary to sell the Initial Total Volume. 
[For example, **]



(3)          Subtract the number of Direct Served Outlets determined pursuant to
the calculation in (2) from the number of Initial Recalculated Base Outlets. 
[For example, **]



(4)          Multiply the number, if any, of Direct Served Outlets determined
pursuant to the



13

--------------------------------------------------------------------------------

calculation in Paragraph (3) by the New Site Brand Fee.  [For example, **]



(5)          Add the product, if any, determined pursuant to Paragraph (4) to
the Initial Base Brand Fee [For example, **]



(6)          To the sum resulting from the calculation in Paragraph (5), add the
product of the number of Rebranded BFA Holder Outlets as of the Recalculation
Date, multiplied by the New Site Brand Fee, and the resulting sum shall be the
Recalculated Base Brand Fee.  [For example, **]



“Recalculated Base Outlets” means, for the 11th year of this Agreement, the
Initial Recalculated Base Outlets.  For each subsequent year during the
remaining Term of this Agreement, “Recalculated Base Outlets” shall mean the
greater of (i) the Recalculated Base Outlets (under this definition) for the
immediately prior year, and (ii) the Initial Recalculated Base Outlets plus the
cumulative number of Direct Served Outlets added under this Agreement from the
Recalculation Date up to the  Annual Recalculation Date, minus the cumulative
number of Closed Direct Served Outlets from the Recalculation Date up to the
Annual Recalculation Date.



Thirty (30) days prior to each anniversary of the Effective Date, BFA Holder
shall deliver to ExxonMobil a statement showing the adjustment to the
Recalculated Base Outlets as of the Annual Recalculation Date along with
supporting documentation.  ExxonMobil shall have the right to review and approve
the adjustment to the Recalculated Base Outlets.  Any dispute between the
parties hereto relating to the adjustment shall be resolved in accordance with
Section 39 of this Agreement, without regard to the amount in controversy
limitation set forth in Section 39(b)(i).



“Recalculated Total Volume” means the total volume of Product sold in the
aggregate by all Direct Served Outlets for the twelve (12) month period prior to
the Recalculation Date.



“Recalculation Date” means the last day of the month in the month that is three
months prior to the tenth (10th) anniversary of the Effective Date.



(iii)          If a Direct Served Outlet that sold Products at any time within
three (3) years (provided, however, that any sale of Exxon-branded motor fuels
prior to June 1, 2011 shall be disregarded) prior to becoming a Direct Served
Outlet has been added pursuant to the terms of this Agreement as of any Annual
Recalculation Date, then in addition to the 10 Year Brand Fee or Adjusted Brand
Fee, as may be applicable, BFA Holder shall pay to ExxonMobil an annual fee in
an amount equal to $** for each such Direct Served Outlet during each of the
first two (2) full years of the Term during which such site is subject to this
Agreement, such amount to be paid in accordance with Section 8 below. 
Notwithstanding the foregoing, BFA Holder shall not be required to pay to
ExxonMobil such additional fees for any Direct Served Outlet that became a
Direct Served Outlet as a result of BFA Holder’s acquisition of a branded
wholesaler that previously supplied Products to such Direct Served Outlet,
whether by merger or by acquisition of all of the branded wholesaler’s stock or
substantially all of its assets.



Thirty (30) days prior to each anniversary of the Effective Date, BFA Holder
shall deliver to ExxonMobil a statement showing the adjustment to the number of
Direct Served Outlets as of the Annual Recalculation Date.  ExxonMobil shall
have the right to review and approve the adjustment to the number of Direct
Served Outlets.  Any dispute between the parties hereto relating to the
adjustment shall be resolved in accordance with Section 39 of this Agreement,
without regard to the amount in controversy limitation set forth in
Section 39(b)(i).



(b)           BFA Holder’s Sub-Jobber Business.  With respect to the Sub-Jobber
Outlets, the “Brand Fee” during the Term of this Agreement shall equal the
amount calculated under Section 7(b)(i).  In addition, BFA Holder shall pay to
ExxonMobil the fees described in Section 7(b)(ii) and Section 7(b)(iii).



14

--------------------------------------------------------------------------------

For purposes of this Section 7(b), “Annual Recalculation Date” means the date
which is sixty (60) days prior to each anniversary of the Effective Date.



(i)            During the first full year of the Term of this Agreement, BFA
Holder shall pay to ExxonMobil a fee for each Sub-Jobber Outlet added pursuant
to the terms of this Agreement upon the addition of such Sub-Jobber Outlet equal
to $** times the number of months (including any partial month) remaining in the
first full year of the Term, divided by  twelve (12).  During the remaining
fourteen (14) years of the Term of this Agreement, BFA Holder shall pay to
ExxonMobil an annual fee on each anniversary of the Effective Date in an amount
equal to $** times the number of Sub-Jobber Outlets existing as of the
immediately preceding Annual Recalculation Date.



(ii)           If a Sub-Jobber Outlet has been added pursuant to the terms of
this Agreement as of any Annual Recalculation Date that resulted from the
assignment by ExxonMobil to BFA Holder of an existing branded wholesaler
agreement, then in addition to the Brand Fee calculated pursuant to
Section 7(b)(i), BFA Holder shall pay to ExxonMobil on each anniversary of the
Effective Date a one-time fee in amount equal to $** for each such Sub-Jobber
Outlet added as of the immediately preceding Annual Recalculation Date.



(iii)          If a Sub-Jobber Outlet that sold Products at any time within
three (3) years (provided, however, that any sale of Exxon-branded motor fuels
prior to June 1, 2011 shall be disregarded) prior to becoming a Sub-Jobber
Outlet has been added pursuant to the terms of this Agreement as of any Annual
Recalculation Date, then in addition to the Brand Fee calculated pursuant to
Section 7(b)(i), BFA Holder shall pay to ExxonMobil an additional annual fee in
an amount equal to $** for each such Sub-Jobber Outlet during each of the first
two (2) full years of the Term during which such site is subject to this
Agreement, such amount to be paid in accordance with Section 8 below. 
Notwithstanding the foregoing, BFA Holder shall not be required to pay to
ExxonMobil such additional fees for any Sub-Jobber Outlet that (a) was assigned
to BFA Holder by ExxonMobil, if the fee payable pursuant to Section 7(b)(ii) has
already been paid to ExxonMobil or (b) became a Sub-Jobber Outlet as a result of
BFA Holder’s acquisition of a branded wholesaler that indirectly supplied
Products to such Sub-Jobber Outlet, whether by merger or by acquisition of all
of the branded wholesaler’s stock or substantially all of its assets.



Thirty (30) days prior to each anniversary of the Effective Date, BFA Holder
shall deliver to ExxonMobil a statement showing the adjustment to the number of
Sub-Jobber Outlets as of the Annual Recalculation Date along with supporting
documentation.  ExxonMobil shall have the right to review and approve the
adjustment to the number of Sub-Jobber Outlets.  Any dispute between the parties
hereto relating to the adjustment shall be resolved in accordance with
Section 39 of this Agreement, without regard to the amount in controversy
limitation set forth in Section 39(b)(i).



(c)           On or before February 15 of each year, BFA Holder will provide
ExxonMobil an annual summary that details the volume of Product sold by each BFA
Holder Branded Outlet for the immediately preceding calendar year.  The form,
content, and supporting documentation shall be as specified by ExxonMobil from
time to time.  ExxonMobil, in its sole discretion, shall have the right to audit
BFA Holder’s records (as well as any applicable Franchisee Dealer records) at
any time for the purpose of verifying Product volume.  BFA Holder agrees to
fully cooperate, and to cause each Franchise Dealer to fully cooperate, with any
audit request.



8.           PAYMENT AND CREDIT.



(a)          Unless ExxonMobil notifies BFA Holder otherwise, BFA Holder will
pay ExxonMobil in United States dollars for any fee by electronic funds transfer
at the time ExxonMobil designates and BFA Holder will execute the agreement
attached as Exhibit 6.  Each monthly brand fee payment described in Section 7
above shall be paid to ExxonMobil in advance.  The first such payment shall be
made on the Effective Date and shall be prorated to reflect the number of days
remaining in the month during which the Effective Date occurs.  Payments of
brand fees relating to each



15

--------------------------------------------------------------------------------

subsequent month during the Term shall be made on the 15th day of each month
immediately preceding the month to which such brand fee applies (for example,
brand fees for March 2010 operations shall be paid by BFA Holder to ExxonMobil
no later than February 15, 2010).  In the event any payment date is not a
Business Day, then the payment shall be made on the prior Business Day.  In
addition, on the Effective Date, BFA Holder shall pay to ExxonMobil for each BFA
Holder Branded Outlet that is participating (or has participated) in the BIP (as
defined in Section 19(d)(1)) an amount equal to the lesser of (i) the total
amount of financial assistance that ExxonMobil has paid under the BIP (whether
through a direct payment, set-off, credit or other indirect payment) with
respect to such retail outlet times (the number of days remaining in the
branding obligation with respect to such retail outlet divided by the total
number of days of the branding obligation with respect to such retail outlet)
and (ii) the compensatory dollar amount collectable as of the Effective Date
with respect to such retail outlet in the event of a default under the BIP. 
Notwithstanding the foregoing, BFA Holder agrees that ExxonMobil has the ongoing
right to periodically give BFA Holder notice of a different method, time, or
place of payment.



(b)          In the event ExxonMobil does not receive payment on or before the
due date, ExxonMobil may impose, and BFA Holder will pay, a late payment charge
for each day that passes between the due date and the date ExxonMobil receives
payment. This late payment charge will be in addition to ExxonMobil’s other
remedies, and will not exceed the lesser of: (A) the maximum allowed by law, or
(B) a fixed rate that may vary from state to state in ExxonMobil’s sole
discretion, but that will not be less than eighteen percent (18%) per annum
prorated over the period that credit is outstanding; and



(c)          ExxonMobil has the right, but not the obligation, to offset any
amounts owed by BFA Holder or any of its Affiliates to ExxonMobil or any of its
Affiliates against any amounts owed by ExxonMobil or any of its Affiliates to
BFA Holder or any of its Affiliates, whether arising from charges under this
Agreement, or arising under any other agreement or business transaction between
the BFA Holder or any of its Affiliates and ExxonMobil and/or any of its
Affiliates.



(d)          If requested by ExxonMobil, BFA Holder shall provide to ExxonMobil
and maintain security in an amount not to exceed three (3) months of the Brand
Fees calculated pursuant to Section 7 and in such forms, in either case as
ExxonMobil may specify in its sole discretion (“Security”), including without
limitation a letter of credit, cash deposit, or assignment, mortgage or pledge
of cash, savings accounts or real estate or other collateral which is acceptable
to ExxonMobil.  ExxonMobil may use, without prior notice or demand, any or all
of the Security to set off or satisfy all or any part of any indebtedness or
obligation of BFA Holder to ExxonMobil or its Affiliates whether arising under
this Agreement, any other agreement or from any other business transaction
between the parties.  If ExxonMobil uses any Security to satisfy all or any part
of any such indebtedness or obligation, BFA Holder shall immediately provide
ExxonMobil with additional security, as directed by ExxonMobil, to replace the
Security used by ExxonMobil.  Following non-renewal or termination of this
Agreement and the Franchise Relationship, ExxonMobil shall return to BFA Holder,
in accordance with ExxonMobil’s procedures then in effect, any remaining portion
of the Security not required to satisfy all or any part of any indebtedness or
other obligation of BFA Holder to ExxonMobil or its Affiliates howsoever
arising.  At ExxonMobil’s request at any time during the Term, BFA Holder shall
execute and deliver to ExxonMobil a security agreement, financing statement,
mortgage, deed of trust or other documentation as ExxonMobil may specify in such
form and with such terms as ExxonMobil may specify, to establish or perfect
ExxonMobil’s security interest in the Security.



9.          CARD ADMINISTRATION.



(a)          ExxonMobil may issue branded credit cards (“ExxonMobil Cards”) and
process and pay for ExxonMobil Card sales tickets submitted to ExxonMobil in
accordance with the terms of the applicable card guide. ExxonMobil may authorize
third party issuers (“Third Party Issuer(s)”) to issue ExxonMobil Cards and
other cards and process and pay BFA Holder for ExxonMobil Cards and other card
sales tickets submitted to Third Party Issuer(s) in accordance with the terms of
an applicable card guide or agreement. ExxonMobil has the right, but not the
obligation, to change at



16

--------------------------------------------------------------------------------

any time its methods or terms of issuing, or authorizing the issuance of,
ExxonMobil Cards and other cards and its methods or terms of processing and
paying, or authorizing the processing and payment of, ExxonMobil Cards and other
card sales tickets. Nothing in this Agreement obligates ExxonMobil or Third
Party Issuer(s) to issue ExxonMobil Cards and other cards or to process for
payment ExxonMobil Cards and other card sales tickets.



(b)          BFA Holder agrees to be bound by and comply with all terms and
conditions of any card guide or agreement under which ExxonMobil or Third Party
Issuer(s) agrees to process and pay for ExxonMobil Cards and other card sales
tickets.  The terms of such card guide or agreement may be amended and/or
supplemented at any time by ExxonMobil or Third Party Issuer(s).



(c)          If Third Party Issuer(s) agrees to pay BFA Holder for ExxonMobil
Card or other card sales tickets submitted for payment in accordance with the
terms of the applicable card guide or agreement, BFA Holder will look solely to
Third Party Issuer(s) and not to ExxonMobil for such payment.  Should ExxonMobil
elect to (or otherwise) pay all or any portion of any card sales ticket charged
back by Third Party Issuer(s) to BFA Holder, upon demand from ExxonMobil, BFA
Holder shall immediately reimburse ExxonMobil for any such payments made by
ExxonMobil.



(d)          ExxonMobil has the right, but not the obligation, to offset any
amounts owed by ExxonMobil or any of its Affiliates to BFA Holder or any of its
Affiliates against any amounts owed by BFA Holder or any of its Affiliates to
ExxonMobil or any of its Affiliates, whether arising under this Agreement, any
other agreement or from any other business transaction between the parties or
any of their Affiliates. ExxonMobil has the right, but not the obligation, to
instruct a Third Party Issuer(s) to pay ExxonMobil rather than BFA Holder for
ExxonMobil Card and other card sales tickets submitted by BFA Holder to Third
Party Issuer(s), to apply against the payment of any amounts owed by BFA Holder
to ExxonMobil whether arising under this Agreement, any other agreement or from
any other business transaction between the parties.



(e)          If BFA Holder requests ExxonMobil or Third Party Issuer(s) to
accept assignment of credit or debit card tickets from and make return payment
directly to any Franchise Dealers, and ExxonMobil or Third Party
Issuer(s) agrees, in its sole discretion, to accept such assignments, BFA Holder
agrees that such assignments shall be treated for all purposes as if assigned
directly by BFA Holder, charge-backs of reassigned credit or debit sales tickets
received from such Franchise Dealers shall be the responsibility of BFA Holder,
and that such charge-backs may be deducted from sums owed by ExxonMobil or Third
Party Issuer(s) to BFA Holder.



(f)           If BFA Holder or a Franchised Dealer accepts credit or debit cards
in payment for any sales of any goods or services, then BFA Holder shall comply
with and shall require all such Franchised Dealers to comply with all industry
standard card security procedures, specifically including but not limited to
(i) the Payment Card Industry Data Security Standards (PCI), (ii) the security
standards and requirements imposed on merchants by the VISA Operating Rules,
(iii) the security standards and requirements imposed on merchants by the
MasterCard Operating Rules, (iv) the security standards and requirements imposed
on merchants by American Express Travel Related Services Company, Inc., and its
parents, subsidiaries and affiliates, and (v) the security standards and
requirements imposed on merchants by DFS Services LLC and its parents,
subsidiaries and affiliates. The foregoing duty is in addition to any duties
that BFA Holder may have under an applicable card guide or agreement pursuant to
subsection (a) above. In addition to all other duties to indemnify, BFA Holder
will indemnify, defend, and hold harmless ExxonMobil from and against all causes
of action, costs, expenses, fees, assessments, reimbursements, fines, penalties
and/or losses of whatsoever nature and howsoever arising that result directly or
indirectly from BFA Holder’s failure or alleged failure to comply with the
requirements of this subsection.



10.         TAXES.



ExxonMobil is not responsible for payment of any taxes, fees or other charges,
whether or not of the same class or kind as those listed below, whenever imposed
or assessed, that any federal, state, county or local laws, statutes,
ordinances, codes, regulations, rules, orders, or permits (now in effect or
hereafter amended



17

--------------------------------------------------------------------------------

or enacted) directly or indirectly require to be collected or paid related in
any manner to the Base Product or additives that BFA Holder acquires.  These
charges include, without limitation (a) duty taxes; (b) sales taxes; (c) excise
taxes; (d) taxes on or measured by income, and (e) taxes on or measured by gross
receipts.



11.         FAILURE TO PERFORM.



(a)          Any delays in or failure of performance of either party hereto
shall not constitute default hereunder or give rise to any claims for damages if
and to the extent that such delay or failure is caused by occurrences beyond the
control of the party affected, including, but not limited to, acts of God or the
public enemy; expropriation or confiscation of facilities; compliance with any
order or request of any governmental authority; acts of war, terrorism,
rebellion or sabotage or damage resulting therefrom; embargoes or other import
or export restrictions; fires, floods, explosions, accidents, or breakdowns;
riots; strikes or other concerted acts of workers, whether direct or indirect;
inability to obtain necessary industrial supplies, energy, or equipment; or any
other causes whether or not of the same class or kind as those specifically
above named which are not within the control of the party affected and which, by
the exercise of reasonable diligence, said party is unable to prevent or provide
against; provided that such causes shall exclude specifically changes in the
national or world economy or financial markets or changes in general economic
conditions or the economic conditions of the party failing to perform.  A party
whose performance is affected by any of the causes set forth in the preceding
sentence shall give prompt written notice thereof to the other party.  Neither
party hereto shall be obligated to settle strikes, differences with workmen or
government claims by acceding to any demands when in the discretion of the party
whose performance is interfered with, it would be inadvisable to accede to such
demands.



(b)          Nothing in this Section shall excuse BFA Holder from making payment
when due for all charges under this Agreement.



(c)          ExxonMobil shall be under no obligation to furnish additives
hereunder at any time. BFA Holder accepts full responsibility for all death or
injury to any person or loss or damage to any property in any way resulting from
BFA Holder’s failure to provide premises and/or equipment, (including without
limitation tanks and transportation equipment), safe and fit for the storage or
handling of motor fuel products containing such additives, whether such failure
is known or unknown to ExxonMobil or ExxonMobil’s representative, and BFA Holder
indemnifies and holds ExxonMobil and any of its Affiliates harmless with respect
to any such death, injury, loss and/or any cause of action arising therefrom.



12.         NEW OR CHANGED REGULATIONS.



The parties are entering into this Agreement in reliance on the federal, state,
county and local laws, statutes, ordinances, codes, regulations, rules, orders,
permits and arrangements with governments or governmental instrumentalities
(hereinafter called “Regulations”) in effect on the date of execution of this
Agreement by ExxonMobil affecting the distribution of Product, provided for
under this Agreement insofar as said Regulations affect BFA Holder, ExxonMobil
or ExxonMobil’s Affiliates or suppliers. If the effect of any change in any
Regulation or of any new Regulation (a) is not covered by any other provision of
this Agreement, and (b) in the affected party’s judgment, either (1) has an
adverse effect upon the party (or if ExxonMobil, upon ExxonMobil’s Affiliates or
suppliers) or (2) increases the risk to the affected party of performance under
this Agreement, the affected party may request re-negotiation of the terms of
this Agreement. Such right to request re-negotiation or, upon failure to agree,
to terminate, shall without limitation also be available to ExxonMobil if
Regulations:



(a)          Regulate the brand fee provided for in this Agreement; and/or



(b)          Affect ExxonMobil’s liability.



ExxonMobil has the right, at its discretion, to terminate this Agreement on
written notice, effective ninety (90) days after a request for re-negotiation,
if the re-negotiation is not satisfactorily completed.



18

--------------------------------------------------------------------------------

13.         MARKET DEVELOPMENT AND REPRESENTATION.



(a)         A primary business purpose of ExxonMobil is to optimize effective
and efficient distribution and representation of Products through planned market
and image development. In furtherance of this business purpose, BFA Holder and
ExxonMobil agree as follows:



(1)         While it is not a requirement of this Agreement, ExxonMobil believes
that it is important for BFA Holder to have, and periodically update, a market
development plan. The plan should provide for the selection and acquisition, or
otherwise securing by BFA Holder for the purposes of branding under this
Agreement, of “strategic sites” (as defined from time to time by ExxonMobil) as
BFA Holder Branded Outlets, and should provide for the development of optimal
facilities, effective operating practices, and the necessary financial and
management resources necessary to comply with all provisions of this Agreement.



(2)         Unless pursuant to specific prior written authorization from
ExxonMobil, BFA Holder shall not, directly or indirectly, sell or supply, or
cause to be sold or supplied, Products to any person or entity then currently
having a PMPA Franchise Agreement directly with ExxonMobil or any of its
Affiliates, which Franchise Agreement pertains to a specific retail outlet(s).
The reference to “entity” in the preceding sentence shall be deemed to include
any other entity owned or controlled by the person or entity having the
aforementioned PMPA Franchise Agreement directly with ExxonMobil or any of its
Affiliates.  An example of an entity having a PMPA Franchise Agreement
pertaining to a specific retail outlet is a “direct served dealer”.



(3)         Unless pursuant to specific prior written authorization from
ExxonMobil, BFA Holder shall not, directly or indirectly, sell or supply, or
cause to be sold or supplied, any Products to any retail outlet(s) other than
BFA Holder Branded Outlets.



(b)          BFA Holder shall cause all BFA Holder Branded Outlets to meet the
following minimum facility/product/service requirements (unless such compliance
will result in the BFA Holder or Franchise Dealer, as the case may be, being in
breach of any federal, state, county or local laws, statutes, ordinances, codes,
regulations, rules, orders, or permits) or BFA Holder shall lose the right to
use or display Proprietary Marks or to grant to its Franchise Dealers the right
to use or display Proprietary Marks at any BFA Holder Branded Outlet(s) failing
to meet these requirements:



(1)          Paved driveways with safe and good ingress and egress; and



(2)          Permanent building which is structurally sound and complies with
all fire, building and zoning codes and ordinances; and



(3)          Clean premises free of debris, trash, and fire hazards; and



(4)          Modern restrooms for men and women available to the general public;
and



(5)          Offer, at the Operated Mobil Branded Outlets and the Franchised
Mobil Branded Outlets, all grades of Mobil-branded motor gasoline that may be in
the Mobil product slate, and, at the Operated Exxon Branded Outlets and the
Franchised Exxon Branded Outlets, all grades of Exxon-branded motor gasoline
that may be in the Exxon product slate, each such slate as may be set by
ExxonMobil and its Affiliates from time to time (consisting of three (3) grades
each for the Mobil product slate and the Exxon product slate as of the Effective
Date); and



19

--------------------------------------------------------------------------------

(6)          Posting, at all times, of actual motor fuel prices, in numerals, in
price sign systems (approved by ExxonMobil in its sole discretion) located on
the premises of the BFA Holder Branded Outlet(s); and



(7)          Compliance, as to each site, no later than the earlier of (A) the
completion of any Demolish and Rebuild or other site improvement work reasonably
expected to require an investment by BFA Holder or any Franchise Dealer of
$100,000 or more and (B) the fifth anniversary of the Effective Date, with all
applicable standards as described in Exhibit 7 (“Facility Requirements”), which
is incorporated herein and made a part of this Agreement.



14.        SERVICES BY EXXONMOBIL.



(a)          ExxonMobil may at its sole discretion, from time to time, make
available to BFA Holder, or assist BFA Holder in obtaining, the following:



(1)          Standard plans, specifications, equipment, decor and signs
identified with Exxon or Mobil-branded, as the case may be, retail outlets as
ExxonMobil makes available to Traditional Wholesalers from time to time; and



(2)         Guidelines and materials to assist BFA Holder in providing its
employees, contractors and Franchise Dealers and their employees and contractors
franchise-management training as ExxonMobil makes available to Traditional
Wholesalers from time to time; and



(3)          Periodic individual or group advice, consultation, data and other
services as ExxonMobil may deem necessary or appropriate.



(b)         At any time or from time to time, ExxonMobil may add, discontinue or
change any of the services under Section 14(a) and may impose conditions or
criteria for the availability to BFA Holder of any of such services.  ExxonMobil
may have all or a portion of any services provided by persons designated by
ExxonMobil.  From time to time, ExxonMobil may charge BFA Holder fees, or
require BFA Holder to pay fees to ExxonMobil’s third party designee(s) in
consideration for providing the services set out in Section 14(a).



15.         PROMOTION OF PRODUCTS.



(a)          BFA Holder agrees to diligently promote and cause its Franchise
Dealers to diligently promote the sale of Products, including through
advertisements, all in accordance with the terms of this Agreement.  BFA Holder
hereby acknowledges and agrees that, notwithstanding anything set forth herein
to the contrary, to insure the integrity of ExxonMobil trademarks, products and
reputation, ExxonMobil shall have the authority to review and approve, in its
sole discretion, all forms of advertising and sales promotions that will use
media vehicles for the promotion and sale of any product, merchandise or
services, in each case that (i) uses or incorporates any Proprietary Mark or
(ii) relates to any Business operated at a BFA Holder Branded Outlet. 
Furthermore, for any significant advertising campaign, sponsorship and/or
promotion, BFA Holder shall submit in advance to ExxonMobil or its designee, for
its written approval, all materials prepared by or for BFA Holder.  These
materials may include, but are not limited to, any media (including TV, radio,
internet or print), professional or collegiate sports affiliations, and cultural
or civic sponsorships that would have regional or national reach and are
associated with any ExxonMobil brand, whether directly or indirectly.  Approval
will be granted (or not) within ten (10) business days from ExxonMobil’s receipt
of a request from BFA Holder.  If no written approval is received from
ExxonMobil within the applicable ten-business-day period, then the request shall
be deemed denied.  BFA Holder shall expressly require all Franchise Dealers to
(a) agree to such review and control by ExxonMobil and (b) comply with the
notice requirements set forth in this Section.  BFA Holder shall be responsible
for compliance (both by BFA Holder and by its Franchise



20

--------------------------------------------------------------------------------

Dealers) with any and all applicable federal, state, county or local advertising
laws, statutes, ordinances, codes, regulations, rules, orders, or permits.



(b)          In promoting the Products and developing markets under this
Agreement (including in the use of business cards and business stationary),
(i) BFA Holder, in its role as branded wholesaler, shall identify itself
appropriately as an “Exxon-authorized branded wholesaler” or a “Mobil-authorized
branded wholesaler,” as the case may be, and only as such and (ii) BFA Holder,
in its role as dealer, and each Franchise Dealer shall identify itself as an
“Exxon-authorized dealer” or a “Mobil-authorized dealer,” as the case may be,
and only as such.



16.         CUSTOMER SERVICE AND COMPLAINTS.



(a)         While using any Proprietary Marks, BFA Holder agrees:



(1)         To render appropriate, prompt, efficient, and courteous service at
each Operated Branded Outlet to BFA Holder’s customers, to respond expeditiously
to all complaints of such customers, making fair adjustment when appropriate,
and otherwise conduct BFA Holder’s business in a fair and ethical manner and
maintain the Operated Branded Outlets in a manner which will foster customer
acceptance of and desire for the Products sold hereunder; and



(2)         To provide sufficiently qualified and neatly dressed personnel in
ExxonMobil approved uniforms (e.g., standard ExxonMobil uniform or BFA Holder
proprietary C-Store brand uniform) at all Operated Branded Outlets as
appropriate to render first class service to customers; and



(3)         To keep restrooms clean, orderly, sanitary and adequately furnished
with restroom supplies; and



(4)         To assist in maintaining a high level of customer acceptance of
Proprietary Marks by keeping the Operated Branded Outlets’ premises open for
dispensing of the Products during such hours each day and days a week as are
reasonable considering customer convenience, competitive conditions and economic
consequences to BFA Holder.



(b)          BFA Holder also agrees that, as to any of its Franchise Dealers,
BFA Holder will include in its arrangements with such Franchise Dealers the
undertakings provided in this Section in respect of each Franchised Branded
Outlet and will undertake the enforcement thereof. BFA Holder further agrees
that ExxonMobil may revoke the right of BFA Holder to display Proprietary Marks
at any Operated Branded Outlet(s), or to permit the display of Proprietary Marks
at any Franchised Branded Outlet(s) which, after notice by ExxonMobil to BFA
Holder to cure, continues to be in violation of this Section.



17.         TRAINING.



During the Term, the BFA Holder, if an individual, or its designated Key Person
(or a designee of such Key Person acceptable to ExxonMobil), shall attend and
satisfactorily complete an initial franchise-management training program as may
be designated by ExxonMobil.  BFA Holder shall pay all expenses incurred,
directly or indirectly, by BFA Holder in connection with attendance and
participation in said training program, including, without limitation, costs and
expenses of transportation, lodging, meals, wages and employee benefits. BFA
Holder shall also pay to ExxonMobil, or any ExxonMobil designee, reasonable fees
or charges that ExxonMobil, or such designee, may impose from time to time and
relating to such training program.



18.         TECHNOLOGY AND COMMUNICATIONS.



BFA Holder acknowledges that the use of current technology and communications
systems in the operation of the Businesses is of critical importance. BFA Holder
further acknowledges that technology and



21

--------------------------------------------------------------------------------

communications systems are expected to change over time requiring periodic
addition, replacement, or updating of equipment or systems used in the
Businesses.



19.          EXISTING FRANCHISE DEALER AGREEMENTS; NEW BFA HOLDER BRANDED
OUTLETS.



(a)         BFA Holder shall enter into a written agreement with each Franchise
Dealer. The agreement must:



(1)         Be consistent with this Agreement; and



(2)         Require the Franchise Dealer’s commitment to the Core Values; and



(3)          Impose on each Franchise Dealer the requirements and obligations as
specified in this Agreement, including without limitation, complying with the
minimum image requirements, complying with the insurance requirements, and
allowing entry to its respective Franchised Branded Outlet(s) for the purposes
specified in this Agreement.



(b)         If on the Effective Date a Franchised Branded Outlet is covered by
an existing agreement between the Franchise Dealer and BFA Holder that does not
conform to Section 19(a) BFA Holder shall, in respect to that Franchise Dealer:



(1)          Require compliance with the provisions of this Agreement to the
full extent allowed by the existing agreement during its term; and



(2)         Use best efforts to have that Franchise Dealer enter into an
agreement in compliance with Section 19(a) as soon as reasonably possible; and



(3)          In any event, upon the expiration or other termination of any such
existing agreement, enter into a new agreement with that Franchise Dealer only
in accordance with Section 19(a).



(c)          BFA Holder shall cause each BFA Holder Branded Outlet to be
operated in strict compliance with this Agreement upon the following timing:



(1)         For all BFA Holder Branded Outlets previously approved by
ExxonMobil, or any of its Affiliates, under a previous PMPA Franchise Agreement,
within a reasonable time not to exceed ninety (90) days from the Effective Date
unless:



(i)         A written policy of ExxonMobil from time to time provides for an
additional compliance period; or



(ii)        Section 19(c)(3) applies.



(2)          For all BFA Holder Branded Outlets approved by ExxonMobil under
Section 2(e) on or after the Effective Date, a reasonable period, not to exceed
ninety (90) days from the date of ExxonMobil’s approval of that retail outlet;
and



(3)          For all Franchised Branded Outlets covered by existing
non-conforming agreements under Section 19(b), a reasonable period of time, not
to exceed ninety (90) days, from the date of the expiration or other termination
of that agreement.



(d)



(1)          BFA Holder acknowledges and agrees that ExxonMobil shall be
entitled, in its sole



22

--------------------------------------------------------------------------------

discretion, to assign to BFA Holder existing branded wholesaler agreements
between ExxonMobil and its branded wholesalers.  In the event that ExxonMobil
elects to assign an existing branded wholesaler agreement to BFA Holder, BFA
Holder shall assume and accept all of ExxonMobil’s rights and obligations under
any such branded wholesaler agreement arising after the assignment thereof to
BFA Holder and all retail outlets subject to the branded wholesaler agreement
shall thereafter become Sub-Jobber Outlets subject to the terms and conditions
of this Agreement.  BFA Holder acknowledges and agrees that certain retail
outlets subject to branded wholesaler agreements with ExxonMobil that may be
assigned to BFA Holder are participants in one or more of ExxonMobil’s imaging
incentive programs, which includes, but is not limited to: Brand Incentive
Program, Modernization Assistance Program, Image Enhancement Program, Brand
Growth Program, and the Image Program of Mobil Oil Corporation (all hereby known
as the “BIP”), and that Purchaser shall assume all of ExxonMobil’s obligations
with respect to the BIP at any such retail outlet that participates in the BIP
as of the date of assignment of the branded wholesaler agreement from ExxonMobil
to BFA Holder.  In addition, subject to Section 19(d)(2) below, for each retail
outlet subject to a branded wholesaler agreement that ExxonMobil assigns to BFA
Holder that is participating in the BIP, BFA Holder shall pay to ExxonMobil on
the date of, and immediately prior to, the assignment an amount equal to **.



(2)          In the event that ExxonMobil elects to assign an existing branded
wholesaler agreement to BFA Holder and the average annual throughput volume for
all of the retail sites subject to that branded wholesaler agreement are less
than 600,000 gallons on a trailing twelve month basis, then ExxonMobil and BFA
Holder shall discuss and come to mutually agreeable terms on the amount for
which BFA Holder shall be required to pay ExxonMobil with respect to financial
assistance that ExxonMobil has paid under the BIP.



20.         INSURANCE REQUIREMENTS.



(a)          During the Term, in addition to any other insurance or surety
bonding required by applicable federal, state, county or local laws, statutes,
ordinances, codes, regulations, rules, orders, or permits, BFA Holder will carry
and maintain in full force and effect, with companies satisfactory to
ExxonMobil, solely at BFA Holder’s expense, and in a form satisfactory to
ExxonMobil:



(1)          Comprehensive/Commercial General Liability insurance including, but
not limited to, coverage for the sale of motor fuel products and lubricants
(including the Products), operation of the Businesses, retail motor fuel stores
and the premises at each Operated Branded Outlet, garage liability (if
applicable) completed operations and contractual liabilities, with minimum
policy limits of two million dollars ($2,000,000) providing coverage for injury,
death or property damage resulting from each occurrence. In the event BFA Holder
has alcoholic beverages for sale at any Operated Branded Outlet, the insurance
policy will be endorsed to include coverage with minimum policy limits of one
million dollars ($1,000,000) for liabilities arising out of the dispensing or
selling of alcoholic beverages including, without limitation, any liabilities
imposed by a dram shop or alcoholic beverage control act.



(2)          Business Auto Liability insurance coverage for operation of
vehicles hired, owned or non-owned with minimum policy limits of two million
dollars ($2,000,000), including the MCS-90 endorsement or other acceptable
evidence of financial responsibility as required by the Motor Carrier Act of
1980 and the Pollution Liability Broadened Coverage endorsement, providing
coverage for injury, death or property damage resulting from each occurrence.
Business Auto coverage with appropriate endorsements is required if any motor
vehicles, including, without limitation, fuel delivery vehicles and tow
vehicles, are used in the operation of any of the Businesses.



(3)         Garagekeepers Legal Liability insurance (if any of the Operated
Branded Outlets include



23

--------------------------------------------------------------------------------

service bays) including but not limited to, coverage for fire, theft, riot,
vandalism and collision with limits of at least fifty thousand dollars ($50,000)
for each occurrence.



(4)         Workers Compensation and Employers Liability insurance for all BFA
Holder’s employees engaged in performing services or similar social insurance,
where required by federal, state, county or local laws, statutes, ordinances,
codes, regulations, rules, orders, or permits which may be applicable to BFA
Holder’s employees with a waiver of subrogation and/or contribution against
ExxonMobil where such waiver is permitted by federal, state, county or local
laws, statutes, ordinances, codes, regulations, rules, orders, or permits.



(5)          Environmental impairment insurance coverage with policy limits of
at least one million dollars ($1,000,000) on a continuous and uninterrupted
basis insuring BFA Holder for environmental legal liabilities arising out of,
but not limited to, the sale of motor fuel products and lubricants, ownership
and operation of the Businesses, retail motor fuel stores and the premises at
each Operated Branded Outlet.



(b)          BFA Holder may meet its obligations under this Agreement for
environmental impairment insurance coverage for underground storage tanks under
Section 20(a)(5) by participation in an Environmental Protection Agency (“EPA”)
approved state financial assurance fund or other EPA-approved method to
demonstrate financial responsibility or by satisfying any of the other financial
assurance test requirements of the EPA’s Financial Responsibility Regulations
(40 CFR Part 280).  Upon request by ExxonMobil, BFA Holder shall promptly
furnish ExxonMobil with documentation satisfactory to ExxonMobil evidencing:



(1)          BFA Holder’s participation in a state approved financial assurance
fund or other EPA-approved method to demonstrate financial responsibility; or



(2)          Compliance with the EPA’s financial assurance test requirements.



If at any time BFA Holder ceases participating in an approved state financial
assurance fund or other EPA-approved method to demonstrate financial
responsibility or stops meeting the EPA’s financial assurance test requirements,
as the case may be, BFA Holder promptly shall obtain the insurance required
under Section 20(a)(5) and provide ExxonMobil with evidence of insurance in
accordance with Section 20(a)(5).  The term “underground storage tank” includes
all piping, lines and accessories connected to or made a part of a petroleum
underground storage tank.



(c)          ExxonMobil may from time to time require BFA Holder, and/or cause
BFA Holder to require any of its Franchise Dealers, to carry additional types
and amounts of insurance coverage, including modifications to existing insurance
under this Section, as ExxonMobil considers reasonable in the circumstances.



(d)          Each policy of insurance described in this Section 20 shall name
ExxonMobil Oil Corporation as additional insured (except Workers Compensation
and Employers Liability) and shall be primary as to all other policies that may
provide coverage.  BFA Holder shall pay, and shall cause its Franchise Dealers
to pay, all premiums and assessments charged for the insurance policy or
policies when due.



(e)          BFA Holder shall comply, and cause its Franchise Dealers to comply,
with all policy terms and conditions and the directions of the insurance
carrier, its ratings bureau and the National Fire Protection Association.  BFA
Holder, or its Franchise Dealer(s) as the case may be, shall bear all claims,
losses or damages that are not recoverable from BFA Holder’s, or the Franchise
Dealer’s, as the case may be, insurers due to the application of a deductible
clause or to BFA Holder’s, or



24

--------------------------------------------------------------------------------

the Franchise Dealer’s, failure to observe the terms and conditions of the
insurance coverage.  BFA Holder shall indemnify and defend ExxonMobil for all
these unrecoverable claims, losses or damages, including without limitation any
arising from Franchise Dealers.  Without limiting the general requirements of
this Section 20, ExxonMobil may reject any policies which contain deductibility
clauses, conditions or exclusions, or that are underwritten by insurance
companies, that are unacceptable in ExxonMobil’s reasonable determination.  Upon
rejection of a policy, BFA Holder promptly shall procure, and cause its
Franchise Dealer(s) to promptly procure, a policy with provisions and by an
underwriter reasonably acceptable to ExxonMobil.  ExxonMobil’s receipt or
acceptance of any policy or evidence of insurance is not a waiver by ExxonMobil
of any requirement under this Section 20 or of its right to reject the policy as
unacceptable and does not affect BFA Holder’s, or its Franchise Dealer’s as the
case may be, liability for claims, losses or damages that are or would have been
covered by BFA Holder’s, or such Franchise Dealer’s, full compliance with this
Section 20.



(f)          During the Term, each insurance policy and certificate of insurance
of BFA Holder must specify the insurance will not be terminated, canceled or
materially changed without ten (10) days’ prior written notice to ExxonMobil. 
If a policy or policies is/are terminated, canceled or materially changed, BFA
Holder shall promptly, prior to the termination, cancellation or change of that
policy, procure a new or substitute policy containing at least the same coverage
as the previous policy.  The new policy must begin coverage prior to the
expiration of the previous policy or prior to the effective date of the material
change, as applicable.  BFA Holder shall cause all of its Franchise Dealers to
comply with this Section 20(f) with respect to each insurance policy and
certificate of insurance.



(g)          Prior to the Effective Date, and at any time upon request by
ExxonMobil, BFA Holder shall furnish to ExxonMobil, or its representative,
certificates of insurance, specifying the types and amounts of coverage in
effect, expiration dates, confirmation that each policy complies with the
requirements of this Section (or the relevant section of BFA Holder’s franchise
agreement with the Franchise Dealer as the case may be), and specifying that no
insurance shall be terminated, canceled or materially changed during the Term
without ten (10) days’ prior written notice to ExxonMobil.  Upon request by
ExxonMobil, BFA Holder shall furnish to ExxonMobil or its representatives copies
of the required insurance policies.



(h)          Nothing in this Section 20 in any way limits or waives BFA Holder’s
legal or contractual responsibilities to ExxonMobil or others.



(i)          BFA Holder shall cause its Franchise Dealers, with respect to
operations at Franchised Branded Outlets, to carry insurance of the types and in
the amounts, as are necessary and customary for the operation of such Franchised
Branded Outlets.



(j)          Without limiting any other remedy available to ExxonMobil,
including termination or non-renewal of this Agreement and the Franchise
Relationship, ExxonMobil may debrand any BFA Holder Branded Outlet(s) that fails
to comply with the provisions of this Section 20.



(k)          If BFA Holder, for any reason, fails to procure and maintain
required insurance satisfactory to ExxonMobil, ExxonMobil may, at ExxonMobil’s
election and upon notice to BFA Holder, immediately procure the required
insurance.  Upon ExxonMobil’s request, BFA Holder promptly shall furnish
ExxonMobil with all information relating to BFA Holder or the Businesses
requested by ExxonMobil in connection with the procurement of any required
insurance.  Upon written demand, BFA Holder shall immediately reimburse
ExxonMobil for the costs of procuring the insurance.  ExxonMobil’s right to
procure insurance under this Section 20 may not be construed as an obligation by
ExxonMobil to procure any insurance and does not preclude ExxonMobil from
exercising other rights or remedies it may have under this Agreement including
debranding of the BFA Holder Branded Outlet(s) in question and termination or
non-renewal of this Agreement and



25

--------------------------------------------------------------------------------

the Franchise Relationship.  ExxonMobil’s election not to procure any insurance
under this Section 20 may not be construed as:



(1)            A waiver of BFA Holder’s obligations under Sections 20 and 21; or



(2)            Limiting ExxonMobil’s right to exercise any other right or
remedy, including debranding of the BFA Holder Branded Outlet(s) in question and
termination or non-renewal of this Agreement and the Franchise Relationship.



(l)          ExxonMobil is entitled to the full coverage of any insurance
procured by BFA Holder, its Franchise Dealers or ExxonMobil under this
Section 20 but in no event less than the minimum coverage required by
Section 20(a).  The minimum limits specified in Section 20(a) do not limit or
affect ExxonMobil’s right to full insurance coverage or ExxonMobil’s rights
under Section 21.  If BFA Holder does not own or lease transport to carry the
Products, BFA Holder shall cause any person engaged by BFA Holder to carry the
Products at all times to maintain insurance at levels required by the Hazardous
Materials Transportation Act.



(m)         The insurance coverages specified in this Agreement are required to
the extent they are reasonably available as determined solely by ExxonMobil.



21.         INDEMNIFICATION.



(a)          BFA Holder assumes the risk of and sole responsibility for
maintaining and operating, all real property, fixtures, tanks, equipment, and
personal property used in connection with, or in any way related to, its
operations, conduct or business or the operations, conduct or business of its
Franchise Dealers, in a safe condition free of all hazards and risks and in
compliance with all applicable federal, state, county and local laws, statutes,
ordinances, codes, regulations, rules, orders, and permits.  Such responsibility
will include, but not be limited to, providing tanks safe and fit for the
storage and handling of Products.



(b)          BFA Holder assumes the risk of and sole responsibility for and
agrees to defend (with counsel acceptable to ExxonMobil, unless such defense,
but not ExxonMobil’s defense costs, is waived by ExxonMobil) indemnify, release
and hold harmless (1) ExxonMobil; (2) its Affiliates and (3) ExxonMobil’s and
any of its Affiliates’ officers, directors, control persons, employees, agents,
representatives, successors and assigns ((2) and (3) together hereinafter
“ExxonMobil’s Associates”) from and against any and all expenses, costs
(including, without limitation, professional fees), penalties, fines (without
regard to the amount of such fines), liabilities, claims, demands and causes of
action, at law or in equity (including, without limitation, any arising out of
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA), the Resource Conservation and Recovery Act (RCRA), the Clean Air Act,
or any other federal, state, county or local laws, statutes, ordinances, codes,
regulations, rules, orders, or permits), which may be asserted against
ExxonMobil or ExxonMobil’s Associates by any person for injuries, death, loss,
or damage of any kind or character to person, property, or natural resources, by
whomever suffered or asserted (including without limitation BFA Holder, its
Franchise Dealers or their agents, contractors, employees, invitees, licensees,
and/or trespassers), resulting from, related to or arising out of the
operations, conduct or business of BFA Holder or its Franchise Dealers or the
condition of any real property, fixtures, tanks, equipment or personal property
of BFA Holder or its Franchise Dealers, which is used in connection with, or in
anyway related to, the operations, conduct or business of BFA Holder or its
Franchise Dealers, this Agreement or its breach by BFA Holder or its Franchise
Dealers.



BFA Holder’s obligations under this Section 21 and under Sections 11(c) and
24(b) of this Agreement will fully apply and BFA Holder will fulfill its
obligations thereunder EVEN IF EXXONMOBIL OR EXXONMOBIL’S ASSOCIATES ARE JOINTLY
OR CONCURRENTLY NEGLIGENT, (WHETHER BY ACT OR OMISSION) OR JOINTLY OR
CONCURRENTLY



26

--------------------------------------------------------------------------------

GUILTY OF WILLFUL MISCONDUCT (WHETHER BY ACT OR OMISSION), but not if ExxonMobil
or ExxonMobil’s Associates are solely negligent or solely guilty of willful
misconduct.  Likewise, BFA Holder’s obligations under this Section 21 and under
Sections 11(c) and 24(b) of this Agreement shall be in addition to (and in no
manner in limitation of) any indemnification or other similar obligation that
BFA Holder or its Affiliates might have pursuant to any other agreement between
BFA Holder or its Affiliates and ExxonMobil.



22.         TRANSFER/ASSIGNMENT.



This Agreement shall not be transferred or assigned or sold by BFA Holder in
whole or in part, directly or indirectly (including, without limitation, as a
result of any change in control of BFA Holder or any of its Affiliates), except
with the prior written consent of ExxonMobil, which consent (i) as to
Massachusetts, shall be provided in accordance with M.G.L.A. 93E § 4A or any
subsequent governing law, (ii) as to Rhode Island, will not be unreasonably
withheld in accordance with Rhode Island Statute § 5-55-4 or any subsequent
governing law; or (iii) as to New Hampshire, ExxonMobil may withhold or delay in
its sole discretion.  BFA Holder shall furnish to ExxonMobil such information as
may be reasonably required for ExxonMobil to evaluate the character, financial
ability, and business experience of any proposed assignee.  Notwithstanding the
foregoing, BFA Holder shall be permitted to assign or sublicense its rights
under this Agreement in whole or in part to an Affiliate without the consent of
ExxonMobil.  Such information shall be provided in a timely fashion that allows
ExxonMobil to determine whether it will consent to the proposed assignment
within the time period, if any, specified in any applicable state law. 
ExxonMobil may assign this Agreement in whole or in part upon ten (10) days
prior written notice to BFA Holder.  Notwithstanding anything herein to the
contrary, a change in control of BFA Holder or any of its Affiliates shall not
include transfers of equity amongst the existing holders thereof or their
respective heirs or trusts for estate planning purposes.



23.         WAIVER.



No waiver by either party of any breach of any of the covenants or conditions
herein contained to be performed by the other party shall be construed as a
waiver of any succeeding breach of the same or any other covenant or condition. 
All waivers must be in writing.



24.         LAWS.



(a)          BFA Holder agrees that in receiving, storing, handling, offering
for sale, selling, delivering for use or using itself Products under this
Agreement, BFA Holder will comply, and cause its employees and Franchise Dealers
to comply, with all applicable federal, state, county and local laws, statutes,
ordinances, codes, regulations, rules, orders, and permits.



(b)          BFA Holder will defend (with counsel acceptable to ExxonMobil,
unless such defense, but not ExxonMobil’s defense costs, is waived by
ExxonMobil) indemnify, release and hold harmless ExxonMobil and ExxonMobil’s
Associates from and against any and all expenses, costs (including, without
limitation, professional fees), penalties, fines (without regard to the amount
of such fines), liabilities, claims, demands, and causes of action, at law or in
equity (including, without limitation, any arising out of the Comprehensive
Environmental Response Compensation and Liability Act (CERCLA), the Resource
Conservation and Recovery Act (RCRA), or the Clean Air Act) for BFA Holder’s
failure to comply with Section 24(a), and such failure by BFA Holder to comply
shall also entitle ExxonMobil to terminate this Agreement and the Franchise
Relationship.



25.         NOTICES.



All written notices required or permitted to be given by this Agreement shall be
given only by personal delivery (to an officer or manager in the case of
ExxonMobil), certified mail, express mail, air courier, telegram or facsimile
transmission and shall be deemed given respectively when the notice is
personally delivered or deposited in the mail or with the air courier service or
telegraph company, postage or charges prepaid, with confirmation of delivery
requested, or transmitted via facsimile machine with confirmation sheet
confirming completed and proper transmission, and directed to the party for whom
intended at the address set forth above or to such other address as may be
furnished by either party to the other in writing



27

--------------------------------------------------------------------------------

in accordance with the provisions of this Section; provided that notice of
change of address must be received to be effective (and shall not be effective
until actually received).  All notices under this Section should be directed to:



If, to ExxonMobil:



ExxonMobil Branded Wholesale Implementation Manager

3225 Gallows Road

Fairfax, Virginia 22037



with a copy to:



ExxonMobil Fuels Marketing

Attn:  Global Identity & Image Standards Advisor

3225 Gallows Road

Fairfax, Virginia 22037



If, to BFA Holder:



Global Companies LLC

800 South Street, Suite 200

Waltham, Massachusetts 02453

Attn:       President and CEO



with a copy to:



Global Companies LLC

800 South Street, Suite 200

Waltham, Massachusetts 02453

Attn:       General Counsel



26.         TERMINATION.



(a)         This Agreement and the Franchise Relationship shall terminate upon
expiration of the Term.



(b)         This Agreement and the Franchise Relationship may be terminated by
BFA Holder in the event that ExxonMobil loses, or transfers to a third party
(other than to an Affiliate of ExxonMobil), the right to grant BFA Holder the
right to use either of the Proprietary Marks used to brand Branded Fuel that BFA
Holder is using pursuant to this Agreement as of the date ExxonMobil loses or
transfers such right.



(c)          This Agreement and the Franchise Relationship may be terminated by
ExxonMobil:



(1)         Upon transfer or assignment of this Agreement by BFA Holder contrary
to Section 22; or



(2)          If BFA Holder or any Key Person, manager, or stockholder makes any
false or materially misleading statement or representation (by act or by
omission) which induces ExxonMobil to enter into this Agreement, or which is
relevant to the Franchise Relationship between the parties hereto; or



(3)           If BFA Holder becomes insolvent; or





28

--------------------------------------------------------------------------------

(4)          If BFA Holder fails to pay in a timely manner any sums when due
hereunder (other than any sums that are being contested by BFA Holder in good
faith); or



(5)          If BFA Holder defaults in any of its obligations under this
Agreement; or



(6)          If BFA Holder or any Key Person is declared incompetent to manage
its property or affairs by any court, or if BFA Holder or any Key Person is
mentally or physically disabled for three (3) months or more, to the extent that
BFA Holder is unable to provide for the continued proper operation of the
Businesses; or



(7)          Under the circumstances described cause for termination by
ExxonMobil in any Section of this Agreement; or



(8)          If BFA Holder or any Key Person dies, to the extent that BFA Holder
is unable to provide for the continued proper operation of the Businesses; or



(9)          If BFA Holder or any Key Person, manager, or stockholder engages in
fraud or criminal misconduct relevant to the operation of the Businesses; or



(10)        If BFA Holder or any Key Person, manager, or stockholder is
convicted of a felony or of a misdemeanor involving fraud, moral turpitude or
commercial dishonesty, whether or not the crime arose from the operation of the
Businesses; or



(11)        If BFA Holder breaches Section 3 by willfully committing an act of
misbranding of the Products or misuses the Proprietary Marks; or



(12)        If there occurs any other circumstance under which termination of a
Franchise is permitted under the provisions of the PMPA; or



(13)        ExxonMobil loses the right to grant the right to use any of the
Proprietary Marks.



For purposes of section (4) and (5) above, BFA Holder shall be entitled to
notice of any such default from ExxonMobil and a reasonable time period in which
to cure such default, before ExxonMobil exercises its right to terminate this
Agreement.  Notwithstanding the previous sentence, in the event of a recurring
default by BFA Holder of an obligation under this Agreement, ExxonMobil shall
have no obligation to provide further notice or opportunities for BFA Holder’s
cure prior to exercising its right to terminate this Agreement.



(d)          If ExxonMobil has cause to believe that BFA Holder has engaged in
fraudulent, unscrupulous or unethical business practices (which shall include
but not be limited to practices forbidden by federal, state, county or local
laws, statutes, ordinances, codes, regulations, rules, orders, or permits),
ExxonMobil may, at its sole discretion, give BFA Holder written notice of its
belief.  Following the receipt of such notice, BFA Holder shall be given
reasonable opportunity to discuss the matter with ExxonMobil’s representatives. 
If following such discussions (or reasonable opportunity therefor) and after
such investigation of the matter as is reasonable under the circumstances,
ExxonMobil reaches a good faith conclusion that BFA Holder has engaged in one or
more such practices, ExxonMobil shall have the right to terminate this
Agreement.



(e)          Any termination of this Agreement by ExxonMobil shall be preceded
by such notice from ExxonMobil as may be required by law.



29

--------------------------------------------------------------------------------

(f)          Upon the expiration of the Term or upon termination hereof,
ExxonMobil shall have the right, at its option, to enter, during normal
operating hours, upon any premises at which the Proprietary Marks are displayed
(including, without limitation all BFA Holder Branded Outlets), and to remove,
paint out, or obliterate any signs, symbols or colors on said premises or on the
buildings or equipment thereof which in ExxonMobil’s opinion would lead a
purchaser to believe that the Products are being offered for sale at such
premises.  BFA Holder shall cause its Franchise Dealers to grant ExxonMobil such
a right of entry.



(g)          In the event this Agreement is terminated, ExxonMobil will suffer
substantial damages which are anticipated to be difficult and time consuming to
prove with exactitude.  Furthermore, both parties are desirous of avoiding what
they believe will be the disproportionate cost of possible litigation and legal
fees which a future dispute over the magnitude of such damages would engender. 
The parties, therefore, have determined that if this Agreement is terminated,
BFA Holder must pay to ExxonMobil as liquidated damages (in addition to any
damages (liquidated or otherwise) payable to ExxonMobil under any other
agreement between BFA Holder and ExxonMobil), and not as a penalty, an amount
rounded to the nearest dollar, equal to ** times (the Initial Total Volume set
forth on Exhibit 15) times (the number of years, including any partial year,
remaining in the initial fifteen-year Term after such termination). 
Notwithstanding the foregoing, BFA Holder shall not pay to ExxonMobil any
liquidated damages under this Section 26(g) in the event that this Agreement is
terminated: (i) in connection with a market withdrawal under the provisions of
the PMPA; (ii) by ExxonMobil pursuant to Section 12; (iii) by BFA Holder
pursuant to Section 26(b); or (iv) by ExxonMobil pursuant to Section 26(c)(13)
(except, in the case of this subsection (iv), in the event ExxonMobil’s loss of
the right to grant the right to use any of the Proprietary Marks is attributable
to BFA Holder or any of its Affiliates or franchisees).



(h)         Termination of this Agreement by either party for any reason shall
not relieve the parties of any obligation theretofore accrued under this
Agreement.



27.         ACCORD.



The parties to this Agreement have discussed the provisions herein and find them
fair and mutually satisfactory, and further agree that in all respects the
provisions are reasonable and of material significance to the relationship of
the parties hereunder, and that any breach of a provision by either party hereto
or a failure to carry out said provisions in good faith shall conclusively be
deemed to be substantial.



28.         NATURE AND MODIFICATION OF AGREEMENT.



(a)          In consideration of the granting and execution of this Agreement,
the parties understand and agree that they are not contractually obligated to
extend or renew in any way the Term, and that this Agreement shall not be
considered or deemed to be any form of “joint venture” or “partnership” at the
premise(s) of BFA Holder or elsewhere (including without limitation any BFA
Holder Branded Outlet).



(b)         BFA Holder agrees to provide sixty (60) days’ prior written notice
of any change in the name or legal form of BFA Holder.



(c)         This Agreement may be modified only in writing signed by both
parties or their duly authorized agents.  ExxonMobil hereby agrees that if it
enters into any material amendment of a brand fee agreement with any holder
thereof operating in the Designated Geographies, ExxonMobil shall offer such
amendment in substantially the same form to all of brand fee agreement holders
then operating in the Designated Geographies.



29.         SEVERABILITY OF PROVISIONS.



Both parties expressly agree that it is the intention of neither party to
violate statutory or common law and that if any section, sentence, paragraph,
clause or combination of same is in violation of any law, such



30

--------------------------------------------------------------------------------

sentences, paragraphs, clauses or combination of same shall be inoperative and
the remainder of this Agreement shall remain binding upon the parties hereto.



30.         ENTIRE AGREEMENT.



This writing is intended by the parties to be the final, complete and exclusive
statement of this Agreement about the matters covered herein.



31.         DISCLAIMER; NO RELIANCE.



EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT EXXONMOBIL MAKES NO
REPRESENTATION, EXPRESSED OR IMPLIED, RELATING TO ITSELF OR ANY OF ITS
AFFILIATES, OR ANY OTHER MATTER, AND ANY SUCH OTHER REPRESENTATIONS OR
WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.  BFA HOLDER ACKNOWLEDGES AND AGREES
THAT (i) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EXXONMOBIL HAS NOT
MADE ANY PROMISE, REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, AND (ii) BFA
HOLDER HAS NOT EXECUTED OR AUTHORIZED THE EXECUTION OF THIS AGREEMENT IN
RELIANCE UPON ANY PROMISE, REPRESENTATION OR WARRANTY NOT EXPRESSLY SET FORTH
HEREIN.



32.         DAMAGES.



NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EXXONMOBIL (NOR ANY
OF ITS AFFILIATES) WILL HAVE NO LIABILITY TO ANYONE FOR BUSINESS DISRUPTION,
LOST PROFITS, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES ARISING FROM OR
RELATED TO THIS AGREEMENT.



33.         ATTORNEYS FEES.



If BFA Holder fails to pay any amount due under this Agreement or takes any
action not requested in writing by ExxonMobil for which BFA Holder, its
Franchise Dealers or their respective customers bring a claim or lawsuit against
ExxonMobil or any of its Affiliates, BFA Holder agrees to pay ExxonMobil’s (or
any of its Affiliates’) costs, fees and expenses (including reasonable attorneys
fees) thereby expended in ExxonMobil’s (or its Affiliates’) pursuit or defense
of such matters.



34.         KEY PERSON CLAUSE.



If BFA Holder is a corporation, partnership or other entity form, it agrees to
execute Exhibit 11 (“Key Person Clause”) attached hereto and incorporated as
part of this Agreement.



35.         RIGHT OF ENTRY.



In addition to any other rights of ExxonMobil under this Agreement, BFA Holder
permits, and shall cause its Franchise Dealers to permit, ExxonMobil, it’s
Affiliates and their respective employees, agents, vendors, contractors and
representatives (a) to access, analyze and reproduce books, records,
correspondence, receipts, and data of BFA Holder or its Franchise Dealers
pertaining to activities undertaken pursuant to this Agreement, and (b) to
enter, during normal operating hours, any BFA Holder Branded Outlet(s) and other
places where BFA Holder or any of its Franchise Dealers conduct any Business to
enforce ExxonMobil’s rights and remedies under this Agreement, including
examining (to include video, photographic, digital, audio and other recordings),
testing and sampling of all properties, tanks, containers, pumps and delivery
truck tanks, and taking other action, for purposes of preserving the integrity
of the Proprietary Marks, performing product quality inspections and determining
BFA Holder’s compliance with this Agreement (including compliance with the terms
of Sections 3 and 4).  If, in the sole opinion of ExxonMobil, any samples thus
taken are not Products or any document or record shows BFA Holder has failed to
comply with its obligations hereunder (or failed to cause any Franchise Dealer
to so comply), ExxonMobil may, at its sole option, debrand the BFA Holder
Branded Outlet(s) in question or cancel and terminate this Agreement and the
Franchise Relationship.  ExxonMobil shall provide notice to BFA Holder of entry
at an License Branded Outlet, except in the case of any such entry in connection
with ExxonMobil’s product quality inspections.   BFA Holder shall preserve and
shall cause its Franchise Dealers to preserve all books, records,
correspondence, receipts and data pertaining to activities undertaken pursuant
to this Agreement for a period of three (3) years.  BFA Holder agrees to include
necessary provisions in its contracts with Franchise Dealers that shall assure
access by ExxonMobil or its



31

--------------------------------------------------------------------------------

representatives to the applicable records of the Franchise Dealers.  BFA
Holder’s obligation to preserve all books and records, and ExxonMobil’s right to
access and reproduce such books and records shall extend for a period of three
(3) years after the termination of this Agreement.



ExxonMobil shall not be liable to BFA Holder or any Franchise Dealer for any
interference with any Business of BFA Holder or its Franchise Dealers as a
result of ExxonMobil’s entry on any BFA Holder Branded Outlet(s) and other
places where BFA Holder or any of its Franchise Dealers conduct any Business,
including any entry pursuant to Section 26(f) hereof.



36.         TERMS OF RENEWAL.



Nothing in this Agreement is to be construed as preventing ExxonMobil upon
expiration of this Agreement or any renewal of the Franchise Relationship, from
offering BFA Holder terms and conditions, in good faith and in normal course of
business, which differ from or are in addition to those in this Agreement.



37.         DRUG AND ALCOHOL.



(a)          In the event BFA Holder takes delivery of Products from ExxonMobil
at ExxonMobil’s (or its Affiliates’) facilities, the following provisions of
this Section shall apply.  BFA Holder and BFA Holder’s employees, agents and
contractors shall not enter ExxonMobil’s (or its Affiliates’) facilities while
under the influence of alcohol or any controlled substance.  BFA Holder, its
employees, agents and contractors shall not use, possess, distribute or sell
illicit or unprescribed drugs in connection with any activity performed under
this Agreement.  BFA Holder, its employees, agents and contractors shall not
use, possess, distribute or sell alcoholic beverages at any time while
performing activities under this Agreement.  BFA Holder has adopted or will
adopt its own policy to assure a drug and alcohol free workplace while
performing activities under this Agreement.



(b)          BFA Holder will remove any of its employees, agents or contractors
from performing activities hereunder any time there is suspicion of alcohol or
drug use, possession or impairment involving such employee, agent or contractor,
and at any time an incident occurs in performing activities hereunder where drug
or alcohol use could have been a contributing factor.  ExxonMobil has the right
to require BFA Holder to remove BFA Holder’s employees, agents or contractors
from ExxonMobil’s (or its Affiliates’) facilities at any time cause exists to
suspect alcohol or drug use by such employees, agents or contractors.  In such
cases, BFA Holder’s employee, agent or contractor may be considered for return
to ExxonMobil’s (or its Affiliates’) facilities only if the BFA Holder certifies
as a result of a for cause test, conducted immediately after removal, that said
employee, agent or contractor was in compliance with the provisions of this
Section.  BFA Holder will not use an employee, agent or contractor to perform
activities hereunder who either refuses to take, or tests positive in, any
alcohol or drug test.



(c)          ExxonMobil may, without prior notice, search the person, possession
and vehicles of BFA Holder’s employees, agents and contractors that are on the
premises owned or controlled by ExxonMobil (or its Affiliates).  Any person who
refuses to cooperate with such search will be removed from the premises and will
not be allowed to return.  BFA Holder will replace any of its employees, agents
or contractors at ExxonMobil’s request.



(d)          BFA Holder will comply with all applicable drug and alcohol related
federal, state, county and local laws, statutes, ordinances, codes, regulations,
rules, orders, and permits (e.g., Department of Transportation Regulations,
Department of Defense Drug-free Workplace Policy, Drug-free Workplace Act of
1988).  ExxonMobil shall have the right, but not the obligation, to perform
unannounced audits of BFA Holder’s alcohol and drug program to verify that BFA
Holder’s policy and its enforcement are acceptable to ExxonMobil.



38.         NO THIRD PARTY BENEFICIARY.



Other than with respect to any indemnified party, the parties agree that no
third party beneficiary rights in favor of any person or entity are, nor are
they intended to be, created by this Agreement.



32

--------------------------------------------------------------------------------

39.         CLAIMS AND DISPUTE RESOLUTION.



(a)         Claims.



(1)          As used in this Section, “claim(s)” shall be construed broadly and
shall include but not be limited to a demand for money, property, equitable
relief, or any interest, whether fixed or contingent, to which a party asserts a
right.



(2)          Except as otherwise provided in this Agreement, all claims by BFA
Holder or by ExxonMobil arising out of or relating to this Agreement and the
Franchise Relationship between the parties created hereunder are barred unless
asserted within 12 months after the event, act or omission to which the claim
relates and in accordance with the dispute resolution procedure set forth below.



(b)         Dispute Resolution Procedure.



(1)          All claims by BFA Holder or by ExxonMobil arising out of or
relating to this Agreement and the Franchise Relationship between the parties
created hereunder which cannot be settled through negotiation shall, unless the
provisions of Section 39(b)(1)(vi) apply, first be submitted to mediation
administered by the American Arbitration Association (“AAA”) under its
Commercial Mediation Procedures before resorting to arbitration, or in the case
of claims exclusively governed by the PMPA, litigation.  The following
principles shall apply in respect of any mediation hereunder:



(i)           Mediation under this provision shall not be available unless the
claim(s) in controversy exceeds the sum or value of $5,000.



(ii)          Unless otherwise agreed to by the parties, the mediation shall
last no longer than two days.



(iii)        The mediator shall be appointed by the AAA keeping in mind the
location and convenience of the parties and the location of the BFA Holder
Branded Outlet(s) to which the claim relates.  The parties prefer that any
mediator appointed hereunder be either an individual with judicial experience or
one who has been a member of the bar for at least 25 years.



(iv)         Each party shall include among its representatives in the mediation
proceeding an individual authorized to settle the claim(s).



(v)          Irrespective of which party commences the mediation procedure, the
filing fee required to be paid to the AAA shall be paid by ExxonMobil.  All
other costs of the mediation, including any fees to be paid to the mediator,
shall be shared equally by the parties.  Each party shall be responsible for all
expenses incurred by it in presenting its case, including any attorney’s fees.



(vi)         If either party believes it will be prejudiced or in any way
adversely affected by the mediation procedure because of delay, expense
incurred, time requirements or any other legitimate concern, that party may, by
notice to the other, proceed directly to arbitration.



(2)          All claims by BFA Holder or by ExxonMobil arising out of or
relating to this Agreement and the Franchise Relationship between the parties
created hereunder, except for claims exclusively governed by the PMPA and claims
by ExxonMobil seeking relief when time



33

--------------------------------------------------------------------------------

is of the essence, including but not limited to claims of trademark misuse,
claims which relate to the existence of environmental concerns, claims relating
to the conduct on the BFA Holder Branded Outlet(s) of illegal activities, or
actions seeking to evict a dealer claimed to be in wrongful possession of the
premises, which are not resolved by negotiation or mediation, may be asserted
only in an arbitration proceeding to be conducted in accordance with the
provisions of this Section 39(b).



(i)           Any such claims by BFA Holder or by ExxonMobil shall be resolved
exclusively by arbitration administered by the AAA under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  The decision of the
arbitrator shall be final and shall be binding on the parties.



(ii)          In the event a claim by BFA Holder raises issues that are governed
exclusively by the PMPA as well as issues that must be submitted to arbitration
hereunder, the claims under the PMPA shall be severed and raised, if at all, in
litigation.  The remaining claims shall be resolved by arbitration, as provided
herein.



(iii)        The arbitration shall be held before a sole arbitrator who shall be
selected by agreement of the parties.  If after forty-five (45) days from the
commencement of the arbitration the parties have been unable to agree on the
selection of an arbitrator, either party may ask the AAA to appoint a sole
arbitrator and the decision of the AAA in this respect shall be final and
binding.  The parties prefer that any arbitrator agreed to between them or
appointed by the AAA hereunder be either an individual with judicial experience
or one who has been a member of the bar for at least 25 years.



(iv)        The arbitrator shall decide the matter before him or her in
accordance with the terms of this agreement, the applicable substantive law of
the state where the BFA Holder is located and any federal statutes which may be
applicable.  The Federal Arbitration Act shall govern any arbitration proceeding
hereunder.  All awards rendered hereunder shall be in writing and on the request
of either party shall state the reasoning on which the award rests.



(v)          No claim asserted hereunder may be consolidated or asserted jointly
with the claim or claims of any other claimant or class of claimants and no
arbitration proceeding commenced hereunder may be consolidated or joined with
any other arbitration nor may any claim asserted hereunder be asserted as part
of any class action litigation or class action arbitration proceeding.  If, for
any reason, an arbiter or a court determines that the parties’ agreement
prohibiting class claims  is not enforceable, the class claims must be brought
as a class action litigation and not as a class action arbitration.



(vi)         Irrespective of which party commences the arbitration procedure
hereunder, the filing fee required to be paid to the AAA shall be paid by
ExxonMobil.  All other costs of the arbitration, including the fees to be paid
to the arbitrator, shall be shared equally by the parties.  Each party shall be
responsible for all expenses incurred by it in presenting its case, including
any attorney’s fees.



(c)          Severability.  It is agreed and understood that Section 39 of this
Agreement shall apply in respect of construction of this Section 39 and that a
finding of invalidity or unenforceability of any portion of this Section 39
shall not affect the validity or enforceability of any other portion.



34

--------------------------------------------------------------------------------

40.          MISCELLANEOUS.



(a)          BFA Holder shall hold in confidence all business and technical
information that is made available to BFA Holder, directly or indirectly, by
ExxonMobil or acquired by BFA Holder during the Term of this Agreement,
including any propriety information with respect to the additives and related
mix rates, (collectively “Confidential Information”), except:



(1)          information which is in or becomes, without fault of BFA Holder or
any Franchise Dealer, part of the public domain;



(2)          information which BFA Holder can show was received by BFA Holder
from an independent third party that is under no obligation to ExxonMobil
regarding the information;



(3)         information which BFA Holder can show was already in BFA Holder’s
possession at the time the information was made available to BFA Holder,
directly or indirectly, from ExxonMobil;



(4)          information required to be disclosed by Law (e.g., bills of lading
or product transfer documentation) or valid legal or regulatory process,
following notice by BFA Holder to ExxonMobil of the requirement to disclose and
reasonable cooperation with any attempt by ExxonMobil to maintain the
confidentiality of such Confidential Information, to the extent such advance
notice and cooperation is possible without resulting in BFA Holder’s violation
of applicable Law; and



(5)         information required to be disclosed to government tax authorities
on a tax return or other mandatory report filed with such authorities, but
solely for the purpose of, and to the extent necessary for, complying with
applicable federal, state or local excise or other tax laws.



BFA Holder also agrees that it shall not take any photographs, video or other
recordings (including any digital or audio recording) of ExxonMobil Oil
Corporation’s or any of its Affiliate’s property without ExxonMobil’s prior
written consent.



(b)         WITHOUT LIMITING THE SCOPE OF THE FOREGOING SECTION 40(a), BFA
HOLDER SPECIFICALLY AGREES THAT IT WILL HOLD IN CONFIDENCE ALL INFORMATION
RELATING TO THE SOURCING OF THE PRODUCT DISTRIBUTED PURSUANT TO THIS AGREEMENT
EXCEPT FOR NECESSARY COMMUNICATION WITH BFA HOLDER’S SUPPLIERS OF BASE PRODUCT
AS WELL AS ANY AND ALL INFORMATION RELATING TO THE BRAND FEE.  VIOLATION OF THIS
PROVISION SHALL CONSTITUTE GROUNDS FOR TERMINATION OF THE AGREEMENT.



(c)          BFA Holder shall not, without the prior written approval of
ExxonMobil use the Confidential Information which BFA Holder is required to keep
confidential hereunder for any purpose other than the performance of BFA
Holder’s obligations under this Agreement.



(d)          ExxonMobil shall have no obligation of confidence with respect to
any information disclosed to ExxonMobil by BFA Holder, and ExxonMobil shall be
free to use or disclose any or all of the information contained in any drawing,
record or other document to third parties without accounting to BFA Holder
therefor; unless, however, information is specifically covered by a separate,
written confidentiality agreement.  In the absence of any such confidentiality
agreement, BFA Holder shall not place any restrictive notices on any
information, no matter the form of its recording, that BFA Holder provides to
ExxonMobil hereunder.  Should BFA Holder place any



35

--------------------------------------------------------------------------------

notices on any drawing, record or other document, ExxonMobil is hereby
authorized to nullify, obliterate, remove, or disregard those provisions.



(e)          BFA Holder shall establish and maintain precautions to prevent its
employees, agents or representatives and Franchise Dealers from making,
receiving, providing, or offering substantial gifts, entertainment, payments,
loans, or other consideration to employees, agents, or representatives of
ExxonMobil for the purpose of influencing those persons to act contrary to the
best interests of ExxonMobil.  This obligation shall apply to BFA Holder’s
activities in its relations with the employees of ExxonMobil and their families
and/or third parties arising from this Agreement.



(f)          BFA Holder agrees that all financial settlements, billings, and
reports, if any, rendered to ExxonMobil shall reflect properly the facts about
all activities and transactions handled for the account of ExxonMobil, which
data may be relied upon as being complete and accurate in any further recordings
and reportings made by ExxonMobil for whatever purpose.



(g)          BFA Holder agrees to notify ExxonMobil promptly upon discovery of
any instance where the BFA Holder or BFA Holder’s employees, agents,
representatives or Franchise Dealer fails to comply with Sections 40(e) or (f).



(h)          BFA Holder acknowledges its receipt of the notices attached hereto
as Exhibit 12.  BFA Holder has reviewed and understands the information set
forth therein.



41.         RHODE ISLAND - PRICE PROVISION.



The following provision is applicable only to those BFA Holder Branded Outlets
located in the State of Rhode Island:



NOTHING HEREIN SHALL BE CONSTRUED TO PROHIBIT A FRANCHISOR FROM SUGGESTING
PRICES AND COUNSELING WITH FRANCHISEES CONCERNING PRICES.  PRICE FIXING OR
MANDATORY PRICES FOR ANY PRODUCTS COVERED IN THIS AGREEMENT IS PROHIBITED.  A
SERVICE STATION DEALER OR BRANDED WHOLESALER MAY SELL ANY PRODUCTS LISTED IN
THIS AGREEMENT FOR A PRICE WHICH HE ALONE MAY DECIDE.



42.         INDEPENDENT CONTRACTORS; INDEPENDENT ADVICE.



It is expressly agreed that the parties will carry on their respective business
pursuant to this Agreement as independent contractors in pursuit of their
independent callings and not as partners, fiduciaries, agents, or in any other
capacity. Each party has had the opportunity to obtain independent legal advice
respecting this Agreement and the business relations mentioned in this
Agreement.



[Remainder of page intentionally left blank; signature page follows]



36

--------------------------------------------------------------------------------

EXECUTED by BFA Holder and ExxonMobil on the date indicated for each signature.



 

 

 

GLOBAL COMPANIES LLC

 

 

 

 

 

Date:

9/3/10

 

By:

Edward J. Faneuil

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

Sean T. Geary

 

Date:

9/3/10

 

Witness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXXONMOBIL OIL CORPORATION (ExxonMobil)

 

 

 

 

Date:

9/3/10

 

By:

Jim E. Coleman

 

 

 

Title:

Distributor Implementation Manager

 

 

 

 

 

 

Frank J. Giampa

 

Date:

9/3/10

 

Witness

 

 

 





37

--------------------------------------------------------------------------------

EXHIBITS



BRAND FEE AGREEMENT

BETWEEN EXXONMOBIL OIL CORPORATION AND GLOBAL COMPANIES LLC

EFFECTIVE SEPTEMBER 8, 2010



Exhibit 1 - Initial BFA Holder Branded Outlets



Exhibit 2 - Designated Geographics



Exhibit 3 - Product Specifications



Exhibit 4 - Additives



Exhibit 5 - Intentionally Omitted



Exhibit 6 - ExxonMobil Oil Corporation Electronic Funds Transfer Authorization
Agreement



Exhibit 7 - Facility Requirements



Exhibit 8 - Tobacco Assurance Letter



Exhibit 9 - De-branding Guidelines

A - Mobil

B - Exxon



Exhibit 10 - Quality Control Procedures for Gasolines and Diesel Fuel - Branded
Wholesaler



Exhibit 11 - Key Person Clause



Exhibit 12 - Notices

Rhode Island State Notice

Revised Summary of Title I of the Petroleum Marketing Practices Act



Exhibit 13 - Mobil Proprietary Marks

A - Retail Motor Fuels Business

B - Related Businesses



Exhibit 14 - Exxon Proprietary Marks

A - Retail Motor Fuels Business

B - Related Businessses



Exhibit 15 - Initial Total Volume



Exhibit 16 - Exxon or Mobil Branded Retail Outlets in the Designated Geographies





38

--------------------------------------------------------------------------------

EXHIBITS



BRAND FEE AGREEMENT

BETWEEN EXXONMOBIL OIL CORPORATION AND GLOBAL COMPANIES LLC

EFFECTIVE                   ,



Exhibit 1 - Initial BFA Holder Branded Outlets



Exhibit 2 - Designated Geographics



Exhibit 3 - Product Specifications



Exhibit 4 - Additives



Exhibit 5 - Intentionally Omitted



Exhibit 6 - ExxonMobil Oil Corporation Electronic Funds Transfer Authorization
Agreement



Exhibit 7 - Facility Requirements



Exhibit 8 - Tobacco Assurance Letter



Exhibit 9 - De-branding Guidelines

A - Mobil

B - Exxon



Exhibit 10 - Quality Control Procedures for Gasolines and Diesel Fuel - Branded
Wholesaler



Exhibit 11 - Key Person Clause



Exhibit 12 - Notices

Rhode Island State Notice

Revised Summary of Title I of the Petroleum Marketing Practices Act



Exhibit 13 - Mobil Proprietary Marks

A - Retail Motor Fuels Business

B - Related Businesses



Exhibit 14 - Exxon Proprietary Marks

A - Retail Motor Fuels Business

B - Related Businessses



Exhibit 15 - Initial Total Volume



Exhibit 16 - Exxon or Mobil Branded Retail Outlets in the Designated Geographies





1

--------------------------------------------------------------------------------

EXHIBIT 1 - INITIAL BFA HOLDER BRANDED OUTLETS



SITE

 

ADDRESS

 

CITY

 

ST

 

MOSO

 

LAND

 

BRAND

**

 

273 EAST BERKELEY ST

 

BOSTON

 

MA

 

CODO

 

FEE

 

 

**

 

135 ISLINGTON ST

 

PORTSMOUTH

 

NH

 

CORS

 

FEE

 

On the Run

**

 

30 CALEF HWY

 

EPPING

 

NH

 

CORS

 

FEE

 

On the Run

**

 

54 PORTSMOUTH

 

EXETER

 

NH

 

CORS

 

FEE

 

On the Run

**

 

519 SOUTH ST

 

BOW

 

NH

 

CODO

 

FEE

 

Mobil Mart

**

 

107 STATE ST

 

NEWBURYPORT

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

214 HAVERHILL ST

 

METHUEN

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

14 NORTH MAIN STREET

 

ANDOVER

 

MA

 

CODO

 

FEE

 

UNKNOWN

**

 

76 STOREY AVE

 

NEWBURYPORT

 

MA

 

CODO

 

FEE

 

On the Run

**

 

DANIEL WEBSTER HWY

 

MERRIMACK

 

NH

 

CODO

 

FEE

 

On the Run

**

 

S. MAIN ST

 

DERRY

 

NH

 

CODO

 

FEE

 

Mobil Mart

**

 

82 DERRY RD AND RT 10

 

HUDSON

 

NH

 

CORS

 

FEE

 

On the Run

**

 

760 S MAIN ST

 

MANCHESTER

 

NH

 

CODO

 

FEE

 

On the Run

**

 

242 AMHERST ST

 

NASHUA

 

NH

 

CODO

 

FEE

 

On the Run

**

 

96 BROAD ST

 

NASHUA

 

NH

 

CODO

 

FEE

 

On the Run

**

 

137 ROUTE 101

 

BEDFORD

 

NH

 

CODO

 

FEE

 

Snack Shop

**

 

12 MASSACHUSETTS AVE

 

NORTH ANDOVER

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

551 BROADWAY

 

METHUEN

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

139 RIVER RD #I-93

 

ANDOVER

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

350 WINTHROP AVE

 

NORTH ANDOVER

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

309 LOWELL ST

 

ANDOVER

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

1 CENTRAL ST

 

GEORGETOWN

 

MA

 

CODO

 

FEE

 

UNKNOWN

**

 

767 MAIN ST

 

HAVERHILL

 

MA

 

CODO

 

FEE

 

UNKNOWN

**

 

ANDOVER ST & I 495

 

TEWKSBURY

 

MA

 

CODO

 

FEE

 

On the Run

**

 

789 S MAIN ST

 

HAVERHILL

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

940 ANDOVER ST

 

TEWKSBURY

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

1201 MAIN ST

 

HAVERHILL

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

1050 S WILLOW ST

 

MANCHESTER

 

NH

 

CODO

 

FEE

 

On the Run

**

 

2391 BROWN AVE

 

MANCHESTER

 

NH

 

CORS

 

FEE

 

On the Run

**

 

EAST HOLLIS ST

 

NASHUA

 

NH

 

CORS

 

FEE

 

On the Run

**

 

ROUTE 101

 

EXETER

 

NH

 

CORS

 

FEE

 

On the Run

**

 

1335 MAIN ST

 

WALTHAM

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

50 MIDDLESEX

 

BURLINGTON

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

178 MAIN ST

 

READING

 

MA

 

CODO

 

FEE

 

On the Run

**

 

525 PARADISE RD

 

SWAMPSCOTT

 

MA

 

CORS

 

FEE

 

On the Run

**

 

1123 BROADWAY

 

SAUGUS

 

MA

 

CORS

 

FEE

 

On the Run

**

 

1330 MAIN ST

 

READING

 

MA

 

CODO

 

FEE

 

On the Run

**

 

198 HARVARD ST

 

BROOKLINE

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

1 MYSTIC AVE

 

MEDFORD

 

MA

 

CODO

 

FEE

 

On the Run

**

 

264 NEPONSET VALLEY PKY

 

HYDE PARK

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

512 CHESTNUT ST

 

LYNN

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

345 BOYLSTON ST

 

BROOKLINE

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

1269 FURNACE BROOK PKY

 

QUINCY

 

MA

 

CODO

 

FEE

 

Snack Shop





1-1

--------------------------------------------------------------------------------

**

 

ENDICOTT ST

 

DANVERS

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

1094 BEACON ST

 

NEWTON

 

MA

 

CODO

 

FEE

 

UNKNOWN

**

 

431 NEWBURY ST

 

DANVERS

 

MA

 

CODO

 

FEE

 

On the Run

**

 

277 BEDFORD ST

 

LEXINGTON

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

250 MAIN ST

 

STONEHAM

 

MA

 

CODO

 

FEE

 

On the Run

**

 

1556 BLUE HILL AVE

 

MATTAPAN

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

97 MAPLE ST

 

DANVERS

 

MA

 

CODO

 

FEE/LEASE

 

Snack Shop

**

 

350 SQUIRE RD

 

REVERE

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

2776 WASHINGTON ST

 

CANTON

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

660 MT AUBURN ST

 

WATERTOWN

 

MA

 

CODO

 

FEE

 

UNKNOWN

**

 

386 MAIN ST

 

MELROSE

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

845 MOODY ST

 

WALTHAM

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

96 MONTVALE AVE

 

STONEHAM

 

MA

 

CODO

 

FEE

 

On the Run

**

 

2105 COMMONWEALTH AVE

 

NEWTON

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

1181 BLUE HILL AVE

 

MATTAPAN

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

2 SOUTH ST

 

STONEHAM

 

MA

 

CODO

 

FEE

 

On the Run

**

 

783 BLUE HILL AVE

 

DORCHESTER

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

470 MERIDIAN ST

 

EAST BOSTON

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

23 PLEASANT ST

 

WOBURN

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

1033 TRAPELO RD

 

WALTHAM

 

MA

 

CODO

 

FEE

 

On the Run

**

 

396 WALTHAM ST

 

LEXINGTON

 

MA

 

CODO

 

FEE

 

On the Run

**

 

2 ESSEX ST

 

SAUGUS

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

596 SALEM ST

 

LYNNFIELD

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

797 BLUE HILL AVE

 

DORCHESTER

 

MA

 

ADD LAND

 

 

 

 

**

 

30 CENTRAL SQ

 

CHELMSFORD

 

MA

 

CODO

 

FEE/LEASE

 

Snack Shop

**

 

44 GREAT RD

 

ACTON

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

980 CHELMSFORD ST

 

LOWELL

 

MA

 

CORS

 

FEE

 

On the Run

**

 

185 LITTLETON RD

 

WESTFORD

 

MA

 

CORS

 

FEE

 

On the Run

**

 

BOSTON POST RD

 

SUDBURY

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

22 MAPLE AVE

 

SHREWSBURY

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

1063 WORCESTER RD

 

FRAMINGHAM

 

MA

 

CODO

 

FEE

 

On the Run

**

 

285 TURNPIKE RD

 

SHREWSBURY

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

76 WORCESTER ROAD

 

SOUTHBOROUGH

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

130 TURNPIKE RD

 

WESTBOROUGH

 

MA

 

CORS

 

FEE

 

Snack Shop

**

 

441 BOSTON RD

 

BILLERICA

 

MA

 

CODO

 

FEE

 

On the Run

**

 

270 W MAIN ST

 

MARLBOROUGH

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

260 MAIN ST

 

MAYNARD

 

MA

 

CODO

 

FEE

 

Snack Shop





1-2

--------------------------------------------------------------------------------

**

 

10 MILL ST

 

WORCESTER

 

MA

 

CODO

 

FEE

 

On the Run

**

 

22 CONCORD TPKE

 

CONCORD

 

MA

 

CORS

 

FEE

 

On the Run

**

 

1175 MAIN ST

 

HOLDEN

 

MA

 

CODO

 

FEE/LEASE

 

C-Store

**

 

36 W MAIN ST

 

NORTHBOROUGH

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

185 PARK AVENUE

 

WORCESTER

 

MA

 

CODO

 

FEE

 

Other

**

 

334 GRAFTON ST

 

WORCESTER

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

635 CHANDLER ST

 

WORCESTER

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

143 SUDBURY RD

 

CONCORD

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

CHELMSFORD ST

 

CHELMSFORD

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

500 KING ST

 

LITTLETON

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

70 MAIN ST

 

AYER

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

129 WHALON ST

 

FITCHBURG

 

MA

 

CODO

 

FEE

 

On the Run

**

 

E. MAIN ST

 

WESTBOROUGH

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

656 BOSTON POST RD

 

MARLBOROUGH

 

MA

 

CORS

 

FEE

 

On the Run

**

 

453 WASHINGTON ST

 

WELLESLEY

 

MA

 

CORS

 

FEE

 

On the Run

**

 

272 POND ST

 

ASHLAND

 

MA

 

CORS

 

FEE

 

On the Run

**

 

815 WASHINGTON ST

 

HOLLISTON

 

MA

 

CODO

 

FEE

 

On the Run

**

 

11 TAUNTON ST

 

PLAINVILLE

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

140 MEDWAY RD

 

MILFORD

 

MA

 

CODO

 

FEE

 

On the Run

**

 

MAIN & NORTH STS

 

MEDFIELD

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

92 W MAIN ST

 

HOPKINTON

 

MA

 

CODO

 

FEE

 

On the Run

**

 

123 CENTRAL ST

 

FOXBORO

 

MA

 

CODO

 

FEE

 

On the Run

**

 

189 CHAUNCY ST

 

MANSFIELD

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

972 MAIN ST

 

MILLIS

 

MA

 

CODO

 

FEE

 

On the Run

**

 

660 W CENTRAL ST

 

FRANKLIN

 

MA

 

CODO

 

FEE

 

On the Run

**

 

499 WASHINGTON ST

 

NORWOOD

 

MA

 

CODO

 

FEE

 

On the Run

**

 

270 N MAIN ST

 

BELLINGHAM

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

134 CEDAR ST

 

MILFORD

 

MA

 

CODO

 

FEE

 

Other

**

 

2 WALPOLE ST

 

DOVER

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

145 CHURCH ST

 

PEMBROKE

 

MA

 

CODO

 

FEE

 

Other

**

 

109 COURT ST

 

PLYMOUTH

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

372 WASHINGTON

 

STOUGHTON

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

1451 WASHINGTON

 

HANOVER

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

193 WHITING ST

 

HINGHAM

 

MA

 

CODO

 

FEE

 

UNKNOWN

**

 

303 N PEARL ST

 

BROCKTON

 

MA

 

CODO

 

FEE

 

On the Run

**

 

1012 BELMONT ST

 

BROCKTON

 

MA

 

CODO

 

FEE

 

On the Run

**

 

265 GRANITE ST

 

BRAINTREE

 

MA

 

CORS

 

FEE

 

On the Run

**

 

491 FOUNDRY ST

 

EASTON

 

MA

 

CORS

 

FEE

 

On the Run

**

 

575 W CENTER ST

 

WEST BRIDGEWATER

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

906 BEDFORD ST

 

ABINGTON

 

MA

 

CORS

 

FEE

 

On the Run

**

 

190 KING ST

 

COHASSET

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

208 CHURCH ST

 

PEMBROKE

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

512 MAIN ST

 

WEYMOUTH

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

158 MARKET ST

 

ROCKLAND

 

MA

 

CODO

 

FEE

 

On the Run

**

 

145 SHARON ST

 

STOUGHTON

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

130 MAIN ST

 

KINGSTON

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

1266 BROADWAY

 

RAYNHAM

 

MA

 

CORS

 

FEE

 

On the Run





1-3

--------------------------------------------------------------------------------

**

 

1050 BALD HILL RD

 

WARWICK

 

RI

 

CORS

 

FEE

 

On the Run

**

 

155 FAUNCE CRNR

 

NORTH DARTMOUTH

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

1095 COUNTY ST

 

TAUNTON

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

249 POST ROAD

 

WESTERLY

 

RI

 

CODO

 

FEE

 

Mobil Mart

**

 

1776 POST RD

 

WARWICK

 

RI

 

CODO

 

FEE

 

Snack Shop

**

 

900 WAMPANOAG TRL

 

EAST PROVIDENCE

 

RI

 

CODO

 

FEE

 

On the Run

**

 

2900 CRANBERRY HIGHWAY

 

WAREHAM

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

37 COUNTY RD

 

MATTAPOISETT

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

1249 NEWPORT AVE

 

ATTLEBORO

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

RT 28 & SPRING BARS ROAD

 

FALMOUTH

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

1449 ROUTE 132

 

HYANNIS

 

MA

 

CODO

 

FEE

 

Bay

**

 

1734 FALMOUTH RD ROUTE 28

 

CENTERVILLE

 

MA

 

CORS

 

FEE

 

On the Run

**

 

285 STATE RD

 

NORTH DARTMOUTH

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

6228 POST RD

 

NORTH KINGSTOWN

 

RI

 

CODO

 

FEE

 

Mobil Mart

**

 

354 PUTNAM PIKE

 

SMITHFIELD

 

RI

 

CORS

 

FEE

 

On the Run

**

 

3079 TOWER HILL RD

 

SOUTH KINGSTOWN

 

RI

 

CORS

 

FEE

 

Mobil Mart

**

 

1897 PLAINFIELD PIKE

 

JOHNSTON

 

RI

 

CODO

 

FEE

 

Mobil Mart

**

 

EAST AVE

 

WESTERLY

 

RI

 

CORS

 

FEE

 

On the Run

**

 

52 JAMES REYNOLDS RD

 

SWANSEA

 

MA

 

CODO

 

FEE

 

On the Run

**

 

601 MAIN ST

 

WEST YARMOUTH

 

MA

 

CODO

 

FEE

 

Mobil Mart

**

 

518 FALMOUTH RD

 

MASHPEE

 

MA

 

CORS

 

FEE

 

On the Run

**

 

91 VET MEMORIAL DR

 

WARWICK

 

RI

 

CORS

 

FEE

 

On the Run

**

 

MAIN STREET

 

WYOMING

 

RI

 

CODO

 

FEE

 

On the Run

**

 

2683 ROUTE 6, BOX 1466

 

WELLFLEET

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

2160 RT 6A

 

BREWSTER

 

MA

 

CODO

 

FEE

 

Snack Shop

**

 

109 ROUTE 6A

 

ORLEANS

 

MA

 

CORS

 

LEASE

 

On the Run

**

 

511 STATION AVE

 

YARMOUTH

 

MA

 

CORS

 

FEE/LEASE

 

On the Run

**

 

280 LAFAYETTE RD

 

HAMPTON

 

NH

 

CORS

 

LEASE

 

On the Run

**

 

48 CONCORD RD

 

LEE

 

NH

 

CORS

 

LEASE

 

On the Run

**

 

210 EDDY RD

 

MANCHESTER

 

NH

 

CODO

 

LEASE

 

C-Store

**

 

2 MAIN ST

 

TEWKSBURY

 

MA

 

CODO

 

LEASE

 

Mobil Mart

**

 

9597 WESTFORD RD

 

TYNGSBORO

 

MA

 

CORS

 

LEASE

 

On the Run

**

 

5A AYERS VILLAGE RD

 

METHEUN

 

MA

 

CORS

 

LEASE

 

On the Run

**

 

816 MEMORIAL DR

 

CAMBRIDGE

 

MA

 

CODO

 

LEASE

 

Snack Shop

**

 

2615 MASSACHUSETTS AVE

 

CAMBRIDGE

 

MA

 

CODO

 

LEASE

 

Snack Shop

**

 

88 BOSTON POST RD

 

WESTON

 

MA

 

CODO

 

LEASE

 

Snack Shop

**

 

85 SOUTHAMPTON ST

 

ROXBURY

 

MA

 

CORS

 

LEASE

 

On the Run

**

 

343 FRESH POND PKY

 

CAMBRIDGE

 

MA

 

CODO

 

LEASE

 

Snack Shop

**

 

553 MASSACHUSETTS AVE

 

ACTON

 

MA

 

CODO

 

LEASE

 

Mobil Mart

**

 

696 COCHITUATE RD

 

FRAMINGHAM

 

MA

 

CORS

 

LEASE

 

On the Run





1-4

--------------------------------------------------------------------------------

**

 

173 BEDFORD ST

 

BURLINGTON

 

MA

 

CODO

 

LEASE

 

On the Run

**

 

315 COMMONWEALTH RD

 

WAYLAND

 

MA

 

CODO

 

LEASE

 

Snack Shop

**

 

1111 GREAT PLAIN AVE

 

NEEDHAM

 

MA

 

CODO

 

LEASE

 

Mobil Mart

**

 

165 SOUTH ST

 

WRENTHAM

 

MA

 

CODO

 

LEASE

 

Snack Shop

**

 

143 NAHATAN ST

 

NORWOOD

 

MA

 

CODO

 

LEASE

 

Snack Shop

**

 

751 MAIN ST

 

WALPOLE

 

MA

 

CODO

 

LEASE

 

Snack Shop

**

 

971 PROVIDENCE HWY

 

NORWOOD

 

MA

 

CODO

 

LEASE

 

Mobil Mart

**

 

710 HIGH ST

 

WESTWOOD

 

MA

 

CORS

 

LEASE

 

On the Run

**

 

107 MAIN ST

 

MEDWAY

 

MA

 

CODO

 

LEASE

 

Snack Shop

**

 

980 PROVIDENCE HWY

 

WALPOLE

 

MA

 

CODO

 

LEASE

 

On the Run

**

 

365 MAIN STREET

 

STURBRIDGE

 

MA

 

CODO

 

LEASE

 

Mobil Mart

**

 

SOUTH ST

 

WRENTHAM

 

MA

 

CORS

 

LEASE

 

On the Run

**

 

301 ELM ST

 

BRAINTREE

 

MA

 

CODO

 

LEASE

 

On the Run

**

 

93 MAZZEO DR

 

RANDOLPH

 

MA

 

CORS

 

LEASE

 

On the Run

**

 

250 GRANITE ST

 

BRAINTREE

 

MA

 

CORS

 

LEASE

 

On the Run

**

 

I-495 & RT 24 SB

 

BRIDGEWATER

 

MA

 

CORS

 

LEASE

 

Mobil Mart

**

 

I-495 & RT 24

 

BRIDGEWATER

 

MA

 

CORS

 

LEASE

 

Mobil Mart

**

 

89 WASHINGTON ST

 

NORWELL

 

MA

 

CODO

 

LEASE

 

Mobil Mart

**

 

960 FALL RIVER AVE

 

SEEKONK

 

MA

 

CODO

 

LEASE

 

Mobil Mart

**

 

975 OAKLAWN AVE

 

CRANSTON

 

RI

 

CODO

 

LEASE

 

Snack Shop

**

 

269 VALLEY ST

 

PROVIDENCE

 

RI

 

CODO

 

LEASE

 

Mobil Mart

**

 

389 ELMWOOD AVE

 

PROVIDENCE

 

RI

 

CODO

 

LEASE

 

Snack Shop

**

 

2336 PAWTUCKET AVE

 

EAST PROVIDENCE

 

RI

 

CORS

 

LEASE

 

On the Run

**

 

452 ROUTE 134

 

SOUTH DENNIS

 

MA

 

CODO

 

LEASE

 

Mobil Mart

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**





1-5

--------------------------------------------------------------------------------

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

**

 

**

 

**





1-6

--------------------------------------------------------------------------------

EXHIBIT 2 - DESIGNATED GEOGRAPHIES



Commonwealth of Massachusetts

State of New Hampshire

State of Rhode Island

State of Maine

State of Vermont





2-1

--------------------------------------------------------------------------------

EXHIBIT 3 - PRODUCT SPECIFICATIONS



Gasoline:   The gasoline, as dispensed to consumer vehicles, shall meet all
Federal, State and Local regulatory requirements.



In addition, the gasoline shall meet the specifications described in the Engine
Fuels and Automotive Lubricants Regulation in the latest Edition of NIST
Handbook 130.  Handbook 130 is available at
http://www.nist.gov/public_affairs/pubs.htm



Diesel:      The diesel fuel, as dispensed to consumer vehicles, shall meet all
Federal, State and Local regulatory requirements.



In addition, the diesel fuel shall meet the specifications described in the
Engine Fuels and Automotive Lubricants Regulation in the latest Edition of NIST
Handbook 130.  Handbook 130 is available at
http://www.nist.gov/public_affairs/pubs.htm



During the winter months, the low temperature fluidity of the diesel fuel, as
dispensed to consumers shall meet the 10th percentile minimum temperatures as
presented in Appendix V of the latest version of ASTM D975.  The low temperature
fluidity shall be measured by the Cloud Point (ASTM D2500, D5771, D5772 or
D5773), the CFPP (ASTM D6371 or the LTFT (ASTM D4539).  Low temperature fluidity
may be improved through the use of LTFT or CFPP additives or by blending with
ULSD No. 1 Diesel Fuel.  Cloud point depressants are specifically prohibited
from use.



Testing:     Every month, during the Term, BFA Holder shall cause to be
conducted testing of samples of Unleaded Regular, Unleaded Premium and Diesel
Fuel taken at a retail site served by each terminal source pursuant to the
Agreement to be sold under the Proprietary Marks.  All such tests shall be
conducted by independent third party laboratories using appropriate test methods
to confirm compliance with the applicable standards described above (and such
other tests as may be identified by ExxonMobil from time to time).  BFA Holder
shall cause each testing laboratory to deliver certified copies of the results
of all such tests to both BFA Holder and ExxonMobil simultaneously and 
immediately upon completion.



The gasoline samples shall be tested for the following properties, using one of
the designated ASTM test methods:



Octane

 

D2699 and D2700

Distillation

 

D86

RVP

 

D5191

T(v/l=20)

 

D5188

Oxygenates

 

D4815, D5599

Sulfur

 

D2622, D 5453, D6920, D3120, D7039

Silver Corrosion

 

D4814 Annex A

API Gravity

 

D287



The diesel fuel shall be tested for the following properties, using the
designated ASTM test methods:



Cetane Index

 

 

API Gravity

 

D287

Distillation

 

D86

Flash Point

 

D93

Lubricity

 

D6079

CFPP (Winter Only)

 

D6371

Appearance

 

D4176 Procedure 2





3-1

--------------------------------------------------------------------------------

EXHIBIT 4 - ADDITIVES



Additive type and treatment rates will be as specified by ExxonMobil from time
to time and are subject to change in the sole discretion of ExxonMobil.



Initial additive treatment rates are as follows:



Additive and Treat Rates



Additive:

**

LAC:

**

Treat Rate, Premium:

**

Treat Rate, Regular and Midgrade:

**



Additive VAR



BFA HOLDER IS RESPONSIBLE FOR ENSURING THAT ADDITIVE TREAT RATE OR OTHER
ADDITIVE RELATED REPORTING IS SUBMITTED ACCURATELY AND IN A TIMELY MANNER TO THE
U.S. EPA OR OTHER STATE OR LOCAL AUTHORITIES AS REQUIRED.  A grade-by-grade
breakout for Mobil or Exxon Branded Sales is to be included.  A copy of the
monthly VAR (Volumetric Additive Reconciliation) reports for all terminals
(whether proprietary to BFA Holder or a third-party) used by BFA Holder for the
additization of Mobil or Exxon Branded Fuels, should be send to the following
email address: ETA.AdditiveTFOI&W@Exxonmobil.com by the tenth day after the end
of each month.



Supply Terminals



Licensee is responsible for ensuring that sufficient additive inventories are
maintained by working with the additive supplier and providing them any additive
inventory and usage data they require.



Waivers

Waivers of ANY EXXONMOBIL specified ADDITIVE OR FUEL QUALITY SPECIFICATION CAN
BE REQUESTED THROUGH THE EXXONMOBIL FUELS QUALITY MANAGER.  AS OF THE TIME OF
CONTRACT SIGNING, THE FUELS QUALITY MANAGER CONTACT INFORMATION IS AS FOLLOWS:



**

**

**

**





4-1



--------------------------------------------------------------------------------

EXHIBIT 5



INTENTIONALLY OMITTED







5-1

--------------------------------------------------------------------------------

EXHIBIT 6 - EXXONMOBIL OIL CORPORATION ELECTRONIC

FUNDS TRANSFER AUTHORIZATION AGREEMENT



 

    

 

    

(       )

Customer

 

Branded Account Number

 

Telephone

 

 

 

 

 

 

 

 

 

 

Address

 

City, State, Zip

 

 

 

 

 

 

 

 

 

 

 

 

FAX #

Customer Accounting Contact

Invoice or Draft Limitation



The above-named Customer hereby authorizes ExxonMobil Oil Corporation
(“ExxonMobil”) to initiate electronic funds transfers (“EFT”) from the
Bank/Financial Institution named below for withdrawal of funds (“Debit Entries”)
to effect payment by Customer.



 

    

Bank/Financial Institution/Branch

 

Bank Account Number

 

 

 

 

 

 

Street Address or P. O. Box

 

Transit Routing Number

 

 

 

 

 

                                                   (        )

City                             State                                   Zip

 

Bank Contact                           Telephone



Customer agrees to maintain sufficient funds in the above-designated Commercial
bank account to pay EFT Debit Entries when initiated.  Should the Debit Entry be
rejected by the Bank/Financial Institution for any reason, ExxonMobil reserves
the right to immediately terminate this agreement and/or require, in
ExxonMobil’s sole discretion, certified or cashier’s check, money order,
pre-payment or other approved means of payment.



Customer represents and warrants that all funds used to pay for products via EFT
shall be drawn or drafted from Customer’s commercial account, which account is
not established or used as a personal family or household account or used for
personal, family or household purposes and which will not be used for such
purposes during the pendency of this Agreement.  Customer agrees to indemnify,
defend and hold ExxonMobil harmless for any misrepresentation relating to the
above representation.



This Agreement supersedes any previously executed Agreement regarding EFT.  All
other terms and provisions of other agreements between Customer and ExxonMobil
remain in effect, except as expressly provided herein.



Check One



☐ FIRST AGREEMENT

 

(attach voided check)

 

☐ OTHER

 

 

 

 

 

☐ BANK CHANGE

 

"             "            "

 

 

 

 

 

 

 

☐ BANK ACCOUNT CHANGE

 

"             "            "

 

 





(x)

 

    

 

 

BFA HOLDER

DATE

 

WITNESS

DATE







6-1



--------------------------------------------------------------------------------

EXHIBIT 7 - FACILITY REQUIREMENTS



 

ALL NEW PROJECTS
(Approvals from Effective Date)

    

BFA HOLDER BRANDED OUTLETS EXISTING PRIOR
TO EFFECTIVE DATE

 

NTI’s(1) & D&R’s(2)

    

CONVERSIONS

 

FORMERLY 
CLASSIFIED KEY OR
STRATEGIC SITES

    

FORMERLY CLASSIFIED
MARGINAL SITES

Canopies

GEMINI 3D illuminated canopy over all pump islands

 

GEMINI canopy (3D illuminated, 3D non-illuminated or 2D non-illuminated) over
all pump islands, including internally illuminated canopy fascia sign

 

GEMINI canopy (3D illuminated, 3D non-illuminated or 2D non-illuminated) over
all pump islands, including internally illuminated canopy fascia sign

 

Same as Strategic Sites

 

 

 

 

 

 

 

 

Dispensers

Minimum of 4 MPDs with GEMINI graphics, Pay at the Pump

 

Same as NTI’s

 

Minimum of 4 MPDs with GEMINI graphics, Pay at the Pump

 

Minimum 2 MPDs with GEMINI graphics.

 

 

 

 

 

 

 

 

ID Sign

NTI’s, GEMINI ID/price sign system. D&R’s, GEMINI ID/price sign system, or prior
approved ID/price sign system
(If prior sign system, sign should have appropriate appearance and
functionality)

 

GEMINI ID/price sign system, or approved existing ID/price sign system

(If existing sign system, sign should have appropriate appearance and
functionality)

 

GEMINI price sign system, or prior approved ID/price sign system



(If prior sign system, sign should have appropriate appearance and
functionality)

 

Same as Strategic Sites

 

 

 

 

 

 

 

 

Paint

GEMINI paint treatment to curbing, canopy columns, ID/price sign and lighting
poles

 

Same as NTI’s

 

GEMINI paint treatment to curbing, canopy columns, ID/price sign and lighting
poles

 

Same as Strategic Sites

 

 

 

 

 

 

 

 

POS

Operating retail automation system compatible with ExxonMobil’s card processing
network

 

Same as NTI’s

 

Operating retail automation system compatible with XOM’s card processing network

 

Same as Strategic Sites



--------------------------------------------------------------------------------

(1)    NTI (New to Industry) project is a new to gasoline business retail store
development

(2)    D&R (Demolish and Rebuild) project is an existing retail gasoline outlet
being demolished and a new facility being built on that site

*Please reference Retail Image Standards on Branded Wholesaler Portal for
specific information.





7-1



--------------------------------------------------------------------------------

EXHIBIT 8- TOBACCO ASSURANCE LETTER



Graphic [glp-20200930xex10d2002.jpg]



c/o ExxonMobil BSCC

Suite 107

95 Foundry St.

Moncton, N.B.

E1C5H7, Canada



Youth Access to Tobacco



Dear ExxonMobil Branded Wholesaler:



As you have probably heard, ExxonMobil announced that it is further enhancing
measures to curb sales of tobacco products to minors at its company-operated
stores.  This is part of a mutual cooperation agreement that the company has
entered into with the Attorneys General of 43 states.



While the agreement, for the most part, addresses tobacco sales at ExxonMobil
company-operated stores, we also recognize that many of our branded wholesalers
and dealers sell tobacco products and can benefit, should they so choose, from
the practices and programs we will be putting in place at our company stores. 
Those practices will include, among others, access to signage, training, and
compliance checks designed to limit sales to underage customers.  The sale of
tobacco products is an important part of the overall customer offering of many,
if not most, of our branded wholesalers and dealers.  We hope that our agreement
and the information that we share with you will ensure that those sales are made
responsibly.



The new ExxonMobil branded wholesaler and dealer motor fuels franchise
agreements contain provisions that prohibit the sale of tobacco products to
underage customers as prescribed in any local, state or federal regulation.  The
agreements also require that branded wholesalers and dealers comply with all
tobacco sales laws and that  they promptly inform us of any notices of
violations received from authorities. These provisions are material and
significant to our franchise relationship and will be treated as such by
ExxonMobil.  We regard compliance with tobacco sales laws as a matter of utmost
importance.  If you have executed a new ExxonMobil branded wholesaler franchise
agreement and you receive a notice of violation concerning the sale of tobacco
at one of your company operated facilities, please report receipt of that notice
to:



ExxonMobil

Tobacco Sales Compliance - Branded Wholesaler Supervisor

c/o ExxonMobil BSCC

Suite 107

95 Foundry St.

Moncton, N.B.

E1C5H7, Canada



Recognizing the importance to your business of maintaining responsible sales of
these products, we will work closely with you to provide access to the practices
and programs we are employing. Enclosed with this communication is a copy of a
booklet outlining ExxonMobil’s Tobacco Awareness Program for our
company-operated retail stores (CORS) .  You may find the CORS retailing
practices outlined in that booklet helpful in your own efforts to prevent
tobacco sales to minors.  In the coming weeks, we will follow-up with more
information concerning the availability of programs you may wish to employ at
your sites.  In the meantime, please contact your Territory Manager if you have
any questions concerning the issue of youth access to tobacco products.  We
encourage you to work with your dealers, store managers and sales associates to
maintain the highest level of compliance with tobacco sales regulations and that
you support their efforts to prevent the sales of tobacco products to minors. 
We also request that you provide a copy of this letter to each of your dealers
and confirm in writing that you have done so by signing this letter where
indicated below.  For your convenience we have included a sample cover letter
you can use for this communication.





8-1

--------------------------------------------------------------------------------

Thank you for your cooperation in this important matter.



 

Sincerely,

 

 

 

 

 

[                             ]

 

Branded Wholesaler Business Manager



Acknowledgement That BFA Holder

Has Provided A Copy of this Letter to

Each of Its Dealers



[BFA HOLDER NAME]

 

 

 

By____________________________

 

 

 

Printed Name:___________________

 

 

 

Title:__________________________

 

 

 

Date:__________________________

 







8-2

--------------------------------------------------------------------------------

SAMPLE COVER LETTER

FROM BFA HOLDER TO BFA HOLDER SERVED DEALERS



 

            , 2003



Dear Dealer:



As you may have heard, ExxonMobil announced that it is further enhancing
measures to curb sales to tobacco products to minors at its company-operated
stores.  This is part of a mutual cooperation agreement that the company has
entered into with the Attorneys General of 43 states.



Enclosed with this letter is recent correspondence we have received from
ExxonMobil on this important issue, which you should review closely.  Like
ExxonMobil, we emphasize the importance of taking pro-active measures to ensure
compliance with laws prohibiting the sale of tobacco products to minors and with
laws governing tobacco sales generally.  As we learn of programs and practices
being used by ExxonMobil at its company-operated stores and as we develop
programs at our own stores, we will share them with you to help you promote
responsible tobacco sales at your location.



Thank you for your cooperation in this matter.  If you have questions, please
let us know.



 

Sincerely,

 

 

 

 

 

[BFA Holder]

 

 

 

 

Enclosure

 







8-3

--------------------------------------------------------------------------------

EXHIBIT 9A - Mobil De-branding Guidelines

Graphic [glp-20200930xex10d2003.jpg]



*For further information, please see the Mobil De-branding Guidelines attached
hereto.

EXHIBIT 9A - MOBIL DE-BRANDING GUIDELINES *For further information, please see
the Mobil De-branding Guidelines attached hereto. 9-1 ExxonMobil Retail Identity
Debranding Checklist Site Name: Address: Site Number: City: State / Zip Code: #
Element Removal Description (Minimum Requirements) Complete? Date Completed Yes
No N/A I. Main ID/Price Sign, High Rise Sign, and Secondary Signs 1 Remove the
ExxonMobil proprietary fuel logos (Mobil) from the Main ID/Price Sign, High Rise
Sign, and any Secondary Signs. Also remove any panels containing ExxonMobil
proprietary logos such as Mobil Mart, Mobil Wash, Wash n' Run, Mobil 1,
Speedpass, etc. 2 Remove or change at least one of the names of the ExxonMobil
proprietary fuel grade identifiers on the Main ID pricing panel. The new grade
names may not appear in the proprietary Mobil font. II. Canopy/Canopy Fascia 3
Remove the ExxonMobil proprietary fuel logos (Mobil) and any other ExxonMobil
proprietary logos from canopy fascia. There should be no other signage
containing ExxonMobil proprietary logos or that refer to a ExxonMobil brand
anywhere on the canopy fascia. Also remove any remaining "ghosted images" of
ExxonMobil logos from canopy fascia. 4 Remove the 2/3 Mobil Blue canopy, panels,
decals, or other material. The resulting appearance cannot have the 2/3 blue and
1/3 white appearance of the ExxonMobil proprietary tradedress associated wtih
the Mobil brand. 5 Remove any ExxonMobil proprietary logos from spreader boxes
and/or other canopy column fixtures. III. Fueling Area 6 Remove all ExxonMobil
proprietary logos, advertising, and slogans, from the fuel islands and
dispensers, including any Mobil, Pegasus, and Speedpass logos, any branded pump
topper inserts, any Pegasus pump skirts, any dispenser valance/spreader box/pump
header logos, any credit card decals and applications, and any ExxonMobil
slogans (i.e. We're Drivers Too). 7 Remove or change at least two of the colors
and one of the names of the ExxonMobil proprietary fuel grade identifiers on the
dispensers. The new grade names may not appear in the proprietary Mobil font.
IV. Site Building Exterior, Perimeter, Interior, and Other 8 Remove all exterior
and interior signage containing ExxonMobil proprietary logos,such as Mobil,
Mobil Mart, Mobil Wash, Wash n' Run, Mobil 1, Speedpass, etc., from the
convenience store buildings, car wash, service bays, and any other ancillary
buildings. There should be no signage containing ExxonMobil proprietary logos
anywhere on the entire site. 9 Remove all signage containing ExxonMobil
proprietary logos from the perimeter signs and equipment, such as pay phones,
trash cans, vacuums, air/water machines, ATMs, etc. 10 Remove all ExxonMobil
proprietary Pegasus logos from the interior and exterior of the buildings. 11
Remove all ExxonMobil Customer Service decals and other decals with ExxonMobil
information posted on or near front entrance of the convenience store or shop.
12 Remove the 2/3 Mobil Blue building fascia so the resulting appearance cannot
have the 2/3 blue and 1/3 white appearance of the ExxonMobil proprietary
tradedress associated wtih the Mobil brand. 13 Remove all ExxonMobil sponsored
credit card applications and decals from the interior and exterior of the
buildings. 14 Ensure that electronic messaging on dispensers or any other forms
of electronic broadcasts on the site do not contain any ExxonMobil proprietary
logos, advertising, and/or slogans.





9-1

--------------------------------------------------------------------------------

EXHIBIT 9B - EXXON DE-BRANDING GUIDELINES



Graphic [glp-20200930xex10d2004.jpg]



*For further information, please see the Exxon De-branding Guidelines attached
hereto.

EXHIBIT 9B - EXXON DE-BRANDING GUIDELINES *For further information, please see
the Exxon De-branding Guidelines attached hereto. 9-2 ExxonMobil Retail Identity
Debranding Checklist Site Name: Address: Site Number: City: State / Zip Code: #
Element Removal Description (Minimum Requirements) Complete? Date Completed Yes
No N/A I. Main ID/Price Sign, High Rise Sign, and Secondary Signs 1 Remove the
ExxonMobil proprietary fuel logos (Exxon) from the Main ID/Price Sign, High Rise
Sign, and any Secondary Signs. Also remove any panels containing ExxonMobil
proprietary logos such as Tiger Mart, Tiger Shop, Tiger Market, Wash n' Run,
Tiger Wash, Mobil 1, Speedpass, etc. 2 Remove or change at least one of the
names of the ExxonMobil proprietary fuel grade identifiers on the Main ID
pricing panel. II. Canopy/Canopy Fascia 3 Remove the ExxonMobil proprietary fuel
logos (Exxon) and any other ExxonMobil proprietary logos from canopy fascia.
There should be no other signage containing ExxonMobil proprietary logos or that
refer to an ExxonMobil brand anywhere on the canopy fascia. Also remove any
remaining "ghosted images" of ExxonMobil logos from canopy fascia. 4 Remove the
2/3 Exxon Red canopy panels, decals, or other material. Also, remove or paint
over red or gray panels outlined in white. The resulting appearance cannot have
the 2/3 red and 1/3 white appearance of the ExxonMobil proprietary tradedress
nor the white outlined canopy design associated wtih the Exxon brand. 5 Remove
any ExxonMobil proprietary logos from spreader boxes and/or other canopy column
fixtures. Remove or paint over red, blue or gray panels outlined in white. III.
Fueling Area 6 Remove all ExxonMobil proprietary logos, brand names,
advertising, and slogans, from the fuel islands and dispensers, including any
Exxon, Tiger, and Speedpass logos, any branded pump topper inserts, any Tiger
pump skirts, any dispenser valance/spreader box/pump header logos, any credit
card decals and applications, and any ExxonMobil slogans (i.e. We're Drivers
Too). 7 Remove or change at least two of the colors and one of the names of the
ExxonMobil proprietary fuel grade identifiers on the dispensers. IV. Site
Building Exterior, Perimeter, Interior, and Other 8 Remove all exterior and
interior signage containing ExxonMobil proprietary logos,such as Exxon, Tiger
Mart, Tiger Shop, Tiger Market, Wash n' Run, Tiger Wash, Mobil 1, Speedpass,
etc., from the convenience store buildings, car wash, service bays, and any
other ancillary buildings. There should be no signage containing ExxonMobil
proprietary logos or brands anywhere on the entire site. 9 Remove all signage
containing ExxonMobil proprietary logos from the perimeter signs and equipment,
such as pay phones, trash cans, vacuums, air/water machines, ATMs, etc. 10
Remove all ExxonMobil proprietary Tiger logos from the interior and exterior of
the buildings. 11 Remove all ExxonMobil Customer Service decals and other decals
with ExxonMobil information posted on or near front entrance of the convenience
store or shop. 12 Remove or paint over any building fascia that contain Exxon
Red panels outlined with white. 13 Remove all ExxonMobil sponsored credit card
applications and decals from the interior and exterior of the buildings. 14
Ensure that electronic messaging on dispensers or any other forms of electronic
broadcasts on the site do not contain any ExxonMobil proprietary logos,
advertising, and/or slogans.





9-2

--------------------------------------------------------------------------------

EXHIBIT 10

**





10-1

--------------------------------------------------------------------------------

EXHIBIT 11



KEY PERSON CLAUSE



1.           It is understood and agreed that the person holding the office of
Chief Executive Officer, from time to time, is designated the “Key Person”. The
Key Person shall personally operate on a daily basis the business of BFA Holder
covered by this Brand Fee Agreement. The phrase “to operate on a daily basis the
business covered by this Brand Fee Agreement” shall mean that the Key Person
must manage the business and have authority to make all business decisions that
an unincorporated branded wholesaler normally makes concerning operations of a
branded wholesaler business.  BFA Holder represents that the Key Person has the
authority to buy and sell Products, to enter into financing agreements on behalf
of BFA Holder, and to authorize merchandising and/or cooperative advertising
programs.



(a)          (This subsection shall be inoperative unless the blank herein has
been completed.) In the event that the Key Person(s) named above in this
Paragraph 2 does not personally operate on a daily basis the business covered by
this Brand Fee Agreement or is replaced as provided in this Exhibit, the person
holding the office of Chief Financial Officer (or) and Executive Vice President
is designated as an acceptable Key Person (“alternate Key Person(s)”). When
acting as the Key Person, the alternate Key Person shall be subject to all the
terms and conditions of this Exhibit and the Brand Fee Agreement.



(b)         Should the Key Person, or all of the Key Persons if an alternate Key
Person is designated, cease to operate on a daily basis the business covered by
the Brand Fee Agreement, the Brand Fee Agreement and the Franchise Relationship
may be terminated or non-renewed by ExxonMobil.



2.           The Brand Fee Agreement and Franchise Relationship may also be
terminated or non-renewed by ExxonMobil if an act or event occurs concerning or
involving any person acting as the Key Person or alternate Key Person, which
would permit termination or non-renewal under the PMPA if such an act or event
concerned or involved a franchisee as such is defined therein.



3.            If any of the acts or events described above as grounds for
termination or non-renewal of the Brand Fee Agreement and Franchise Relationship
shall occur, BFA Holder may seek ExxonMobil’s agreement to change or delete, by
amendment, one or more of the positions listed above by making a written request
at least forty-five (45) days prior to any change. Such request shall include
such information as ExxonMobil may designate as necessary to determine the
qualifications of the new proposed position. ExxonMobil will consider and
respond to BFA Holder’s request within thirty (30) days following receipt of BFA
Holder’s written request.  Such request for change may be denied at ExxonMobil’s
reasonable discretion.



4.           This Exhibit cancels and supersedes any pre-existing Key Person
Clause of the Brand Fee Agreement.



ACCEPTED:

    

ACCEPTED:

BFA Holder: «CUSTOMER_NAME»

 

EXXONMOBIL OIL CORPORATION (ExxonMobil)

 

 

 

 

 

 

 

By: (X)

 

 

By:

 

BFA Holder

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

Date:

 

 

 





11-1

--------------------------------------------------------------------------------

EXHIBIT 12 - NOTICES



NOTICES - RHODE ISLAND AND PMPA



RHODE ISLAND



Under Rhode Island law, ExxonMobil Oil Corporation is required to furnish you
the following information in writing with respect to the Brand Fee Agreement
offered to you:



1.           Gallonage History:



Not applicable - no “location” involved.



2            ExxonMobil Oil Corporation does not make any gallonage projections
but you are obligated to purchase certain minimum quantities of motor fuel as
provided in the Brand Fee Agreement.



Not applicable — no minimum quantity requirement



3.           Previous Dealers:



Not applicable - no “location” involved.



4            Legally binding commitment to sell, demolish, or dispose of this
location.



Not applicable - no real estate involved.



5.           ExxonMobil offers you the following training programs which have
been explained to you:   initial franchise-management training and other
training as ExxonMobil makes available to all franchise branded wholesalers from
time to time.



Motor fuels, motor oil and lubrication products, planned merchandising signs and
equipment and certain other service station equipment can be purchased or leased
from ExxonMobil or its designee.  ExxonMobil will also make available to you
other services that it develops and offers to all franchise branded
wholesalers.  While some of these other services may be provided without charge
to you, ExxonMobil reserves the right to charge, or have its designated service
provider charge, a fee to recoup costs and expenses involved in providing the
services.  These services are subject to change by ExxonMobil and are subject to
other terms and conditions contained in the Brand Fee Agreement between
ExxonMobil and the BFA Holder (the “Brand Fee Agreement”).



6.           All agreements, addendums, riders, instruments, brochures,
standards handbooks, operating manuals, etc. that will govern your relationship
with ExxonMobil, if you become a ExxonMobil BFA Holder, have been enclosed or
will be provided under separate cover.  These include the obligations that will
be required of you and, among others, include your obligation to use advertising
meeting ExxonMobil’s requirements, to participate in ExxonMobil’s national
promotional programs and, on or after January 1, 2001, to contribute to a
third-party administered media-advertising program if established by ExxonMobil
in a key market where you operate.  They also include your obligations to meet
the commitments in the Core Values provided in the Recitals of the Brand Fee
Agreement and to comply with ExxonMobil’s National Standards as are in effect
from time to time.  As a BFA Holder, you will be obligated to cause your
stations and your dealer stations to comply with ExxonMobil’s core values,
standards, and other requirements.  We suggest that you review these documents
carefully in advance of signing any agreement with ExxonMobil.



7.           Under the terms of these agreements with ExxonMobil, a BFA Holder
has  the right to sell, transfer or assign agreements only with the prior
written consent of ExxonMobil.  If the BFA Holder is not an individual,
ExxonMobil’s prior written consent must also be obtained for the sale, transfer
or assignment of an ownership interest in the BFA Holder.  Any sale, transfer or
assignment may also be subject to other terms and conditions as provided in the
Brand Fee Agreement including, among others, a right of first refusal in favor
of ExxonMobil.  All restrictions affecting ExxonMobil and concerning renewal and
termination of the franchise are set forth in the Brand Fee Agreement, in the
General Laws of Rhode Island and in the Federal Petroleum Marketing Practices
Act.





12-1

--------------------------------------------------------------------------------

The information contained herein and in the attached documents is provided in
compliance with applicable law.  It does not constitute a representation or
warranty on the part of ExxonMobil as to the potential of the service station
nor the availability of products to achieve any such potential.



Please indicate your receipt of this notice in the place indicated below and
return a copy to us for our files.



 

Sincerely,

 

 

 

EXXONMOBIL OIL CORPORATION

 

 

 

 

 

By:

 



Received this         day of

 

                                , 20     ,

 

in compliance with the

 

General Laws of Rhode Island

 

 

 

 

 

 

 

 

BFA Holder

 





12-2

--------------------------------------------------------------------------------

Revised Summary of Title I of the Petroleum Marketing Practices Act

Tuesday, June 25, 1996



AGENCY:  Department of Energy.

ACTION:  Notice.



SUMMARY:  This notice contains a summary of Title I of the Petroleum Marketing
Practices Act, as amended (the Act).  The Petroleum Marketing Practices Act was
originally enacted on June 19, 1978, and was amended by the Petroleum Marketing
Practices Act Amendments of 1994, enacted on October 19, 1994.  On August 30,
1978, the Department of Energy published in the Federal Register a summary of
the provisions of Title I of the 1978 law, as required by the Act.  The
Department is publishing this revised summary to reflect key changes made by the
1994 amendments.



The Act is intended to protect franchised distributors and retailers of gasoline
and diesel motor fuel against arbitrary or discriminatory termination or
nonrenewal of franchises.  This summary describes the reasons for which a
franchise may be terminated or not renewed under the law, the responsibilities
of franchisors, and the remedies and relief available to franchisees.  The Act
requires franchisors to give franchisees copies of the summary contained in this
notice whenever notification of termination or nonrenewal of a franchise is
given.



FOR FURTHER INFORMATION CONTACT:  Carmen Difiglio, Office of Energy Efficiency,
Alternative Fuels, and Oil Analysis (PO-62), U.S. Department of Energy,
Washington, D.C. 20585, Telephone (202) 586-4444; Lawrence Leiken, Office of
General Counsel (GC-73), U.S. Department of Energy, Washington, D.C. 20585,
Telephone (202) 586-6978.



SUPPLEMENTARY INFORMATION:  Title I of the Petroleum Marketing Practices Act, as
amended, 15 U.S.C. §§2801-2806, provides for the protection of franchised
distributors and retailers of motor fuel by establishing minimum Federal
standards governing the termination of franchises and the nonrenewal of
franchise relationships by the franchisor or distributor of such fuel. 
Section 104(d) (1) of the Act required the Secretary of Energy to publish in the
Federal Register a simple and concise summary of the provisions of Title I,
including a statement of the respective responsibilities of, and the remedies
and relief available to, franchisors and franchisees under that title.  The
Department published this summary in the Federal Register on August 30, 1978. 
43 F.R. 38743 (1978).



In 1994 the Congress enacted the Petroleum Marketing Practices Act Amendments to
affirm and clarify certain key provisions of the 1978 statute.  Among the key
issues addressed in the 1994 amendments are:  (1) termination or nonrenewal of
franchised dealers by their franchisors for purposes of conversion to “company”
operation; (2) application of state law; (3) the rights and obligations of
franchisors and franchisees in third-party lease situations; and (4) waiver of
rights limitations.  See H.R. REP. NO. 737, 103rd Cong., 2nd Sess. 2 (1994),
reprinted in 1994 U.S.C.C.A.N. 2780.  Congress intended to:  (1) make explicit
that upon renewal a franchisor may not insist on changes to a franchise
agreement where the purpose of such changes is to prevent renewal in order to
convert a franchisee-operated service station into a company-operated service
station; (2) make clear that where the franchisor has an option to continue the
lease or to purchase the premises but does not wish to do so, the franchisor
must offer to assign the option to the franchisee; (3) make clear that no
franchisor may require, as a condition of entering or renewing a franchise
agreement, that a franchisee waive any rights under the Petroleum Marketing
Practices Act, any other Federal law, or any state law; and (4) reconfirm the
limited scope of Federal preemption under the Act. Id.



The summary which follows reflects key changes to the statute resulting from the
1994 amendments. The Act requires franchisors to give copies of this summary
statement to their franchisees when entering into an agreement to terminate the
franchise or not to renew the franchise relationship, and when giving
notification of termination or nonrenewal. This summary does not purport to
interpret the Act, as amended, or to create new legal rights.



In addition to the summary of the provisions of Title I, a more detailed
description of the definitions contained in the Act and of the legal remedies
available to franchisees is also included in this notice, following the summary
statement.







12-3

--------------------------------------------------------------------------------

Summary of Legal Rights of Motor Fuel Franchisees



This is a summary of the franchise protection provisions of the Federal
Petroleum Marketing Practices Act, as amended in 1994 (the Act), 15 U.S.C.
§§2801-2806. This summary must be given to you, as a person holding a franchise
for the sale, consignment or distribution of gasoline or diesel motor fuel, in
connection with any termination or nonrenewal of your franchise by your
franchising company (referred to in this summary as your supplier).



You should read this summary carefully, and refer to the Act if necessary, to
determine whether a proposed termination or nonrenewal of your franchise is
lawful, and what legal remedies are available to you if you think the proposed
termination or failure to renew is not lawful.  In addition, if you think your
supplier has failed to comply with the Act, you may wish to consult an attorney
in order to enforce your legal rights.



The franchise protection provisions of the Act apply to a variety of franchise
agreements.  The term “franchise” is broadly defined as a license to use a motor
fuel trademark which is owned or controlled by a refiner, and it includes
secondary arrangements such as leases of real property and motor fuel supply
agreements which have existed continuously since May 15, 1973, regardless of a
subsequent withdrawal of a trademark.  Thus, if you have lost the use of a
trademark previously granted by your supplier but have continued to receive
motor fuel supplies through a continuation of a supply agreement with your
supplier, you are protected under the Act.



Any issue arising under your franchise which is not governed by this Act will be
governed by the law of the State in which the principal place of business of
your franchise is located.



Although a State may specify the terms and conditions under which your franchise
may be transferred upon the death of the franchisee, it may not require a
payment to you (the franchisee) for the goodwill of a franchise upon termination
or nonrenewal.



The Act is intended to protect you, whether you are a distributor or a retailer,
from arbitrary or discriminatory termination or nonrenewal of your franchise
agreement.  To accomplish this, the Act first lists the reasons for which
termination or nonrenewal is permitted.  Any notice of termination or nonrenewal
must state the precise reason, as listed in the Act, for which the particular
termination or nonrenewal is being made.  These reasons are described below
under the headings “Reasons for Termination” and “Reasons for Nonrenewal.”



The Act also requires your supplier to give you a written notice of termination
or intention not to renew the franchise within certain time periods.  These
requirements are summarized below under the heading “Notice Requirements for
Termination or Nonrenewal.”



The Act also provides certain special requirements with regard to trial and
interim franchise agreements, which are described below under the heading “Trial
and Interim Franchises.”



The Act gives you certain legal rights if your supplier terminates or does not
renew your franchise in a way that is not permitted by the Act.  These legal
rights are described below under the heading “Your Legal Rights.”



The Act contains provisions pertaining to waiver of franchisee rights and
applicable State law. These provisions are described under the heading “Waiver
of Rights and Applicable State Law.”



This summary is intended as a simple and concise description of the general
nature of your rights under the Act.  For a more detailed description of these
rights, you should read the text of the Petroleum Marketing Practices Act, as
amended in 1994 (15 U.S.C. §§2801-2806).  This summary does not purport to
interpret the Act, as amended, or to create new legal rights.



I. Reasons for Termination



If your franchise was entered into on or after June 19, 1978, the Act bars
termination of your franchise for any reasons other than those reasons discussed
below.  If your franchise was entered into before June 19, 1978, there is no
statutory restriction on the reasons for which it may be terminated.  If a
franchise entered into before June 19, 1978, is terminated, however, the Act
requires the supplier to reinstate the franchise relationship unless one of the
reasons listed under this heading or one of the additional reasons for
nonrenewal described below under the heading “Reasons for Nonrenewal” exists.







12-4

--------------------------------------------------------------------------------

A. Non-Compliance with Franchise Agreement



Your supplier may terminate your franchise if you do not comply with a
reasonable and important requirement of the franchise relationship.  However,
termination may not be based on a failure to comply with a provision of the
franchise that is illegal or unenforceable under applicable Federal, for State
or local law.  In order to terminate for non-compliance with the franchise
agreement, your supplier must have learned of this non-compliance recently.  The
Act limits the time period within which your supplier must have learned of your
non-compliance to various periods, the longest of which is 120 days, before you
receive notification of the termination.



B. Lack of Good Faith Efforts



Your supplier may terminate your franchise if you have not made good faith
efforts to carry out the requirements of the franchise, provided you are first
notified in writing that you are not meeting a requirement of the franchise and
you are given an opportunity to make a good faith effort to carry out the
requirement.  This reason can be used by your supplier only if you fail to make
good faith efforts to carry out the requirements of the franchise within the
period which began not more than 180 days before you receive the notice of
termination.



C. Mutual Agreement To Terminate the Franchise



A franchise can be terminated by an agreement in writing between you and your
supplier if the agreement is entered into not more than 180 days before the
effective date of the termination and you receive a copy of that agreement,
together with this summary statement of your rights under the Act.  You may
cancel the agreement to terminate within 7 days after you receive a copy of the
agreement, by mailing (by certified mail) a written statement to this effect to
your supplier.



D. Withdrawal From the Market Area



Under certain conditions, the Act permits your supplier to terminate your
franchise if your supplier is withdrawing from marketing activities in the
entire geographic area in which you operate.  You should read the Act for a more
detailed description of the conditions under which market withdrawal
terminations are permitted.  See 15 U.S.C. §2802(b) (E).



E. Other Events Permitting a Termination



If your supplier learns within the time period specified in the Act (which in no
case is more than 120 days prior to the termination notice) that one of the
following events has occurred, your supplier may terminate your franchise
agreement:



(1)            Fraud or criminal misconduct by you that relates to the operation
of your marketing premises.

(2)            You declare bankruptcy or a court determines that you are
insolvent.

(3)            You have a severe physical or mental disability lasting at least
3 months which makes you unable to provide for the continued proper operation of
the marketing premises.

(4)             Expiration of your supplier’s underlying lease to the leased
marketing premises, if:  (a) your supplier gave you written notice before the
beginning of the term of the franchise of the duration of the underlying lease
and that the underlying lease might expire and not be renewed during the term of
the franchise; (b) your franchisor offered to assign to you, during the 90-day
period after notification of termination or nonrenewal was given, any option
which the franchisor held to extend the underlying lease or to purchase the
marketing premises (such an assignment may be conditioned on the franchisor
receiving from both the landowner and the franchisee an unconditional release
from liability for specified events occurring after the assignment); and (c) in
a situation in which the franchisee acquires possession of the leased marketing
premises effective immediately after the loss of the right of the franchisor to
grant possession, the franchisor, upon the written request of the franchisee,
made a bona fide offer to sell or assign to the franchisee the franchisor’s
interest in any improvements or equipment located on the premises, or offered
the franchisee a right of first refusal of any offer from another person to
purchase the franchisor’s interest in the improvements and equipment.

(5)            Condemnation or other taking by the government, in whole or in
part, of the marketing premises pursuant to the power of eminent domain.  If the
termination is based on a condemnation or other taking, your supplier must give
you a fair share of any compensation which he receives for any loss of business
opportunity or good will.

(6)             Loss of your supplier’s right to grant the use of the trademark
that is the subject of the franchise, unless the loss was because of bad faith
actions by your supplier relating to trademark abuse, violation of Federal or
State law, or other fault or negligence.

(7)             Destruction (other than by your supplier) of all or a
substantial part of your marketing premises.  If the termination is based on the
destruction of the marketing premises and if the premises are rebuilt or
replaced by your supplier and operated under a franchise, your supplier must
give you a right of first refusal to this new franchise.

12-5

--------------------------------------------------------------------------------

12-5

--------------------------------------------------------------------------------

(8)             Your failure to make payments to your supplier of any sums to
which your supplier is legally entitled.

(9)             Your failure to operate the marketing premises for 7 consecutive
days, or any shorter period of time which, taking into account facts and
circumstances, amounts to an unreasonable period of time not to operate.

(10)           Your intentional adulteration, mislabeling or misbranding of
motor fuels or other trademark violations.

(11)           Your failure to comply with Federal, State, or local laws or
regulations of which you have knowledge and that relate to the operation of the
marketing premises.

(12)           Your conviction of any felony involving moral turpitude.

(13)           Any event that affects the franchise relationship and as a result
of which termination is reasonable.



II. Reasons for Nonrenewal



If your supplier gives notice that he does not intend to renew any franchise
agreement, the Act requires that the reason for nonrenewal must be either one of
the reasons for termination listed immediately above, or one of the reasons for
nonrenewal listed below.



A. Failure To Agree on Changes or Additions To Franchise



If you and your supplier fail to agree to changes in the franchise that your
supplier in good faith has determined are required, and your supplier’s
insistence on the changes is not for the purpose of converting the leased
premises to a company operation or otherwise preventing the renewal of the
franchise relationship, your supplier may decline to renew the franchise.



B. Customer Complaints



If your supplier has received numerous customer complaints relating to the
condition of your marketing premises or to the conduct of any of your employees,
and you have failed to take prompt corrective action after having been notified
of these complaints, your supplier may decline to renew the franchise.



C. Unsafe or Unhealthful Operations



If you have failed repeatedly to operate your marketing premises in a clean,
safe and healthful manner after repeated notices from your supplier, your
supplier may decline to renew the franchise.



D. Operation of Franchise is Uneconomical



Under certain conditions specified in the Act, your supplier may decline to
renew your franchise if he has determined that renewal of the franchise is
likely to be uneconomical.  Your supplier may also decline to renew your
franchise if he has decided to convert your marketing premises to a use other
than for the sale of motor fuel, to sell the premises, or to materially alter,
add to, or replace the premises.



III. Notice Requirements for Termination or Nonrenewal



The following is a description of the requirements for the notice which your
supplier must give you before he may terminate your franchise or decline to
renew your franchise relationship.  These notice requirements apply to all
franchise terminations, including franchises entered into before June 19, 1978
and trial and interim franchises, as well as to all nonrenewals of franchise
relationships.



A. How Much Notice Is Required



In most cases, your supplier must give you notice of termination or non-renewal
at least 90 days before the termination or nonrenewal takes effect.



In circumstances where it would not be reasonable for your supplier to give you
90 days notice, he must give you notice as soon as he can do so.  In addition,
if the franchise involves leased marketing premises, your supplier may not
establish a new franchise relationship involving the same premises until 30 days
after notice was given to you or the date the termination or nonrenewal takes
effect, whichever is later.  If the franchise agreement permits, your supplier
may repossess the premises and, in reasonable circumstances, operate them
through his employees or agents.



If the termination or nonrenewal is based upon a determination to withdraw from
the marketing of motor fuel in the area, your supplier must give you notice at
least 180 days before the termination or nonrenewal takes effect.





12-6

--------------------------------------------------------------------------------

B. Manner and Contents of Notice



To be valid, the notice must be in writing and must be sent by certified mail or
personally delivered to you.  It must contain:

(1)           A statement of your supplier’s intention to terminate the
franchise or not to renew the franchise relationship, together with his reasons
for this action;

(2)           The date the termination or non-renewal takes effect; and

(3)           A copy of this summary.



IV. Trial Franchises and Interim Franchises



The following is a description of the special requirements that apply to trial
and interim franchises.



A. Trial Franchises



A trial franchise is a franchise, entered into on or after June 19, 1978, in
which the franchisee has not previously been a party to a franchise with the
franchisor and which has an initial term of 1 year or less.  A trial franchise
must be in writing and must make certain disclosures, including that it is a
trial franchise, and that the franchisor has the right not to renew the
franchise relationship at the end of the initial term by giving the franchisee
proper notice.



The unexpired portion of a transferred franchise (other than as a trial
franchise, as described above) does not qualify as a trial franchise.



In exercising his right not to renew a trial franchise at the end of its initial
term, your supplier must comply with the notice requirements described above
under the heading “Notice Requirements for Termination or Nonrenewal.”



B. Interim Franchises



An interim franchise is a franchise, entered into on or after June 19, 1978, the
duration of which, when combined with the terms of all prior interim franchises
between the franchisor and the franchisee, does not exceed three years, and
which begins immediately after the expiration of a prior franchise involving the
same marketing premises which was not renewed, based on a lawful determination
by the franchisor to withdraw from marketing activities in the geographic area
in which the franchisee operates.



An interim franchise must be in writing and must make certain disclosures,
including that it is an interim franchise and that the franchisor has the right
not to renew the franchise at the end of the term based upon a lawful
determination to withdraw from marketing activities in the geographic area in
which the franchisee operates.



In exercising his right not to renew a franchise relationship under an interim
franchise at the end of its term, your supplier must comply with the notice
requirements described above under the heading “Notice Requirements for
Termination or Nonrenewal.”



V. Your Legal Rights



Under the enforcement provisions of the Act, you have the right to sue your
supplier if he fails to comply with the requirements of the Act.  The courts are
authorized to grant whatever equitable relief is necessary to remedy the effects
of your supplier’s failure to comply with the requirements of the Act, including
declaratory judgment, mandatory or prohibitive injunctive relief, and interim
equitable relief.  Actual damages, exemplary (punitive) damages under certain
circumstances, and reasonable attorney and expert witness fees are also
authorized.  For a more detailed description of these legal remedies you should
read the text of the Act. 15 U.S.C. §§2801-2806.



VI. Waiver of Rights and Applicable State Law



Your supplier may not require, as a condition of entering into or renewing the
franchise relationship, that you relinquish or waive any right that you have
under this or any other Federal law or applicable State law.  In addition, no
provision in a franchise agreement would be valid or enforceable if the
provision specifies that the franchise would be governed by the law of any State
other than the one in which the principal place of business for the franchise is
located.





12-7

--------------------------------------------------------------------------------

Further Discussion of Title I-Definitions and Legal Remedies



I. Definitions



Section 101 of the Petroleum Marketing Practices Act sets forth definitions of
the key terms used throughout the franchise protection provisions of the Act. 
The definitions from the Act which are listed below are of those terms which are
most essential for purposes of the summary statement. (You should consult
section 101 of the Act for additional definitions not included here.)



A. Franchise



A “franchise” is any contract between a refiner and a distributor, between a
refiner and a retailer, between a distributor and another distributor, or
between a distributor and a retailer, under which a refiner or distributor (as
the case may be) authorizes or permits a retailer or distributor to use, in
connection with the sale, consignment, or distribution of motor fuel, a
trademark which is owned or controlled by such refiner or by a refiner which
supplies motor fuel to the distributor which authorizes or permits such use.



The term “franchise” includes any contract under which a retailer or distributor
(as the case may be) is authorized or permitted to occupy leased marketing
premises, which premises are to be employed in connection with the  sale,
consignment, or distribution of motor fuel under a trademark which is owned or
controlled by such refiner or by a refiner which supplies motor fuel to the
distributor which authorizes or permits such occupancy.  The term also includes
any contract pertaining to the supply of motor fuel which is to be sold,
consigned or distributed under a trademark owned or controlled by a refiner, or
under a contract which has existed continuously since May 15, 1973, and pursuant
to which, on May 15, 1973, motor fuel was sold, consigned or distributed under a
trademark owned or controlled on such date by a refiner.  The unexpired portion
of a transferred franchise is also included in the definition of the term.



B. Franchise Relationship



The term “franchise relationship” refers to the respective motor fuel marketing
or distribution obligations and responsibilities of a franchisor and a
franchisee which result from the marketing of motor fuel under a franchise.



C. Franchisee



A “franchisee” is a retailer or distributor who is authorized or permitted,
under a franchise, to use a trademark in connection with the sale, consignment
or distribution of motor fuel.



D. Franchisor



A “‘franchisor” is a refiner or distributor who authorizes or permits, under a
franchise, a retailer or distributor to use a trademark in connection with the
sale, consignment, or distribution of motor fuel.



E. Marketing Premises



“Marketing premises” are the premises which, under a franchise, are to be
employed by the franchisee in connection with the sale, consignment, or
distribution of motor fuel.



F. Leased Marketing Premises



“‘Leased marketing premises” are marketing premises owned, leased or in any way
controlled by a franchisor and which the franchisee is authorized or permitted
under the franchise, to employ in connection with the sale, consignment, or
distribution of motor fuel.



G. Fail to Renew and Nonrenewal



The terms “fail to renew” and “nonrenewal” refer to a failure to reinstate,
continue, or extend a franchise relationship (1) at the conclusion of the term,
or on the expiration date, stated in the relevant franchise, (2) at any time, in
the case of the relevant franchise which does not state a term of duration or an
expiration date, or (3) following a termination (on or after June 19, 1978) of
the relevant franchise which was entered into prior to June 19, 1978 and has not
been renewed after such date.





12-8

--------------------------------------------------------------------------------

II. Legal Remedies Available to Franchisee



The following is a more detailed description of the remedies available to the
franchisee if a franchise is terminated or not renewed in a way that fails to
comply with the Act.



A. Franchisee’s Right to Sue



A franchisee may bring a civil action in United States District Court against a
franchisor who does not comply with the requirements of the Act.  The action
must be brought within one year after the date of termination or nonrenewal or
the date the franchisor fails to comply with the requirements of the law,
whichever is later.



B. Equitable Relief



Courts are authorized to grant whatever equitable relief is necessary to remedy
the effects of a violation of the law’s requirements.  Courts are directed to
grant a preliminary injunction if the franchisee shows that there are
sufficiently serious questions, going to the merits of the case, to make them a
fair ground for litigation, and if, on balance, the hardship which the
franchisee would suffer if the preliminary injunction is not granted will be
greater than the hardship which the franchisor would suffer if such relief is
granted.



Courts are not required to order continuation or renewal of the franchise
relationship if the action was brought after the expiration of the period during
which the franchisee was on notice concerning the franchisor’s intention to
terminate or not renew the franchise agreement.



C. Burden of Proof



In an action under the Act, the franchisee has the burden of proving that the
franchise was terminated or not renewed.  The franchisor has the burden of
proving, as an affirmative defense, that the termination or nonrenewal was
permitted under the Act and, if applicable, that the franchisor complied with
certain other requirements relating to terminations and nonrenewals based on
condemnation or destruction of the marketing premises.



D. Damages



A franchisee who prevails in an action under the Act is entitled to actual
damages and reasonable attorney and expert witness fees.  If the action was
based upon conduct of the franchisor which was in willful disregard of the Act’s
requirements or the franchisee’s rights under the Act, exemplary (punitive)
damages may be awarded where appropriate.  The court, and not the jury, will
decide whether to award exemplary damages and, if so, in what amount.



On the other hand, if the court finds that the franchisee’s action is frivolous,
it may order the franchisee to pay reasonable attorney and expert witness fees.



E. Franchisor’s Defense to Permanent Injunctive Relief



Courts may not order a continuation or renewal of a franchise relationship if
the franchisor shows that the basis of the non-renewal of the franchise
relationship was a determination made in good faith and in the normal course of
business:



(1)           To convert the leased marketing premises to a use other than the
sale or distribution of motor fuel;

(2)           To materially alter, add to, or replace such premises;

(3)           To sell such premises;

(4)           To withdraw from marketing activities in the geographic area in
which such premises are located; or

(5)           That the renewal of the franchise relationship is likely to be
uneconomical to the franchisor despite any reasonable changes or additions to
the franchise provisions which may be acceptable to the franchisee.



In making this defense, the franchisor also must show that he has complied with
the notice provisions of the Act.



This defense to permanent injunctive relief, however, does not affect the
franchisee’s right to recover actual damages and reasonable attorney and expert
witness fees if the nonrenewal is otherwise prohibited under the Act.



Issued in Washington, D.C. on June 12, 1996.

Marc W. Chupka,

Acting Assistant Secretary for Policy.





12-9

--------------------------------------------------------------------------------

EXHIBIT 13-A



MOBIL PROPRIETARY MARKS



Retail Motor Fuels Business



Mark

    

Class

    

Appl. Number

    

Reg. Number

    

Authorized Use

 

 

 

 

 

 

Canopy Design



Graphic [glp-20200930xex10d2005.jpg]

 

4, 35

 

77/860266

 

 

 

Motor fuels, namely gasoline and diesel fuels



Retail of fuels for vehicles

 

 

 

 

 

 

 

 

 

 

Canopy Design

with MOBIL in color



Graphic [glp-20200930xex10d2006.jpg]

 

4, 35

 

77/860248

 

 

 

Motor fuels, namely gasoline and diesel fuels



Retail of fuels for vehicles

 

 

 

 

 

 

 

 

 

 

Forecourt Design

MOBIL in color and Pegasus Design In Circle



Graphic [glp-20200930xex10d2007.jpg]

 

4, 35

 

77/860286

 

 

 

Motor fuels, namely gasoline and diesel fuels



Retail of fuels for vehicles

 







13-1

--------------------------------------------------------------------------------

Mark

    

Class

    

Appl. Number

    

Reg. Number

    

Authorized Use

 

 

 

 

 

 

 

 

 

Fuel Dispenser Design —

MOBIL in color and Pegasus Design In Circle

Graphic [glp-20200930xex10d2008.jpg]

 

4, 35

 

77/824668

 

 

 

Motor fuels, namely gasoline and diesel fuels



Retail of fuels for vehicles

 

 

 

 

 

 

 

 

 

 

MOBIL

 

4

 

71/408518

 

363312

 

Motor fuels, namely, gasoline and diesel fuels

 

 

 

 

 

 

 

 

 

MOBIL

 

25

 

73/436242

 

1302728

 

Uniforms

 

 

 

 

 

 

 

 

 

MOBIL

 

37

 

73/068179

 

1046513

 

Automotive service station services

 

 

 

 

 

 

 

 

 

MOBIL

(in color)

Graphic [glp-20200930xex10d2009.jpg]

 

25

 

73/391554

 

1263693

 

Uniforms

 

 

 

 

 

 

 

 

 

MOBIL

(in color)

Graphic [glp-20200930xex10d2009.jpg]

 

37

 

73/070138

 

1049824

 

Automotive service station services

 

 

 

 

 

 

 

 

 

MOBIL

(in color)

Graphic [glp-20200930xex10d2009.jpg]

 

4

 

77/862545

 

3787476

 

Motor fuels, namely gasoline and diesel fuels

 

 

 

 

 

 

 

 

 

 

Pegasus Design

Graphic [glp-20200930xex10d2012.jpg]

 

4

 

77/685131

 

3654749

 

Motor fuels, namely, gasoline and diesel fuels

 

 

 

 

 

 

 

 

13-2

--------------------------------------------------------------------------------

Pegasus Design

Graphic [glp-20200930xex10d2013.jpg]

 

25

 

73/737516

 

1530962

 

Uniforms





13-2

--------------------------------------------------------------------------------

Mark

    

Class

    

Appl. Number

    

Reg. Number

    

Authorized Use

 

 

 

 

 

 

 

 

 

Pegasus Design

Graphic [glp-20200930xex10d2014.jpg]

 

37

 

73/646301

 

1461344

 

Automotive service station services

 

 

 

 

 

 

 

 

 

Pegasus Design



Graphic [glp-20200930xex10d2015.jpg]

 

4

 

77/685117

 

 

 

Motor fuels, namely, gasoline and diesel fuels

 

 

 

 

 

 

 

 

 

SPEEDPASS

 

35

 

76/369844

 

2884731

 

Business services, namely facilitation of transaction authorization







13-3

--------------------------------------------------------------------------------

EXHIBIT 13-B



MOBIL PROPRIETARY MARKS



Related Businesses



Mark

    

Class

    

Appl. Number

    

Reg. Number

    

Authorized Use

 

 

 

 

 

 

 

 

 

BENGAL TRADERS GOURMET COFFEE and Design



 Graphic [glp-20200930xex10d2016.jpg]

 

30, 43

 

78/366759

 

2933079

 

Coffee only at locations identified on Exhibit 1 that offer BENGAL TRADERS
coffee on the Effective Date.



Preparation and serving of coffee for consumption on or off the premises only at
locations identified on Exhibit 1 that offer BENGAL TRADERS coffee on the
Effective Date.

 

 

 

 

 

 

 

 

 

MOBIL

 

42

 

73/000277

 

1028163

 

Retail food store services

 

 

 

 

 

 

 

 

 

MOBIL

(in color)

Graphic [glp-20200930xex10d2009.jpg]

 

37

 

73/070138

 

1049824

 

Car wash services

 

 

 

 

 

 

 

 

 

MOBIL MART

 

42

 

73/506253

 

1338384

 

Retail food and convenience store services

 

 

 

 

 

 

 

 

 

Pegasus Design

Graphic [glp-20200930xex10d2018.jpg]

 

21

 

75/103564

 

2078949

 

Containers, namely, cups and mugs

 

 

 

 

 

 

 

 

 

WASH N’ RUN

 

37

 

78/103355

 

2792917

 

Car wash services

 

 

 

 

 

 

 

 

 

WASH N’ RUN

(design)



Graphic [glp-20200930xex10d2019.jpg]

 

37

 

77/313540

 

3453272

 

Car wash services

 







13-4

--------------------------------------------------------------------------------

EXHIBIT 14-A



EXXON PROPRIETARY MARKS



Retail Motor Fuels Business



Mark

    

Class

    

Appl. Number

    

Reg. Number

    

Authorized Use

 

 

 

 

 

 

 

 

 

Canopy Design



Graphic [glp-20200930xex10d2020.jpg]

 

4, 35

 

77/859372

 

 

 

Motor fuels, namely gasoline and diesel fuels



Retail of fuels for vehicles

 

 

 

 

 

 

 

 

 

Canopy Design

with EXXON in color



Graphic [glp-20200930xex10d2021.jpg]

 

4, 35

 

77/859354

 

 

 

Motor fuels, namely gasoline and diesel fuels



Retail of fuels for vehicles

 

 

 

 

 

 

 

 

 

 

ESSO

 

4

 

71/181659

 

176408

 

Motor fuels, namely diesel fuels.

 

 

 

 

 

 

 

 

 

EXXON

 

4

 

72/296761

 

902044

 

Motor fuels, namely, gasoline and diesel fuels

 

 

 

 

 

 

 

 

 

EXXON

 

25

 

73/124656

 

1089259

 

Uniforms

 

 

 

 

 

 

 

 

 

EXXON

 

37

 

77/609708

 

3594892

 

Automotive service station services

 

 

 

 

 

 

 

 

 

EXXON

(stylized)



Graphic [glp-20200930xex10d2022.jpg]

 

4

 

77/748076

 

3736429

 

Motor fuels, namely, gasoline and diesel fuels

 







14-1

--------------------------------------------------------------------------------

Mark

    

Class

    

Appl. Number

    

Reg. Number

    

Authorized Use

 

 

 

 

 

 

 

 

 

EXXON

(stylized)



Graphic [glp-20200930xex10d2022.jpg]

 

37

 

73/391554

 

1263693

 

Automotive service station services.

 

 

 

 

 

 

 

 

 

EXXON (stylized)

and Design



Graphic [glp-20200930xex10d2024.jpg]

 

4

 

72/407854

 

968512

 

Motor fuels, namely gasoline and diesel fuels

 

 

 

 

 

 

 

 

 

 

EXXON (stylized)

and Design



Graphic [glp-20200930xex10d2024.jpg]

 

37

 

77/609704

 

3594891

 

Automobile service station services

 

 

 

 

 

 

 

 

 

Forecourt Design

EXXON in color and Running Live Tiger Design



Graphic [glp-20200930xex10d2026.jpg]

 

4, 35

 

77/859402

 

 

 

Motor fuels, namely gasoline and diesel fuels



Retail of fuels for vehicles

 

 

 

 

 

 

 

 

 

 

Fuel Dispenser Design —

EXXON in color and Running Live Tiger Design



Graphic [glp-20200930xex10d2027.jpg]

 

4, 35

 

77/823527

 

 

 

Motor fuels, namely gasoline and diesel fuels



Retail of fuels for vehicles

 

14-2

--------------------------------------------------------------------------------

14-2

--------------------------------------------------------------------------------

Mark

    

Class

    

Appl. Number

    

Reg. Number

    

Authorized Use

 

 

 

 

 

 

 

 

 

Interlocking X Design



Graphic [glp-20200930xex10d2028.jpg]

 

4

 

75/474257

 

2305494

 

Motor fuels, namely, gasoline and diesel fuels

 

 

 

 

 

 

 

 

 

Running Live Tiger Design



Graphic [glp-20200930xex10d2029.jpg]

 

4

 

77/560609

 

3594835

 

Motor fuels, namely, gasoline and diesel fuels

 

 

 

 

 

 

 

 

 

Running Live Tiger Design



Graphic [glp-20200930xex10d2030.jpg]

 

37

 

77/560522

 

3594833

 

Automotive service station services

 

 

 

 

 

 

 

 

 

Running Live Tiger Design with Striped Background



Graphic [glp-20200930xex10d2031.jpg]

 

4

 

77/585076

 

3594868

 

Motor fuels, namely, gasoline and diesel fuels

 

 

 

 

 

 

 

 

 

SPEEDPASS

 

35

 

76/369844

 

2884731

 

Business services, namely facilitation of transaction authorization







14-4

--------------------------------------------------------------------------------

EXHIBIT 14-B



EXXON PROPRIETARY MARKS



Related Businesses



Mark

    

Class

    

Appl. Number

    

Reg. Number

    

Authorized Use

 

  

 

  

 

  

 

  

 

BENGAL TRADERS GOURMET COFFEE and Design



Graphic [glp-20200930xex10d2032.jpg]

 

30, 43

 

78/366759

 

2933079

 

Coffee only at locations identified on Exhibit 1 that offer BENGAL TRADERS
coffee on the Effective Date.



Preparation and serving of coffee for consumption on or off the premises only at
locations identified on Exhibit 1 that offer BENGAL TRADERS coffee on the
Effective Date.

 

 

 

 

 

 

 

 

 

EXXON

 

37

 

77/609708

 

3594892

 

Car wash services

 

 

 

 

 

 

 

 

 

EXXON

 

42

 

73/659159

 

1471065

 

Retail food and convenience store services

 

 

 

 

 

 

 

 

 

EXXON SHOP

 

42

 

73/659160

 

1470218

 

Retail food and convenience store services

 

 

 

 

 

 

 

 

 

TIGER MART & Whimsical Tiger Design



Graphic [glp-20200930xex10d2033.jpg]

 

35

 

 

 

Retail food and convenience store services

 

 

 

 

 

 

 

 

 

TIGER MART & Whimsical Tiger Design



Graphic [glp-20200930xex10d2034.jpg]

 

35

 

 

 

Retail food and convenience store services

 

 

 

 

 

 

 

 

 

 

TIGER WASH

 

37

 

78/408223

 

3003997

 

Car wash services







14-4

--------------------------------------------------------------------------------

Mark

    

Class

    

Appl. Number

    

Reg. Number

    

Authorized Use

 

 

 

 

 

 

 

 

 

TIGER WASH and Design



Graphic [glp-20200930xex10d2035.jpg]

 

37

 

78/188466

 

2893891

 

Car wash services

 

 

 

 

 

 

 

 

 

WASH N’ RUN

 

37

 

78/103355

 

2792917

 

Car wash services

 

 

 

 

 

 

 

 

 

WASH N’ RUN

(design)



Graphic [glp-20200930xex10d2019.jpg]

 

37

 

77/313540

 

3453272

 

Car wash services







14-5

--------------------------------------------------------------------------------

EXHIBIT 15



INITIAL TOTAL VOLUME



360,079,000 gallons







15-1

--------------------------------------------------------------------------------

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES









16-1

--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

960 FALL RIVER AVE

 

SEEKONK

 

MA

**

 

30 CENTRAL SQ

 

CHELMSFORD

 

MA

**

 

44 GREAT ROAD

 

ACTON

 

MA

**

 

980 CHELMSFORD ST

 

LOWELL

 

MA

**

 

185 LITTLETON ROAD

 

WESTFORD

 

MA

**

 

453 WASHINGTON ST

 

WELLESLEY

 

MA

**

 

1335 MAIN ST

 

WALTHAM

 

MA

**

 

50 MIDDLESEX TPK

 

BURLINGTON

 

MA

**

 

272 POND ST

 

ASHLAND

 

MA

**

 

815 WASHINGTON

 

HOLLISTON

 

MA

**

 

432 BOSTON POST ROAD

 

SUDBURY

 

MA

**

 

178 MAIN STREET

 

READING

 

MA

**

 

155 FAUNCE CRNR

 

NORTH DARTMOUTH

 

MA

**

 

553 MASSACHUSETTS AVE

 

ACTON

 

MA

**

 

978 HIGHLAND AVE

 

MEDFORD

 

MA

**

 

1095 COUNTY ST

 

TAUNTON

 

MA

**

 

145 CHURCH STREET

 

PEMBROKE

 

MA

**

 

525 PARADISE ROAD

 

SWAMPSCOTT

 

MA

**

 

1123 BROADWAY

 

SAUGUS

 

MA

**

 

1330 MAIN STREET

 

READING

 

MA

**

 

107 STATE ST

 

NEWBURYPORT

 

MA

**

 

214 HAVERHILL ST

 

METHUEN

 

MA

**

 

14 NORTH MAIN STREET

 

ANDOVER

 

MA

**

 

109 COURT ST

 

PLYMOUTH

 

MA

**

 

198 HARVARD ST

 

BROOKLINE

 

MA

**

 

11 TAUNTON ST

 

PLAINVILLE

 

MA

**

 

1 MYSTIC AVE

 

MEDFORD

 

MA

**

 

372 WASHINGTON

 

STOUGHTON

 

MA

**

 

140 MEDWAY ROAD

 

MILFORD

 

MA

**

 

76 STOREY AVENUE

 

NEWBURYPORT

 

MA

**

 

22 MAPLE AVE

 

SHREWSBURY

 

MA

**

 

MAIN & NORTH STS

 

MEDFIELD

 

MA

**

 

1451 WASHINGTON

 

HANOVER

 

MA

**

 

193 WHITING ST

 

HINGHAM

 

MA

**

 

92 W MAIN ST

 

HOPKINTON

 

MA

**

 

1063 WORCESTER ROAD

 

FRAMINGHAM

 

MA

**

 

264 NEPONSET VALLEY PKY

 

HYDE PARK

 

MA

**

 

2900 CRANBERRY HWY.

 

EAST WAREHAM

 

MA









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

434 CAMBRIDGE ST

 

ALLSTON

 

MA

**

 

12 MASSACHUSETTS AVE

 

NORTH ANDOVER

 

MA

**

 

551 BROADWAY

 

METHUEN

 

MA

**

 

816 MEMORIAL DRIVE

 

CAMBRIDGE

 

MA

**

 

285 TURNPIKE ROAD

 

SHREWSBURY

 

MA

**

 

37 COUNTY ROAD

 

MATTAPOISETT

 

MA

**

 

76 WORCESTER ROAD

 

SOUTHBOROUGH

 

MA

**

 

512 CHESTNUT ST

 

LYNN

 

MA

**

 

345 BOYLSTON ST

 

BROOKLINE

 

MA

**

 

1269 FURNACE BROOK PKY

 

QUINCY

 

MA

**

 

1111 GREAT PLAIN AVE

 

NEEDHAM

 

MA

**

 

139 RIVER ROAD #I-93

 

ANDOVER

 

MA

**

 

154 ENDICOTT ST

 

DANVERS

 

MA

**

 

130 TURNPIKE ROAD

 

WESTBOROUGH

 

MA

**

 

1040 MAIN ST

 

TEWKSBURY

 

MA

**

 

350 WINTHROP AVE

 

NORTH ANDOVER

 

MA

**

 

2615 MASSACHUSETTS AVENUE

 

CAMBRIDGE

 

MA

**

 

303 N. PEARL STREET

 

BROCKTON

 

MA

**

 

1249 NEWPORT AVENUE

 

ATTLEBORO

 

MA

**

 

1012 BELMONT ST

 

BROCKTON

 

MA

**

 

RT 28 & SPRING BARS ROAD

 

FALMOUTH

 

MA

**

 

1094 BEACON ST

 

NEWTON

 

MA

**

 

431 NEWBURY ST

 

DANVERS

 

MA

**

 

165 SOUTH STREET

 

WRENTHAM

 

MA

**

 

277 BEDFORD ST

 

LEXINGTON

 

MA

**

 

1449 ROUTE 132

 

HYANNIS

 

MA

**

 

316 LOWELL ST

 

WILMINGTON

 

MA

**

 

309 LOWELL STREET

 

ANDOVER

 

MA

**

 

301 ELM STREET

 

BRAINTREE

 

MA

**

 

250 MAIN ST

 

STONEHAM

 

MA

**

 

441 BOSTON ROAD

 

BILLERICA

 

MA

**

 

1556 BLUE HILL

 

MATTAPAN

 

MA

**

 

91 LYNNFIELD ST

 

PEABODY

 

MA

**

 

270 W. MAIN STREET

 

MARLBOROUGH

 

MA

**

 

10 MILL ST

 

WORCESTER

 

MA

**

 

97 MAPLE ST

 

DANVERS

 

MA

**

 

350 SQUIRE ROAD

 

REVERE

 

MA

**

 

22 CONCORD TPKE EAST/WEST

 

CONCORD

 

MA









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

696 COCHITUATE ROAD

 

FRAMINGHAM

 

MA

**

 

265 GRANITE ST

 

BRAINTREE

 

MA

**

 

1734 FALMOUTH ROAD

 

CENTERVILLE

 

MA

**

 

491 FOUNDRY ST

 

SOUTH EASTON

 

MA

**

 

1175 MAIN ST

 

HOLDEN

 

MA

**

 

143 NAHATAN STREET

 

NORWOOD

 

MA

**

 

285 STATE ROAD

 

NORTH DARTMOUTH

 

MA

**

 

36 W MAIN ST

 

NORTHBOROUGH

 

MA

**

 

2776 WASHINGTON ST

 

CANTON

 

MA

**

 

575 W CENTER ST

 

WEST BRIDGEWATER

 

MA

**

 

173 BEDFORD ST

 

BURLINGTON

 

MA

**

 

123 CENTRAL ST

 

FOXBORO

 

MA

**

 

1 CENTRAL ST

 

GEORGETOWN

 

MA

**

 

189 CHAUNCY ST

 

MANSFIELD

 

MA

**

 

185 PARK AVE

 

WORCESTER

 

MA

**

 

334 GRAFTON ST

 

WORCESTER

 

MA

**

 

635 CHANDLER ST

 

WORCESTER

 

MA

**

 

660 MT AUBURN ST

 

WATERTOWN

 

MA

**

 

71 ESSEX AVENUE

 

GLOUCESTER

 

MA

**

 

242 WASHINGTON STREET

 

HUDSON

 

MA

**

 

767 MAIN ST

 

HAVERHILL

 

MA

**

 

386 MAIN ST

 

MELROSE

 

MA

**

 

972 MAIN ST

 

MILLIS

 

MA

**

 

751 MAIN ST

 

WALPOLE

 

MA

**

 

143 SUDBURY ROAD

 

CONCORD

 

MA

**

 

88 BOSTON POST ROAD

 

WESTON

 

MA

**

 

971 PROVIDENCE HWY

 

NORWOOD

 

MA

**

 

647 LOWELL ST

 

LEXINGTON

 

MA

**

 

845 MOODY ST

 

WALTHAM

 

MA

**

 

95 CHELMSFORD ST

 

CHELMSFORD

 

MA

**

 

1785 ANDOVER STREET

 

TEWKSBURY

 

MA

**

 

96 MONTVALE AVE

 

STONEHAM

 

MA

**

 

93 MAZZEO DR

 

RANDOLPH

 

MA

**

 

660 W CENTRAL ST

 

FRANKLIN

 

MA

**

 

52 JAMES REYNOLDS RD

 

SWANSEA

 

MA

**

 

1112 MAIN ST

 

CONCORD

 

MA

**

 

9597 WESTFORD ROAD

 

TYNGSBORO

 

MA

**

 

2105 COMMONWEALTH AVE

 

NEWTON

 

MA









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

601 MAIN STREET

 

WEST YARMOUTH

 

MA

**

 

789 S MAIN ST

 

HAVERHILL

 

MA

**

 

906 BEDFORD ST

 

ABINGTON

 

MA

**

 

1181 BLUE HILL AVE

 

MATTAPAN

 

MA

**

 

85 SOUTHAMPTON ST

 

ROXBURY

 

MA

**

 

2 SOUTH ST

 

STONEHAM

 

MA

**

 

250 GRANITE ST

 

BRAINTREE

 

MA

**

 

499 WASHINGTON ST

 

NORWOOD

 

MA

**

 

315 COMMONWEALTH ROAD

 

WAYLAND

 

MA

**

 

710 HIGH ST

 

WESTWOOD

 

MA

**

 

270 N MAIN ST

 

BELLINGHAM

 

MA

**

 

783 BLUE HILL AVE

 

DORCHESTER

 

MA

**

 

134 CEDAR ST

 

MILFORD

 

MA

**

 

190 KING ST

 

COHASSET

 

MA

**

 

208 CHURCH ST

 

PEMBROKE

 

MA

**

 

470 MERIDIAN ST

 

EAST BOSTON

 

MA

**

 

107 MAIN ST

 

MEDWAY

 

MA

**

 

980 PROVIDENCE HWY

 

WALPOLE

 

MA

**

 

548 FALMOUTH ROAD

 

MASHPEE

 

MA

**

 

512 MAIN STREET

 

WEYMOUTH

 

MA

**

 

158 MARKET ST

 

ROCKLAND

 

MA

**

 

940 ANDOVER STREET

 

TEWKSBURY

 

MA

**

 

23 PLEASANT ST

 

WOBURN

 

MA

**

 

273 E BERKELEY ST

 

BOSTON

 

MA

**

 

145 SHARON ST

 

STOUGHTON

 

MA

**

 

1033 TRAPELO ROAD

 

WALTHAM

 

MA

**

 

130 MAIN ST

 

KINGSTON

 

MA

**

 

396 WALTHAM ST

 

LEXINGTON

 

MA

**

 

2 ESSEX ST

 

SAUGUS

 

MA

**

 

500 KING ST

 

LITTLETON

 

MA

**

 

70 MAIN ST

 

AYER

 

MA

**

 

115 Whalon Street

 

FITCHBURG

 

MA

**

 

343 FRESH POND PKY

 

CAMBRIDGE

 

MA

**

 

596 SALEM ST

 

LYNNFIELD

 

MA

**

 

AIRPORT BUSINESS PK

 

EDGARTOWN

 

MA

**

 

RT 1 & 133

 

ROWLEY

 

MA

**

 

RT 3A AMD MEETINGHOUSE

 

SAGAMORE BEACH

 

MA

**

 

576 PLYMOUTH ST

 

HALIFAX

 

MA









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

200 OLD MAIN ROAD

 

NORTH FALMOUTH

 

MA

**

 

1 MAIN ST

 

UXBRIDGE

 

MA

**

 

397 GREAT PLAIN AVE

 

NEEDHAM

 

MA

**

 

196 HIGH STREET

 

WALTHAM

 

MA

**

 

823 KEMPTON ST

 

NEW BEDFORD

 

MA

**

 

2235 STATE ROAD/RT 3A

 

PLYMOUTH

 

MA

**

 

300 COUNTY ST

 

ATTLEBORO

 

MA

**

 

UPPER MAIN STREET

 

EDGARTOWN

 

MA

**

 

460 MAIN ST

 

BOLTON

 

MA

**

 

134 WEST MAIN STREET (RT9)

 

EAST BROOKFIELD

 

MA

**

 

93 SOUTHBRIDGE ST

 

NORTH OXFORD

 

MA

**

 

272 MAIN ST

 

PLYMPTON

 

MA

**

 

2322 S MAIN ST

 

FALL RIVER

 

MA

**

 

63 MAIN ST

 

DOUGLAS

 

MA

**

 

141 MAIN ST

 

EDGARTOWN

 

MA

**

 

367 ASHLEY BLVD

 

NEW BEDFORD

 

MA

**

 

1348 NEW STATE HWY

 

RAYNHAM

 

MA

**

 

RT 146 AND BOSTON ROAD

 

SUTTON

 

MA

**

 

ROUTE 131

 

STURBRIDGE

 

MA

**

 

1266 BROADWAY

 

RAYNHAM

 

MA

**

 

612 MIDDLESEX TPKE

 

BILLERICA

 

MA

**

 

2 WALPOLE STREET

 

DOVER

 

MA

**

 

2683 ROUTE 6

 

WELLFLEET

 

MA

**

 

540 MASSASOIT ROAD

 

WORCESTER

 

MA

**

 

452 ROUTE 134

 

SOUTH DENNIS

 

MA

**

 

302 PALMER AVE

 

FALMOUTH

 

MA

**

 

110 MAIN ST

 

CARVER

 

MA

**

 

68 POND ST

 

SHARON

 

MA

**

 

2155 IYANOUGH ROAD

 

WEST BARNSTABLE

 

MA

**

 

P O BOX 310/80 RTE 130

 

FORESTDALE

 

MA

**

 

140 SAMOSET ST

 

PLYMOUTH

 

MA

**

 

2 MAINS ST

 

TEWKSBURY

 

MA

**

 

24 SUTTON AVE

 

OXFORD

 

MA

**

 

2160 RT 6A

 

BREWSTER

 

MA

**

 

I495 AND RT 24 SB

 

BRIDGEWATER

 

MA

**

 

I495 AND RT 24 NB

 

EAST TAUNTON

 

MA

**

 

238 MAIN ST

 

TOWNSEND

 

MA

**

 

3 BOSTON ROAD

 

GROTON

 

MA









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

76 MAIN ST

 

LEOMINSTER

 

MA

**

 

280 NEW LANCASTER ROAD

 

LEOMINSTER

 

MA

**

 

94 BRIDGE ST

 

SALEM

 

MA

**

 

17 PEARSON BLVD

 

GARDNER

 

MA

**

 

6 GARDNER ROAD

 

ASHBURNHAM

 

MA

**

 

2143 MAIN ST

 

ATHOL

 

MA

**

 

240 SPRING ST

 

WINCHENDON

 

MA

**

 

131 MASSACHUSETTS AVE

 

LUNENBURG

 

MA

**

 

1274 MAIN ST

 

ASHBY

 

MA

**

 

109 ROUTE 6A

 

ORLEANS

 

MA

**

 

265 S MAIN ST

 

MIDDLETON

 

MA

**

 

233 MAIN ST

 

WENHAM

 

MA

**

 

793 MAIN ST

 

LYNNFIELD

 

MA

**

 

950 MAIN ST

 

WAKEFIELD

 

MA

**

 

66 N.MAIN ST.

 

SALISBURY

 

MA

**

 

24 E MAIN ST

 

WESTBOROUGH

 

MA

**

 

880 MAIN ST

 

WOBURN

 

MA

**

 

453 ESSEX ST

 

BEVERLY

 

MA

**

 

75 MAIN ST

 

WOBURN

 

MA

**

 

78 N MAIN ST

 

NATICK

 

MA

**

 

103 W UNION ST

 

ASHLAND

 

MA

**

 

133 W CENTRAL

 

NATICK

 

MA

**

 

1116 MASSACHUSETTS AVE

 

ARLINGTON

 

MA

**

 

SO ARTERY & CODDINGTON

 

QUINCY

 

MA

**

 

30A MAIN ST

 

WINTHROP

 

MA

**

 

MAIN ST

 

OSTERVILLE

 

MA

**

 

1010 CHESTNUT ST

 

NEWTON

 

MA

**

 

457 MAIN ST

 

HUDSON

 

MA

**

 

161 LINCOLN ROAD

 

LINCOLN

 

MA

**

 

177 WASHINGTON ST

 

PLAINVILLE

 

MA

**

 

79 NEEDHAM ST

 

NEWTON HIGHLANDS

 

MA

**

 

333 EASTERN AVE

 

MALDEN

 

MA

**

 

273 MIDDLESEX AVE

 

MEDFORD

 

MA

**

 

700 LYNNWAY

 

LYNN

 

MA

**

 

396 CHELSEA ST

 

EAST BOSTON

 

MA

**

 

89 WASHINGTON ST

 

NORWELL

 

MA

**

 

348 E WASHINGTON ST

 

NORTH ATTLEBORO

 

MA

**

 

10 AIRPORT ROAD.,

 

NANTUCKET

 

MA









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

129 ORANGE ST

 

NANTUCKET

 

MA

**

 

20 N CAMBRIDGE ST

 

NANTUCKET

 

MA

**

 

SWAINS WHARF

 

NANTUCKET

 

MA

**

 

26 MACY LANE

 

NANTUCKET

 

MA

**

 

41 SPARKS AVE.

 

NANTUCKET

 

MA

**

 

96 WASHINGTON ST

 

NANTUCKET

 

MA

**

 

320 W HOUSATONIC ST

 

PITTSFIELD

 

MA

**

 

580 NORTH ST

 

PITTSFIELD

 

MA

**

 

246 STOCKBRIDGE ROAD

 

GREAT BARRINGTON

 

MA

**

 

1140 PLEASANT ST

 

LEE

 

MA

**

 

458 SOUTH ST

 

PITTSFIELD

 

MA

**

 

241 MAIN ST

 

LEE

 

MA

**

 

RTE 7

 

LANESBORO

 

MA

**

 

734 EAST ST

 

PITTSFIELD

 

MA

**

 

ROUTE 202

 

SOUTH HADLEY

 

MA

**

 

WEST & HOLYOKE

 

LUDLOW

 

MA

**

 

259 MAIN ST

 

WILLIAMSTOWN

 

MA

**

 

568 NEWTON ST

 

SOUTH HADLEY

 

MA

**

 

SOUTH STREET

 

STOCKBRIDGE

 

MA

**

 

ROUTE 8

 

HINSDALE

 

MA

**

 

143 MAIN ST

 

MONSON

 

MA

**

 

DALTON - BENEDICT

 

PITTSFIELD

 

MA

**

 

26 COMMERCIAL ST

 

ADAMS

 

MA

**

 

1201 MAIN ST

 

HAVERHILL

 

MA

**

 

401 AMESBURY ROAD

 

HAVERHILL

 

MA

**

 

ROUTE 2

 

SHELBURNE

 

MA

**

 

47 HARDING ST

 

MIDDLEBOROUGH

 

MA

**

 

RURAL ROUTE 02

 

GILL

 

MA

**

 

511 STATION AVE

 

SOUTH YARMOUTH

 

MA

**

 

365 MAIN STREET

 

STURBRIDGE

 

MA

**

 

490 COUNTY ST

 

NEW BEDFORD

 

MA

**

 

449 MECHANIC ST

 

FITCHBURG

 

MA

**

 

1460 MIDDLESEX ST

 

LOWELL

 

MA

**

 

4 CHACE ROAD

 

EAST FREETOWN

 

MA

**

 

696 S MAIN ST

 

GREAT BARRINGTON

 

MA

**

 

2012 MEMORIAL DR

 

CHICOPEE

 

MA

**

 

124 NORTHAMPTON ST

 

EASTHAMPTON

 

MA

**

 

2788 BOSTON ROAD

 

WILBRAHAM

 

MA









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

1001 SOUTH ST

 

WRENTHAM

 

MA

**

 

188 ELM ST

 

PITTSFIELD

 

MA

**

 

68 S MAIN ST

 

ASSONET

 

MA

**

 

2505 CRANBERRY HWY

 

WAREHAM

 

MA

**

 

634 MAIN STREET

 

AGAWAM

 

MA

**

 

5A AYERS VILLAGE ROAD

 

METHUEN

 

MA

**

 

656 BOSTON POST ROAD

 

MARLBOROUGH

 

MA

**

 

44 DODGE ST

 

BEVERLY

 

MA

**

 

CIRCUMFERENTIAL HWY/RT 128

 

NEWTON

 

MA

**

 

690 MARRETT ROAD/RTE 128

 

LEXINGTON

 

MA

**

 

36-38 WORCESTER ROAD

 

CHARLTON

 

MA

**

 

853-855 WEST BOLYSTON ST

 

WORCESTER

 

MA

**

 

164 SOUTH STREET

 

PLYMOUTH

 

MA

**

 

1074 STATE ROAD

 

WEST TISBURY

 

MA

**

 

1245 NORTH MAIN STREET

 

RANDOLPH

 

MA

**

 

522 WEST STREET

 

READING

 

MA

**

 

1995 WINTHROP ST

 

NORTH DIGHTON

 

MA

**

 

LAKEVIEW AVE

 

DRACUT

 

MA

**

 

785 GORHAM STREET

 

LOWELL

 

MA

**

 

451 WAREHAM ST

 

MIDDLEBORO

 

MA

**

 

188 GORE ROAD.,

 

WEBSTER

 

MA

**

 

100-106 WASHINGTON ST

 

ATTLEBORO

 

MA

**

 

643 MAIN ST.

 

WINCHESTER

 

MA

**

 

426 PITTSFIELD ROAD.

 

LENOX

 

MA

**

 

83 NEW YORK AVE

 

OAK BLUFFS

 

MA

**

 

147 MAIN ST

 

SHEFFIELD

 

MA

**

 

399 NORTHAMPTON ST

 

AMHERST

 

MA

**

 

1635 NORTHAMPTON ST

 

HOLYOKE

 

MA

**

 

13 NORTH MAIN ST

 

EAST LONGMEADOW

 

MA

**

 

467 LONGMEADOW ST

 

LONGMEADOW

 

MA

**

 

600 COLLEGE HWY

 

SOUTHWICK

 

MA

**

 

3111 MAIN STREET

 

SPRINGFIELD

 

MA

**

 

1012 BEDFORD STREET

 

FALL RIVER

 

MA

**

 

773 MAPLE ROAD

 

LONGMEADOW

 

MA

**

 

1828 BOSTON ROAD

 

SPRINGFIELD

 

MA

**

 

562 WESTFIELD ST

 

WEST SPRINGFIELD

 

MA

**

 

161 N PLEASANT ST

 

AMHERST

 

MA

**

 

833 E COLUMBUS AVE

 

SPRINGFIELD

 

MA









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

12 SUGARLOAF ST

 

SOUTH DEERFIELD

 

MA

**

 

90 MAIN ST

 

LENOX

 

MA

**

 

1130 RIVERDALE ST

 

WEST SPRINGFIELD

 

MA

**

 

100 MAIN ST

 

FLORENCE

 

MA

**

 

1830 WILBRAHAM ROAD

 

SPRINGFIELD

 

MA

**

 

162 SOUTHAMPTON ROAD

 

WESTFIELD

 

MA

**

 

142 MOHAWK TRAIL

 

GREENFIELD

 

MA

**

 

181 ELM STREET

 

WESTFIELD

 

MA

**

 

236 ROUTE 15

 

STURBRIDGE

 

MA

**

 

242 CONWAY ROAD

 

SOUTH DEERFIELD

 

MA

**

 

137 BRADFORD ST.

 

PROVINCETOWN

 

MA

**

 

222 BARRE PASTON ROAD

 

RUTLAND

 

MA

**

 

2 ROCKWOOD ROAD

 

NORFOLK

 

MA

**

 

131 COMMERCE WAY

 

PLYMOUTH

 

MA

**

 

2 HEAD OF THE BAY ROAD

 

BOURNE

 

MA

**

 

360 MEDFORD STREET

 

SOMERVILLE

 

MA

**

 

23 ROCKY HILL ROAD

 

AMESBURY

 

MA

**

 

360 MACARTHUR BLVD

 

BUZZARDS BAY

 

MA

**

 

365 CONCORD AVE

 

BELMONT

 

MA

**

 

ROUTE 1

 

WELLS

 

ME

**

 

RT 196

 

LISBON FALLS

 

ME

**

 

118 MAPLE ST.,

 

CORNISH

 

ME

**

 

115 S MAIN ST

 

BREWER

 

ME

**

 

254 WILTON ROAD

 

FARMINGTON

 

ME

**

 

96 MAIN ST

 

MEXICO

 

ME

**

 

64 COTTAGE ST

 

BAR HARBOR

 

ME

**

 

364 UPPER MAIN ST

 

WATERVILLE

 

ME

**

 

248 MAIN ST

 

LEWISTON

 

ME

**

 

23 WESTERN AVE

 

AUGUSTA

 

ME

**

 

343 WILSON ST

 

BREWER

 

ME

**

 

LOWER VILLAGE WESTERN AV

 

KENNEBUNK

 

ME

**

 

51 MAIN ST

 

KENNEBUNK

 

ME

**

 

174 MAIN STREET

 

CUMBERLAND

 

ME

**

 

90 WESTERN AVE

 

SOUTH PORTLAND

 

ME

**

 

357 ROOSEVELT TRAIL

 

WINDHAM

 

ME

**

 

124 MAIN ST

 

FAIRFIELD

 

ME

**

 

MILE 57 NORTHBOUND

 

GRAY

 

ME

**

 

MILE56 SOUTHBOUND

 

GRAY

 

ME









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

MILE 24 NORTHBOUND

 

KENNEBUNK

 

ME

**

 

MILE 24 SOUTHBOUND

 

KENNEBUNK

 

ME

**

 

809 ROOSEVELT TRL

 

NORTH WINDHAM

 

ME

**

 

782 MAIN ST

 

WESTBROOK

 

ME

**

 

17 OLD POINT AVE

 

MADISON

 

ME

**

 

ROUTE 1

 

BATH

 

ME

**

 

SEARSPORT AVE/BOX 252

 

BELFAST

 

ME

**

 

34 STONE ST

 

AUGUSTA

 

ME

**

 

1519 ATLANTIC HWY

 

WALDOBORO

 

ME

**

 

57 MAIN ST

 

BRIDGTON

 

ME

**

 

7 MAIN ST

 

OAKLAND

 

ME

**

 

700 MAIN ST

 

ROCKLAND

 

ME

**

 

230 US RTE 1

 

SCARBOROUGH

 

ME

**

 

2 PARK AVE

 

PORTLAND

 

ME

**

 

RT 2

 

RUMFORD

 

ME

**

 

296 MAIN ST

 

AUBURN

 

ME

**

 

US RT 11 & 157

 

MEDWAY

 

ME

**

 

1340 ROOSEVELT TRL

 

RAYMOND

 

ME

**

 

JCT RTE 25 AND RTE 35

 

STANDISH

 

ME

**

 

191 PARK ST

 

ROCKLAND

 

ME

**

 

670 ROOSEVELT TRL

 

NORTH WINDHAM

 

ME

**

 

230 LINCOLN ST

 

BATH

 

ME

**

 

613 US ROUTE 1

 

SCARBOROUGH

 

ME

**

 

7 RT 236 & I95

 

KITTERY

 

ME

**

 

101 BATH ROAD

 

BRUNSWICK

 

ME

**

 

1 PORTLAND ROAD.

 

GRAY

 

ME

**

 

1196 CONGRESS ST

 

PORTLAND

 

ME

**

 

496 MAIN ST.,

 

FRYEBURG

 

ME

**

 

697 MAIN ST

 

SOUTH PORTLAND

 

ME

**

 

NORTH & PLEASANT

 

WATERVILLE

 

ME

**

 

BANGOR ST

 

AUGUSTA

 

ME

**

 

211 PLEASANT ST

 

BRUNSWICK

 

ME

**

 

RT 1 & RIPLEY ROAD

 

KITTERY

 

ME

**

 

99 MAIN ROAD S

 

HAMPDEN

 

ME

**

 

3 MOOSEHEAD TRAIL

 

NEWPORT

 

ME

**

 

ROUTE 1 EAST

 

PEMBROKE

 

ME

**

 

1215 STATE ST.

 

VEAZIE

 

ME

**

 

1510 MAIN ST

 

POLAND

 

ME







--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

51 HIGH ST

 

ELLSWORTH

 

ME

**

 

1105 HAMMOND ST

 

BANGOR

 

ME

**

 

MAIN STREET

 

PRINCETON

 

ME

**

 

2 MAIN ST

 

MILFORD

 

ME

**

 

1187 UNION ST

 

BANGOR

 

ME

**

 

298 OCEAN HOUSE ROAD

 

CAPE ELIZABETH

 

ME

**

 

729 MAIN ROAD

 

HOLDEN

 

ME

**

 

U.S. ROUTE 1

 

GOULDSBORO

 

ME

**

 

700 MAIN ST

 

PRESQUE ISLE

 

ME

**

 

BOX 191 RIVER ROAD

 

ORRINGTON

 

ME

**

 

ROUTE 102

 

MOUNT DESERT

 

ME

**

 

368 HIGH ST.

 

ELLSWORTH

 

ME

**

 

US RT #1

 

MADAWASKA

 

ME

**

 

BROADWAY

 

BANGOR

 

ME

**

 

56 MAIN ST

 

MACHIAS

 

ME

**

 

BENNETT DR

 

CARIBOU

 

ME

**

 

RR 15

 

EAST CORINTH

 

ME

**

 

ROUTE 15

 

GREENVILLE

 

ME

**

 

S MAIN & ELM

 

GUILFORD

 

ME

**

 

100 SOMERSET AVE

 

PITTSFIELD

 

ME

**

 

65 NEWPORT ROAD

 

CORINNA

 

ME

**

 

1020 W MAIN STREET

 

DOVER FOXCROFT

 

ME

**

 

9 UNION SQ

 

DOVER FOXCROFT

 

ME

**

 

32 TENNY HILL

 

MONSON

 

ME

**

 

PLEASANT ST

 

SANGERVILLE

 

ME

**

 

74 CHURCH ST

 

DEXTER

 

ME

**

 

RTS 1 AND 1A

 

YORK

 

ME

**

 

MAIN ST

 

BROWNVILLE

 

ME

**

 

10 MECAW ROAD

 

HAMPDEN

 

ME

**

 

RTE 15

 

GLENBURN

 

ME

**

 

310 STILLWATER AVE

 

BANGOR

 

ME

**

 

10 STILLWATER AVE

 

ORONO

 

ME

**

 

396 NORTH MAIN STREET

 

BREWER

 

ME

**

 

161 EAST MAIN ST

 

SEARSPORT

 

ME

**

 

96 STATE ST

 

BANGOR

 

ME

**

 

264 MAIN STREET

 

WINTERPORT

 

ME

**

 

1498 CARL BROGGI HWY

 

LEBANON

 

ME

**

 

742 PORTLAND ROAD

 

SACO

 

ME









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

394 ELM ST

 

BIDDEFORD

 

ME

**

 

611 WILSON ST

 

BREWER

 

ME

**

 

12 US ROUTE 1

 

YARMOUTH

 

ME

**

 

1397 WASHINGTON AVE

 

PORTLAND

 

ME

**

 

47 MAIN STREET

 

WESTBROOK

 

ME

**

 

518 FOREST AVE

 

PORTLAND

 

ME

**

 

841 LISBON ST

 

LEWISTON

 

ME

**

 

345 CENTER STREET

 

AUBURN

 

ME

**

 

2019 WASHINGTON ST & KITTYHAWK AVE

 

AUBURN

 

ME

**

 

1930 LISBON ST.

 

LEWISTON

 

ME

**

 

90 TOWNSEND AVE

 

BOOTHBAY HARBOR

 

ME

**

 

15 ROCKWOOD ROAD

 

ROCKWOOD

 

ME

**

 

10D BRODY WAY & AUBURN ROAD

 

TURNER

 

ME

**

 

205 WESTERN AVE.

 

AUGUSTA

 

ME

**

 

157 MAIN ST

 

MADAWASKA

 

ME

**

 

311 NORTH ST

 

CALAIS

 

ME

**

 

227 RT 2 EAST

 

DRYDEN

 

ME

**

 

RTE. 126 LEWISTON ROAD

 

WEST GARDINER

 

ME

**

 

447 MAIN STREET

 

DAMARISCOTTA

 

ME

**

 

70 ELM ST

 

SACO

 

ME

**

 

280 LAFAYETTE ROAD

 

HAMPTON

 

NH

**

 

470 AMHERST ROAD

 

BEDFORD

 

NH

**

 

201 ISLINGTON ST

 

PORTSMOUTH

 

NH

**

 

30 CALEF HWY

 

EPPING

 

NH

**

 

54 PORTSMOUTH AVE

 

EXETER

 

NH

**

 

519 SOUTH STREET

 

BOW

 

NH

**

 

468 DANIEL WEBSTER HWY.

 

MERRIMACK

 

NH

**

 

2 S MAIN ST

 

DERRY

 

NH

**

 

82 DERRY ROAD #10

 

HUDSON

 

NH

**

 

1019 SECOND STREET

 

MANCHESTER

 

NH

**

 

242 AMHERST STREET

 

NASHUA

 

NH

**

 

96 BROAD STREET

 

NASHUA

 

NH

**

 

137 ROUTE 101

 

BEDFORD

 

NH

**

 

48 CONCORD ROAD

 

LEE

 

NH

**

 

62 MAIN STREET

 

EAST ROCHESTER

 

NH

**

 

685 LAFAYETTE ROAD

 

HAMPTON

 

NH

**

 

210 EDDY ROAD

 

MANCHESTER

 

NH

**

 

RT-4

 

ENFIELD

 

NH









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

ROUTE 10 & MAIN STREET

 

NORTH HAVERHILL

 

NH

**

 

RT-2 & 16

 

GORHAM

 

NH

**

 

ROUTE 302/I93

 

LITTLETON

 

NH

**

 

ROUTE 16

 

ALBANY

 

NH

**

 

312 LONDONDERRY TPKE

 

AUBURN

 

NH

**

 

179 RAYMOND ROAD

 

CANDIA

 

NH

**

 

S PARK ST

 

HANOVER

 

NH

**

 

WALLIS ROAD

 

RYE

 

NH

**

 

181 DOVER ROAD

 

CHICHESTER

 

NH

**

 

316 COURT ST

 

LACONIA

 

NH

**

 

162 MAIN STREET

 

ASHLAND

 

NH

**

 

786 METHODIST HILL ROAD

 

ENFIELD

 

NH

**

 

1400 LAKE SHORE ROAD

 

GILFORD

 

NH

**

 

134 N BROADWAY

 

SALEM

 

NH

**

 

ROUTE 103

 

NEWBURY

 

NH

**

 

MAIN ST

 

LINCOLN

 

NH

**

 

VILLAGE ROAD

 

FREEDOM

 

NH

**

 

120 PLEASANT ST

 

SALEM

 

NH

**

 

81 S MAIN ST

 

CONCORD

 

NH

**

 

231 ROCKINGHAM ROAD

 

LONDONDERRY

 

NH

**

 

530 PEMBROKE ST

 

PEMBROKE

 

NH

**

 

1 EASTMAN ST

 

CONCORD

 

NH

**

 

RTE 11 & RTE 153

 

FARMINGTON

 

NH

**

 

1095 HANOVER ST

 

MANCHESTER

 

NH

**

 

4 COUNTRY CLUB ROAD

 

GILFORD

 

NH

**

 

ROUTE 16

 

NORTH CONWAY

 

NH

**

 

RR 2 HOLDERNESS ROAD

 

PLYMOUTH

 

NH

**

 

798 CENTRAL ST

 

FRANKLIN

 

NH

**

 

70 LAFAYETTE ROAD

 

NORTH HAMPTON

 

NH

**

 

1980 WOODBURY AVE

 

PORTSMOUTH

 

NH

**

 

RT-16 & 109

 

SANBORNVILLE

 

NH

**

 

RTE 25 & 16

 

WEST OSSIPEE

 

NH

**

 

ROUTE 114

 

HENNIKER

 

NH

**

 

221 CENTRAL AVE

 

DOVER

 

NH

**

 

39 PORTSMOUTH AVE

 

STRATHAM

 

NH

**

 

RT 101

 

MILFORD

 

NH

**

 

ROUTE 12 & ROUTE 119

 

FITZWILLIAM

 

NH

**

 

22 HENNIKER STREET

 

HILLSBORO

 

NH









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

ROUTE 12

 

EAST SWANZEY

 

NH

**

 

MAIN ST # 111

 

KINGSTON

 

NH

**

 

546 FIRST NEW HAMPSHIRE TURNPIKE

 

NORTHWOOD

 

NH

**

 

113 GROVE ST

 

PETERBOROUGH

 

NH

**

 

RIVER-MICHIGAN ST

 

WINCHESTER

 

NH

**

 

10 BRIDGE ST (RT 38)

 

PELHAM

 

NH

**

 

354 MAIN ST

 

FRANCONIA

 

NH

**

 

ROUTE 3

 

PITTSBURG

 

NH

**

 

ROUTE 116

 

LITTLETON

 

NH

**

 

MAIN ST

 

COLEBROOK

 

NH

**

 

1050 S WILLOW ST

 

MANCHESTER

 

NH

**

 

RT 28

 

BARNSTEAD

 

NH

**

 

75 RT. 101 A

 

AMHERST

 

NH

**

 

RT 114

 

WEARE

 

NH

**

 

ROUTE 4

 

EPSOM

 

NH

**

 

140 DW HWY

 

MERRIMACK

 

NH

**

 

62 RIVER ST

 

JAFFREY

 

NH

**

 

MAIN STREET

 

CONTOOCOOK

 

NH

**

 

ROUTE 4

 

SALISBURY

 

NH

**

 

81 N MAST ROAD.

 

GOFFSTOWN

 

NH

**

 

24 ELM ST

 

MILFORD

 

NH

**

 

148 MAIN ST

 

WILTON

 

NH

**

 

626 GIBBONS HWY

 

WILTON

 

NH

**

 

TURNPIKE ROAD

 

NEW IPSWICH

 

NH

**

 

1602 ELM ST

 

MANCHESTER

 

NH

**

 

650 PARK AVE

 

KEENE

 

NH

**

 

472 OLD HOMESTEAD HWY

 

SWANZEY

 

NH

**

 

11 NASHUA ROAD

 

LONDONDERRY

 

NH

**

 

161 PORTLAND AVE

 

DOVER

 

NH

**

 

215 MAIN ST

 

LANCASTER

 

NH

**

 

2391 BROWN AVE

 

MANCHESTER

 

NH

**

 

1932 WELLINGTON ROAD.

 

MANCHESTER

 

NH

**

 

43 E HOLLIS ST

 

NASHUA

 

NH

**

 

191 EPPING ROAD RT 27

 

EXETER

 

NH

**

 

374 TENNY MTN HIGHWAY

 

PLYMOUTH

 

NH

**

 

124 INDIAN ROCK ROAD

 

WINDHAM

 

NH

**

 

803 LAFAYETTE ROAD

 

PORTSMOUTH

 

NH

**

 

114 PLEASANT STREET

 

CLAREMONT

 

NH









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

1275 ROUTE 9

 

STODDARD

 

NH

**

 

1 SUNCOOK VALLEY ROAD (RT 28)

 

BARNSTEAD

 

NH

**

 

312 DANIEL WEBSTER HWY

 

MEREDITH

 

NH

**

 

309 ROUTE 104

 

NEW HAMPTON

 

NH

**

 

110 LOUDON ROAD

 

CONCORD

 

NH

**

 

254 NH ROUTE 49

 

CAMPTON

 

NH

**

 

97 NORTH MAIN ST

 

WEST LEBANON

 

NH

**

 

219 WEST ST

 

KEENE

 

NH

**

 

16 JOHN STARK HWY

 

NEWPORT

 

NH

**

 

247 MAIN STREET

 

CLAREMONT

 

NH

**

 

96 HANOVER ST

 

LEBANON

 

NH

**

 

270 PINEWOOD ROAD

 

ALLENSTOWN

 

NH

**

 

510 HARVEY ROAD.

 

MANCHESTER

 

NH

**

 

1190 ROUTE 12A

 

PLAINFIELD

 

NH

**

 

566 MAST ROAD

 

GOFFSTOWN

 

NH

**

 

1050 BALD HILL ROAD

 

WARWICK

 

RI

**

 

1282 ELMWOOD

 

CRANSTON

 

RI

**

 

249 POST ROAD

 

WESTERLY

 

RI

**

 

1776 POST ROAD

 

WARWICK

 

RI

**

 

900 WAMPANOAG TRL

 

EAST PROVIDENCE

 

RI

**

 

208 GANSETT AVE

 

CRANSTON

 

RI

**

 

6228 POST ROAD

 

NORTH KINGSTOWN

 

RI

**

 

975 OAKLAWN AVENUE

 

CRANSTON

 

RI

**

 

354 PUTNAM PIKE

 

SMITHFIELD

 

RI

**

 

3079 TOWER HILL ROAD

 

SOUTH KINGSTOWN

 

RI

**

 

66 POINT JUDITH ROAD

 

NARRAGANSETT

 

RI

**

 

269 VALLEY ST

 

PROVIDENCE

 

RI

**

 

1897 PLAINFIELD PIKE

 

JOHNSTON

 

RI

**

 

10 EAST AVE

 

WESTERLY

 

RI

**

 

301 BRANCH AVE

 

PROVIDENCE

 

RI

**

 

119 GREENVILLE AVE

 

JOHNSTON

 

RI

**

 

91 VETERANS MEMORIAL DR

 

WARWICK

 

RI

**

 

389 ELMWOOD AVENUE

 

PROVIDENCE

 

RI

**

 

1214 MAIN STREET

 

WYOMING

 

RI

**

 

1055 SMITH ST

 

PROVIDENCE

 

RI

**

 

100 PRIVILEGE ST

 

WOONSOCKET

 

RI

**

 

935 SMITHFIELD AVE

 

LINCOLN

 

RI

**

 

168 LONSDALE AVE

 

PAWTUCKET

 

RI







--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

356 WEST MAIN STREET

 

MIDDLETOWN

 

RI

**

 

890 DEXTER STREET

 

CENTRAL FALLS

 

RI

**

 

92 NEW LONDON TPKE

 

WEST GREENWICH

 

RI

**

 

2336 PAWTUCKET AVE

 

EAST PROVIDENCE

 

RI

**

 

3411 KINGSTON ROAD

 

WEST KINGSTON

 

RI

**

 

973 WILLETT AVE

 

RIVERSIDE

 

RI

**

 

1568 W MAIN

 

PORTSMOUTH

 

RI

**

 

272 MARKET ST

 

WARREN

 

RI

**

 

2291 FLAT RIVER ROAD

 

COVENTRY

 

RI

**

 

35 NARRAGANSETT AVE

 

JAMESTOWN

 

RI

**

 

851 TIOGUE AVE

 

COVENTRY

 

RI

**

 

830 HIGH

 

CUMBERLAND

 

RI

**

 

25 JEFFERSON BLVD

 

WARWICK

 

RI

**

 

200 CHARLES STREET

 

PROVIDENCE

 

RI

**

 

1892 KINGSTOWN ROAD

 

WAKEFIELD

 

RI

**

 

561 A SOUTH COUNTY TRAIL

 

EXETER

 

RI

**

 

RT 110

 

EAST BARRE

 

VT

**

 

RR 2

 

PLAINFIELD

 

VT

**

 

ROUTE 5

 

FAIRLEE

 

VT

**

 

213 PAINE TPK NORTH

 

MONTPELIER

 

VT

**

 

377 RIVER STREET

 

MONTPELIER

 

VT

**

 

MILL ST

 

HARDWICK

 

VT

**

 

RTE 5

 

LYNDONVILLE

 

VT

**

 

4167 VT RT 105

 

NEWPORT CENTER

 

VT

**

 

ROUTES 5 & 25

 

BRADFORD

 

VT

**

 

133 WASHINGTON ST

 

BARRE

 

VT

**

 

RT 5

 

EAST THETFORD

 

VT

**

 

59 N MAIN ST

 

NORTHFIELD

 

VT

**

 

RR 2 BOX 1645

 

DUXBURY

 

VT

**

 

US RT 2

 

EAST MONTPELIER

 

VT

**

 

FIVE CORNERS

 

ESSEX

 

VT

**

 

RT 7

 

MILTON

 

VT

**

 

93 S WINOOSKI AVE

 

BURLINGTON

 

VT

**

 

1314 WILLISTON ROAD

 

SOUTH BURLINGTON

 

VT

**

 

ROUTE 116

 

HINESBURG

 

VT

**

 

977 SHELBURNE ROAD

 

SOUTH BURLINGTON

 

VT

**

 

450 ESSEX ROAD

 

WILLISTON

 

VT

**

 

RT7 PO BOX 41

 

NORTH FERRISBURG

 

VT









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

341 RTE 15

 

JERICHO

 

VT

**

 

343 ROOSEVELT HWY

 

COLCHESTER

 

VT

**

 

1711 N MAIN ST RTE 18

 

MONTGOMERY

 

VT

**

 

1106 US ROUTE 2 NORTH

 

ALBURG

 

VT

**

 

ROUTE 7

 

MIDDLEBURY

 

VT

**

 

RT. 7

 

HIGHGATE SPRINGS

 

VT

**

 

446 MAIN ST (RT 108)

 

BAKERSFIELD

 

VT

**

 

23 N RIVER ST.

 

SWANTON

 

VT

**

 

682 MILL ST

 

SHELDON SPRINGS

 

VT

**

 

1097 US RTE 302

 

BERLIN

 

VT

**

 

2707 RTE 7

 

FERRISBURG

 

VT

**

 

42 PARK ST

 

BURLINGTON

 

VT

**

 

RT 100 B

 

MORETOWN

 

VT

**

 

ROUTE 105

 

EAST BERKSHIRE

 

VT

**

 

1830 SHELBURNE ROAD

 

SOUTH BURLINGTON

 

VT

**

 

308 SOUTH MAIN ST

 

RICHFORD

 

VT

**

 

996 NORTH AVE

 

BURLINGTON

 

VT

**

 

1555 NORTH AVE

 

BURLINGTON

 

VT

**

 

337 ROUTE 2

 

SOUTH HERO

 

VT

**

 

209 RIVER ST

 

SPRINGFIELD

 

VT

**

 

RT 12

 

NORTHFIELD

 

VT

**

 

DEPOT SQUARE

 

RANDOLPH

 

VT

**

 

RT. 5

 

HARTLAND

 

VT

**

 

5134 MAIN ST

 

WAITSFIELD

 

VT

**

 

475 N MAIN ST

 

BARRE

 

VT

**

 

446 WEST ST

 

RUTLAND

 

VT

**

 

205 US RT 4 EAST

 

RUTLAND

 

VT

**

 

38 MAIN ST

 

FAIR HAVEN

 

VT

**

 

118 S MAIN ST

 

RUTLAND

 

VT

**

 

169 MAIN ST

 

WEST RUTLAND

 

VT

**

 

91/2 CONANT SQ

 

BRANDON

 

VT

**

 

38 KILLINGTON ACCESS ROAD

 

KILLINGTON

 

VT

**

 

722 MAIN ST (RD 1)

 

WESTON

 

VT

**

 

906 HARTFORD AVE

 

WILDER

 

VT

**

 

5680 US RT. 4 & RT 100A

 

BRIDGEWATER CORNERS

 

VT

**

 

251 NORTH STREET

 

BENNINGTON

 

VT

**

 

12 NORTH MAIN ST (RT 100)

 

ROCHESTER

 

VT

**

 

301 MAIN ST

 

BENNINGTON

 

VT









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

172 MAIN ST

 

WALLINGFORD

 

VT

**

 

261 BENMOUNT AVE & HUNT

 

BENNINGTON

 

VT

**

 

557 DEPOT STREET

 

MANCHESTER

 

VT

**

 

5545 ROUTE 100

 

PLYMOUTH

 

VT

**

 

217 N MAIN ST

 

RUTLAND

 

VT

**

 

735 EAST MAIN ST

 

BENNINGTON

 

VT

**

 

10 EAST MAIN ST

 

POULTNEY

 

VT

**

 

195 MAIN ST

 

LUDLOW

 

VT

**

 

5 N MAIN ST

 

RUTLAND

 

VT

**

 

216 NORTH SIDE DRIVE

 

BENNINGTON

 

VT

**

 

16 RTE 106

 

NORTH SPRINGFIELD

 

VT

**

 

1250 US ROUTE 7A

 

SHAFTSBURY

 

VT

**

 

171 S MAIN ST

 

SAINT ALBANS

 

VT

**

 

138 LAKE ST

 

SAINT ALBANS

 

VT

**

 

625 RTE 30

 

TOWNSHEND

 

VT

**

 

143 LOWER MAIN ST

 

JOHNSON

 

VT

**

 

2949 ROUTE 22A

 

SHOREHAM

 

VT

**

 

134 JERICHO ROAD/US RT 15

 

ESSEX

 

VT

**

 

77 US RTE 7

 

COLCHESTER

 

VT

**

 

RT 2

 

ALBURG

 

VT

**

 

ROUTE 14

 

HARDWICK

 

VT

**

 

366 SWANTON ROAD. & RT 7

 

SAINT ALBANS

 

VT

**

 

3009 SIMMONSVILLE ROAD

 

CHESTER

 

VT

**

 

60 NORTH PLEASANT ST

 

MIDDLEBURY

 

VT

**

 

699 RTE 22A-WASHINGTON ST

 

FAIR HAVEN

 

VT

**

 

421 ROUTE 2 EAST

 

DANVILLE

 

VT

**

 

221 COLCHESTER ROAD

 

ESSEX JUNCTION

 

VT

**

 

BOX 58, 16 HEINSBURG DR

 

COLCHESTER

 

VT

**

 

4828 VT RT. 15 & 108

 

JEFFERSONVILLE

 

VT

**

 

6 RIVER ST

 

MILTON

 

VT

**

 

1207 ETHAN ALLEN HWY

 

FAIRFAX

 

VT

**

 

4828 ROUTE 2

 

NORTH HERO

 

VT

**

 

1 FERRY ROAD

 

SOUTH HERO

 

VT

**

 

ROUTE 44

 

BROWNSVILLE

 

VT

**

 

1301 MAIN ST

 

FAIRFAX

 

VT

**

 

14 S MAIN STREET

 

STOWE

 

VT

**

 

518 PEARL STREET

 

ENOSBURG FALLS

 

VT

**

 

5023 MAIN ST & DYER

 

MANCHESTER

 

VT







--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

1908 ETHAN ALLEN HWY

 

NEW HAVEN

 

VT

**

 

1858 VT ROUTE 17

 

BRISTOL

 

VT

**

 

3108 ROUTE 78

 

HIGHGATE CENTER

 

VT

**

 

2 SOUTH WATER ST

 

VERGENNES

 

VT

**

 

ROUTE 7

 

PITTSFORD

 

VT

**

 

ROUTE 15 & ROUTE 100

 

MORRISVILLE

 

VT

**

 

66 PLEASANT ST

 

WOODSTOCK

 

VT

**

 

1ST ST

 

SWANTON

 

VT

**

 

70 UPPER MAIN ST

 

ESSEX JUNCTION

 

VT

**

 

414 THEODORE ROOSEVELT HWY

 

COLCHESTER

 

VT

**

 

87 E MAIN ST

 

WILMINGTON

 

VT

**

 

583 MAIN ST

 

CASTLETON

 

VT

**

 

1110 SHELBURNE ROAD

 

SOUTH BURLINGTON

 

VT

**

 

RT. 7 & EXECUTIVE DRIVE

 

SHELBURNE

 

VT

**

 

4486 ROUTE 5

 

DERBY

 

VT

**

 

189 RAILROAD ST (RR & ALLEN CT)

 

SAINT JOHNSBURY

 

VT

**

 

461 RTE 114

 

EAST BURKE

 

VT

**

 

ROUTES 5 & 25

 

BRADFORD

 

VT

**

 

1 US RTE 4 & RTE 100

 

WEST BRIDGEWATER

 

VT

**

 

5252 SHELBURNE ROAD

 

SHELBURNE

 

VT

**

 

756 WATERBURY-STOWE ROAD

 

WATERBURY

 

VT

**

 

811 WILLISTON ROAD

 

SOUTH BURLINGTON

 

VT

**

 

281 PEARL ST

 

BURLINGTON

 

VT

**

 

298 E ALLEN ST

 

WINOOSKI

 

VT

**

 

1801 WILLISTON ROAD

 

SOUTH BURLINGTON

 

VT

**

 

1436 W MAIN ST

 

RICHMOND

 

VT

**

 

1917 VT ROUTE 66

 

RANDOLPH

 

VT

**

 

18 SYKES MOUNTAIN AVE

 

WHITE RIVER JUNCTION

 

VT

**

 

3 BERLIN ST

 

MONTPELIER

 

VT

**

 

RT 4 EXIT 1 OFF I-89

 

QUECHEE

 

VT

**

 

1114 PUTNEY ROAD

 

BRATTLEBORO

 

VT

**

 

FAIRFAX ROAD.,

 

SAINT ALBANS

 

VT

**

 

2886 ROUTE 302

 

WELLS RIVER

 

VT

**

 

2 BARBER ROAD

 

SAINT GEORGE

 

VT

**

 

2194 MAIN ST.

 

CASTLETON

 

VT

**

 

469 CANAL ST.

 

BRATTLEBORO

 

VT

**

 

6023 ROUTE 5

 

WESTMINSTER

 

VT

**

 

250 RT. 7 REDWOOD PLAZA

 

MILTON

 

VT









--------------------------------------------------------------------------------

(REDACTED)

EXHIBIT 16



EXXON OR MOBIL BRANDED RETAIL OUTLETS

IN THE DESIGNATED GEOGRAPHIES

Site

    

Address

    

City

    

State

 

 

 

 

 

 

 

**

 

36 NORTH MAIN STREET

 

ALBURG

 

VT

**

 

462 VT ROUTE 107

 

SOUTH ROYALTON

 

VT

**

 

883/865 COLLEGE PARKWAY

 

COLCHESTER

 

VT





--------------------------------------------------------------------------------